This Business Sale Agreement is made on the fifth day of July 2010
Between:
West Barrows Mix Pty Ltd (ABN 40 059 493 284) of Versaci’s Unit 5, 14-16
Sundercombe Street, Osborne Park in the State of Western Australia
(“Vendor”)
Ames True Temper Australia Pty Ltd (ACN 144 018 280) of 638 Casella Place,
Kewdale in the State of Western Australia
(“Purchaser”)
Michelangelo Cantone and Jewell Cantone of 24 Woodhouse Way, Noranda in the
State of Western Australia
(“Covenantors”)
Recitals:

A.   The Vendor carries on the Business known as “Westmix” (“Business”).   B.  
The Vendor wishes to sell to the Purchaser and the Purchaser wishes to buy from
the Vendor the Business as a going concern on the terms and conditions set out
in this Agreement.   C.   The Covenantors are the ultimate beneficial owners of
the Vendor. In consideration for the Purchaser agreeing to enter into this
Agreement, the Covenantors have entered into this Agreement to give certain
warranties and covenants to the Purchaser.

The parties agree:

    in consideration of, among other things, the mutual promises contained in
this Agreement:

1 Definitions

    In this Agreement:

  (a)   “Accounts” means the audited balance sheet of the Company and the
audited income statement of the Company in respect of the financial year ending
on the Accounts Date together with the notes to and the reports of the directors
in respect of those accounts;     (b)   “Accounts Date” means 30 June 2009;    
(c)   “Accounting Principles” means the accounting policies (an extract of which
is set out in Schedule 12) and the principles, practices and methodologies used
to apply those accounting policies in the Accounts;     (d)   “Accounting
Standards” means:

  (i)   accounting standards approved under the Corporations Act and its
requirements about the preparation and contents of accounts; and

1



--------------------------------------------------------------------------------



 



  (ii)   generally accepted accounting principles, policies, practices and
procedures in Australia;

  (e)   “Accrued Entitlements” means any long service leave and annual leave
entitlements of the Transferring Employees (whether arising under contract,
statute, industrial instrument, law or otherwise) and future long service leave
entitlements of any Transferring Employee who has more than three years of
service with the Vendor (pro rated for the period of service of the Transferring
Employee with the Vendor as a proportion of the total service period required to
accrue an entitlement to the long service leave under the applicable contract,
statute or industrial instrument and calculated on the basis of the Transferring
Employee’s effective daily remuneration (as a package) on the Completion Date);
    (f)   “Aggregate Claimed Amount” means the aggregate of all amounts claimed
by the Purchaser in respect of Unresolved Claims;     (g)   “Agreement” means
this agreement, including the schedules, as amended from time to time;     (h)  
“Approval” means any licence, consent, certificate, notification, declaration or
other authorisation required for the lawful occupation or use of any Land (and
the conduct of any enterprise on or in connection with Land including the use of
Plant and Leased Equipment) whether or not:

  (i)   directly related to the Environment; or     (ii)   made under any
Environmental Law;

  (i)   “Assets” means the assets of the Business on the Completion Date
including:

  (i)   the Plant;     (ii)   the Plant Leases;     (iii)   the Stock;     (iv)
  the Business Intellectual Property;     (v)   the Licensed IP;     (vi)   the
rights and benefits of the Vendor under the Contracts;     (vii)   the goodwill
of the Business;     (viii)   the Property Leases;     (ix)   the Statutory
Licences;     (x)   Trade Receivables;     (xi)   customer deposits and
prepayments;     (xii)   Records; and     (xiii)   any other assets owned by the
Vendor and used in connection with the Business, but does not include the
Excluded Assets.

  (j)   “Associated Person” means:

  (i)   in relation to a corporation, any related body corporate, director or
substantial shareholder (as that term is defined in section 9 of the
Corporations Act assuming that the corporation is a listed company

2



--------------------------------------------------------------------------------



 



      within the meaning of sections 671B and 9 of the Corporations Act); and  
  (ii)   in relation to a natural person, any spouse, or blood or adoptive
relative of that person or that person’s spouse;

  (k)   “Assumed Customer Rebates” means the Customer Rebates accrued during the
period from 1 July 2009 until the Completion Date but only up to a maximum
aggregate value of $196,040;     (l)   “Assumed Liabilities” means the Trade
Payables and the Assumed Customer Rebates;     (m)   “Authority Warranties”
means Warranties 1.1 to 1.6 and 2.1 to 2.4 in Schedule 7;     (n)   “Business”
means the business of manufacture and distribution of products for the building
and hardware industry such as wheelbarrows, cement mixers, hand trolleys,
compactors and brick saws carried on by the Vendor known as Westmix, including
the Assets;     (o)   “Business Day” means a day on which banks are open for
general banking business in Perth Western Australia;     (p)   “Business
Intellectual Property” means the Intellectual Property Rights (whether
registered or not and whether protected by statute or not) of the Vendor
relating to the Business including the items set out in Schedule 1, but
excluding the Licensed IP;     (q)   “Business Name” means the registered and
unregistered business names set out in Parts 1 and 2 of Schedule 1;     (r)  
“Business Trade Marks” means the Trade Marks listed in part 4 of Schedule 1 and
all associated goodwill;     (s)   “Claim” means, in relation to any person, a
claim, action, proceeding, damage, loss, cost (including legal costs on a client
solicitor basis), expense or liability incurred by or to or made or recovered by
or against the person, however arising and whether present, unascertained,
immediate, future or contingent;     (t)   “Company” means West Barrows Mix Pty
Ltd (ACN 059 493 284);     (u)   “Completion” means Completion of the sale and
purchase of the Business under clause 8;     (v)   “Completion Date” means the
latest of:

  (i)   the day which is seven Business Days after fulfilment (or waiver under
clause 5.3) of the conditions referred to in clause 5.1; and     (ii)   any
other date which is agreed in writing by the parties;

  (w)   “Completion Stock Amount” means the monetary figure (expressed in
Australian dollars) which represents the value of Stock of the Company, as shown
in the Completion Stock Statement;     (x)   “Completion Stock Statement” means
a statement prepared by the Vendor as contemplated by clauses 9.5 and 9.6;    
(y)   “Completion Trade Payables Amount” means the monetary figure (expressed in
Australian dollars) which represents the value of Trade

3



--------------------------------------------------------------------------------



 



      Payables of the Company, as shown in the Completion Trade Payables
Statement;     (z)   “Completion Trade Payables Statement” means a statement
prepared by the Vendor as contemplated by clauses 9.13 and 9.14;     (aa)  
“Completion Trade Receivables Amount” means the monetary figure (expressed in
Australian dollars) which represents the value of Trade Receivables of the
Company, as shown in the Completion Trade Receivables Statement;     (bb)  
“Completion Trade Receivables Statement” means a statement prepared by the
Vendor as contemplated by clauses 9.9 and 9.10;     (cc)   “Condition
Satisfaction Date” means 31 July 2010 or any other date agreed in writing before
that date by the parties;     (dd)   “Contamination” means the presence in, on,
under or above any Land of a substance at a concentration above the
concentration at which the substance is normally present in, on, under or above
land in the same locality, being a presence that presents or has the potential
to present a risk of harm to human health or any other aspect of the
Environment, and Contaminant and Contaminated has a corresponding meaning.    
(ee)   “Contracts” means contracts and arrangements entered into by the Vendor
which relate to the Business and which are specified in Schedule 2;     (ff)  
“Corporations Act” means the Corporations Act 2001 (Cth);     (gg)   “Customer
Rebates” means customer rebates, levies and discounts accrued by, or for the
benefit of, the customers in respect of the sale of products by the Vendor,
including rebates, marketing allowances, settlement discounts, opening rebates,
long term incentives, advertising rebates, range allowances, new store opening
discounts, price list discounts, quarterly member rebates, quarterly admin
rebates, training levies, supplier support, brand support, off list discounts,
guaranteed rebates and store rebates;     (hh)   “Deposit” means the deposit
referred to in clause 7.2;     (ii)   “Disclosure Material” means all documents
and written information provided to the Purchaser together with all written
answers to requests for further information made by the Purchaser and its
representatives and advisers on or before the date of the Option Deed, an index
of which is attached at Schedule 9 and the Disclosure Letter;     (jj)  
“Disclosure Letter” means the list of matters disclosed and attachments set out
in Schedule 10;     (kk)   “Domain Names” means the domain names set out in
Part 8 of Schedule 1.     (ll)   “Employee” means each of the persons whose
names, rates of remuneration, classification and dates of commencement of
employment are set out in Schedule 3 and any person hired as an Employee in the
Business after the date of the Option Deed with the Purchaser’s consent under
clause 6.1(i)(vii) excluding casual employees who are engaged from time to time
in accordance with the requirements of the Business;     (mm)   “Encumbrance”
means any mortgage, charge, lien pledge, claim covenant, encumbrance or
retention of title granted or permitted by the Vendor in respect of the relevant
Assets or other interest including any right of any

4



--------------------------------------------------------------------------------



 



      person to purchase, occupy or use any of the Assets whether under an
option, agreement to purchase, licence, lease hire-purchase or otherwise
howsoever;     (nn)   “Environment” means all of the physical surroundings of
humans including:

  (i)   land, water, atmosphere, climate, sound, odour and taste;     (ii)   the
biological factors of animals and plants; and     (iii)   the social factor of
aesthetics affecting any human individually or in their social groupings.

  (oo)   “Environmental Harm” has the same meaning as in the Environmental
Protection Act 1986 (WA);     (pp)   “Environmental Law” means any law
(including the laws of tort, negligence and nuisance) concerning the
Environment;     (qq)   “Escrow Agent” means Taylor Woodings Chartered
Accountants of Level 6, 30 The Esplanade, Perth WA;     (rr)   “Escrow Deed”
means the deed, dated on or about the date of the Option Deed, between the
Vendor, the Purchaser and the Escrow Agent, setting out the terms on which the
Retention Amount and Deposit will be dealt with;     (ss)   “Excluded Assets”
means the following assets of the Vendor:

  (i)   cash in hand, on deposit or at bank;     (ii)   Related Party Loans;    
(iii)   Non-Business Related Assets; and     (iv)   insurance policies relating
to the Business or owned by the Vendor or any Associated Person and the benefit
of any claims under those policies;

  (tt)   “Government Agency” means a government or government department, a
governmental, semi-governmental or judicial person and a person (whether
autonomous or not) charged with administration of any applicable law;     (uu)  
“Independent Accountant” means a person appointed jointly by the Vendor and the
Purchaser or if they do not agree on the person to be appointed within seven
days of either party requesting appointment, a chartered accountant appointed by
the President of the Australian Institute of Chartered Accountants (Western
Australian branch) at the request of either the Vendor or the Purchaser;    
(vv)   “Intellectual Property Rights” means all intellectual property rights
including all current and future registered and unregistered rights in respect
of copyright, designs, circuit layouts, trade marks, know-how, confidential
information, patents, inventions and discoveries and all other intellectual
property as defined in article 2 of the Convention establishing the World
Intellectual Property Organisation 1967;     (ww)   “Key Customers” means
Bunnings Group, National Builders, Glenfords, Bric — Crete, Vetners, Mitre 10,
Total Tools, John Danks and Gasweld;     (xx)   “Key Employees” means each of
Michelangelo Cantone, Salvatore Cantone, Giuseppe Cantone and Andrew Brown other
than those who are a Transferring Employee;

5



--------------------------------------------------------------------------------



 



  (yy)   “Key Suppliers” means Qingdao Huatian, Tran Da Co, Honda, CMG and
Laizhou Sunpower;     (zz)   “Land” includes:

  (i)   the surface of the Earth;     (ii)   any material beneath the surface
(including ground water);     (iii)   the atmosphere above land; and     (iv)  
standing or running water.

  (aaa)   “Leased Equipment” means any of the Plant which is the subject of a
Plant Lease;     (bbb)   “Liability” or “Liabilities” means Claims, losses,
liabilities, costs or expenses of any kind and however arising, including
penalties, fines and interest and including those which are prospective or
contingent and those the amount of which for the time being is not ascertained
or ascertainable;     (ccc)   “Licensed IP” means Intellectual Property Rights
licensed to the Vendor to use in relation to the conduct of the Business and
includes one instance of software known as “System 77”;     (ddd)   “Loss or
Claim” means, in relation to any person, a damage, loss, cost (including legal
costs on a client solicitor basis), expense or liability incurred by the person
or a claim, action, proceeding or demand made against the person, however
arising and whether present or future, fixed or unascertained, actual or
contingent;     (eee)   “Material Adverse Effect” means a material adverse
effect or a material adverse change on the financial condition, prospects,
profitability or operation of the Business as currently carried on by the Vendor
which is material in the opinion of the Purchaser (acting reasonably);     (fff)
  “Marwon Leases” means:

  (i)   the lease in respect of the premises at 12 - 14 Mcllwraith Street,
Wetherill Park, New South Wales to be entered into between the Purchaser and
Marwon Pty Ltd; and     (ii)   the lease in respect of the premises at 638
Casella Place, Kewdale Western Australia to be entered into between the
Purchaser on one part and Michelangelo Cantone and Jewell Cantone on the other
part,

      in the form agreed between the Vendor and the Purchaser and attached at
Schedule 15;     (ggg)   “Non-Business Related Assets” means the non-business
related assets, details of which are set out in Schedule 13;     (hhh)  
“Non-Complying Engines” means the engines referred to in the letter from Honda
Australia Motorcycle & Power Equipment Pty Ltd to the Vendor dated 19 April 2010
and the letter from the Vendor to Honda Australia Motorcycle & Power Equipment
Pty Ltd dated 13 May 2010.     (iii)   “Operative Date” means the date on which
this Agreement is signed;     (jjj)   “Option Deed” means the call and put
option deed entered into by the parties on or about 30 June 2010 under which the
Vendor granted the Purchaser the option to purchase the Business on the terms of
this Agreement and the

6



--------------------------------------------------------------------------------



 



      Purchaser granted the Vendor the option to sell the Business on the terms
of this Agreement;     (kkk)   “Plant” means the items of plant, equipment,
machinery, furniture, fixtures and fittings and motor vehicles described in
Schedule 5;     (lll)   “Plant Lease” means each of the agreements described in
Schedule 6 entered into by the Vendor as lessee for the Leased Equipment;    
(mmm)   “Personal Information” means information or an opinion (including
information or an opinion forming part of a database), whether true or not, and
whether recorded in a material form or not, about an individual whose identity
is apparent, or can reasonably be ascertained, from the information or opinion;
    (nnn)   “Pollute” means the placing or permitting of any Contaminant by any
person into the Environment without lawful authority and Polluted and Polluting
have corresponding meanings.     (ooo)   “Pollution” has the same meaning as in
the Environmental Protection Act 1986 (WA).     (ppp)   “Premises” means the
Properties;     (qqq)   “Privacy Laws” means

  (i)   the Privacy Act 1988 (Cth); and     (ii)   any other requirement under
Australian law, industry code, policy or statement relating to the handling of
Personal Information;

  (rrr)   “Product Warranty Claim” means a claim made in connection with the
warranty provided by the Vendor on the sale of any goods sold by the Vendor and,
for the avoidance of doubt, is only a claim for replacement or repair of goods
under any contractual or statutory warranty as to merchantability or fitness for
purpose, and does not include any product liability claim including liability in
respect of any personal injury, death, damage to property or loss of profits;  
  (sss)   “Properties” means the properties leased under the Property Leases;  
  (ttt)   “Property Leases” means the property leases details of which are set
out in Schedule 4;     (uuu)   “Purchase Price” is set out in clause 7.1;    
(vvv)   “Raw Materials” means all materials purchased and paid for by the Vendor
for the Business in respect of which no fabricating or processing or other work
has been carried out by the Vendor (whether or not those materials are in a raw
or processed form) and includes:

  (i)   component parts purchased from third parties and on hand at the
Premises; and     (ii)   indirect materials used generally in the Business and
not forming or intended to form part of a finished product;

  (www)   “Records” means all books of accounts, records, customer lists and
data however recorded and all other documents of the Business other than those
documents relating exclusively to the Excluded Assets;

7



--------------------------------------------------------------------------------



 



  (xxx)   “Related Parties” has the same meaning as it would have in section 228
of the Corporations Act if all references in section 228 to “public company”
were to “public company or proprietary company”;     (yyy)   “Related Party
Loans” means the loans owed by Related Parties to the Company or by the Company
to Related Parties, details of which are set out in the Accounts;     (zzz)  
“Relevant Products” means the products provided to customers by the Purchaser
after Completion and which incorporate the Relevant Stock (or which are the
Relevant Stock as the case may be);     (aaaa)   “Relevant Stock” means tires
and tire rims parts numbers 704PA, 702PA, 702PB, 502PA, 706SB and the products
which incorporate these tires and tire rims which formed part of the Stock on
Completion acquired by the Purchaser from the Vendor (which, for the avoidance
of doubt, includes any Stock which has been ordered by the Vendor prior to
Completion but is delivered after Completion);     (bbbb)   “Remaining Retention
Amount” means, at a particular date, the amount equal to the Retention Amount
less any amount due to the Purchaser in respect of Resolved Claims as at that
date;     (cccc)   “Representatives” of a party means the officers, employees,
contractors, sub-contractors, professional advisers, representatives and agents
of that party;     (dddd)   “Resolved Claims” means any Warranty and Indemnity
Claims made or commenced by the Purchaser prior to the Retention Expiry Date
which have been resolved by:

  (i)   the Vendor and the Purchaser agreeing the amount to be deducted from the
Retention Amount in respect of any such Warranty and Indemnity Claim; or    
(ii)   a court of competent jurisdiction making a final damages order in respect
of the subject matter of the Warranty and Indemnity Claim.

  (eeee)   “Retained Customer Rebates” means all Customer Rebates other than the
Assumed Customer Rebates;     (ffff)   “Retention Amount” means 10% of the
Purchase Price;     (gggg)   “Retention Expiry Date” means the date 12 months
after the expiry of the Vendor’s obligations under clause 8.7;     (hhhh)  
“Specified Time” means midnight at the end of the day immediately before the
Completion Date;     (iiii)   “Statutory Licences” means all licences, consents,
rights, permits and certificates relating to any aspect of the Business issued
by any Government Agency, in so far as they may be transferred to the Purchaser;
    (jjjj)   “Stock” means the Raw Materials, work-in-progress and unsold
finished stock in each case owned by the Vendor and used or to be used in
connection with or as part of the Business whether or not located on the
Premises, other than Non-Complying Engines;     (kkkk)   “Stock Shortfall
Amount” means the full amount by which the final Completion Stock Amount is less
than the Stock Target Amount;

8



--------------------------------------------------------------------------------



 



  (llll)   “Stock Surplus Amount” means the full amount by which the final
Completion Stock Amount exceeds the Stock Target Amount;     (mmmm)   “Stock
Target Amount” means $3,615,309;     (nnnn)   “System 77” means software
licensed to the Vendor to use in relation to the conduct of the Business and
forming part of the Licensed IP;     (oooo)   “Tax” means any income tax,
capital gains tax, recoupment tax, land tax, sales tax, payroll tax, fringe
benefits tax, group tax, profit tax, interest tax, property tax, undistributed
profits tax, withholding tax, municipal rates, stamp duties and other charges,
levies and impositions, assessed or charged, or assessable or chargeable by or
payable to any governmental taxation or excise authority and includes any
additional tax, interest, penalty, charge, fee or other amount imposed or made
on or in relation to a failure to file a relevant return or to pay the relevant
tax;     (pppp)   “Terminating Employee” means an Employee who is not a
Transferring Employee;     (qqqq)   “Title Warranties” means Warranties 4.1 to
4.3 in Schedule 7;     (rrrr)   “Trade Payables” means all the debts and other
money which are owed on the Completion Date by the Vendor in respect of the
purchase in the normal course of business of Stock before the Completion Date
and recorded in the accounts of the Vendor on the Completion Date, but excluding
any prepayment to suppliers of the Business that are recorded on the trade
payables ledger in the accounts of the Vendor;     (ssss)   “Trade Payables
Target Amount” means $134,584;     (tttt)   “Trade Payables Shortfall Amount”
means the full amount by which the final Completion Trade Payables Amount is
less than the Trade Payables Target Amount;     (uuuu)   “Trade Payables Surplus
Amount” means the full amount by which the final Completion Trade Payables
Amount exceeds the Trade Payables Target Amount;     (vvvv)   “Trade
Receivables” means all the debts and other money owed to the Vendor in relation
to goods or services sold or provided by the Vendor in respect of the Business
on the Completion Date and any notes and securities for them held by the Vendor.
For the purposes of calculating the value of Trade Receivables under this
Agreement it is to be calculated as gross trade receivables in the normal course
of business owed by the customers to the Vendor as at the Completion Date,
excluding provisions for Customer Rebates and doubtful debts on the Completion
Date;     (wwww)   “Trade Receivables Target Amount” means $3,136,689;    
(xxxx)   “Trade Receivables Shortfall Amount” means the full amount by which the
final Completion Trade Receivables Amount is less than the Trade Receivables
Target Amount;     (yyyy)   “Trade Receivables Surplus Amount” means the full
amount by which the final Completion Trade Receivables Amount exceeds the Trade
Receivables Target Amount;

9



--------------------------------------------------------------------------------



 



  (zzzz)   “Trade Marks” means all logos, symbols, get up, trademarks, trade
names, trade mark rights in any registered business names, service marks, brand
names and similar rights, whether registered or unregistered;     (aaaaa)  
“Trade Mark Applications” means the current applications for trademarks by the
Vendor set out in Part 5 of Schedule 1;     (bbbbb)   “Transferring Employee”
means an Employee who accepts the Purchaser’s offer of employment referred to in
clause 11.2;     (ccccc)   “Uninsurable” means in relation to the cover required
to be effected under clause 16.6:

  (i)   such insurance is not available on the terms required by clause 16.6
from an insurer or insurers satisfying the criteria specified in clause
16.6(c);or     (ii)   the premium payable for effecting such insurance with such
an insurer is at such a level or the terms and conditions are such that such
risks are not generally being insured against by entities selling products
similar to those sold by the Vendor prior to the Completion Date,        
provided that to the extent that the unavailability of the insurance is caused
or contributed to by:     (i)   a breach of this Agreement by the Vendor and the
Covenantors (or either); or     (ii)   an act or omission of the Vendor and the
Covenantors (or either) whether in relation to the insurance or generally,      
  the risk will not be Uninsurable for the purposes of this definition.

  (ddddd)   “Unresolved Claim” means any Warranty and Indemnity Claim made or
commenced by the Purchaser prior to the Retention Expiry Date which is not a
Resolved Claim;     (eeeee)   “Warranty” means each of the warranties and
representations referred to in clause 15; and     (fffff)   “Warranty and
Indemnity Claim” means any Claim in connection with the Warranties or
indemnities under clauses 11, 12, 13, 14, 15 and 16 or adjustments in favour of
the Purchaser under clause 9.

2 Interpretation

    In this Agreement, headings are for convenience only and do not affect the
interpretation of this Agreement and, unless the context otherwise requires:

  (a)   a reference to any legislation or legislative provision includes any
statutory modification or re-enactment of, or legislative provision substituted
for, and any statutory instrument issued under, that legislation or legislative
provision;     (b)   a word denoting the singular includes the plural and vice
versa;     (c)   a word denoting an individual or person includes a corporation,
partnership, joint venture, association, authority, trust, state or government
and vice versa;     (d)   a word denoting a gender includes all genders;

10



--------------------------------------------------------------------------------



 



  (e)   a period of time dating from a given day or the day of an act or event,
is to be calculated exclusive of that day;     (f)   a day is to be interpreted
as the period of time commencing at midnight and ending 24 hours later;     (g)
  if an act under this agreement to be done by a party on or by a given day is
done after 5.30pm on that day, it is taken to be done on the next day;     (h)  
if an event must occur on a stipulated day which is not a Business Day then the
stipulated day will be taken to be the next Business Day;     (i)   time
reference is to Perth time;     (j)   a reference to a recital, clause, schedule
or annexure or exhibit is to a recital clause, schedule or annexure or exhibit
of or to this Agreement;     (k)   a recital, schedule, annexure or description
of the parties forms part of this Agreement;     (l)   a reference to any
agreement or document is to that agreement or document (and, where applicable,
any of its provisions) as amended, novated, supplemented or replaced from time
to time;     (m)   a reference to any party to this Agreement, or any other
document or arrangement, includes that party’s executors, administrators,
substitutes, successors and permitted assigns;     (n)   where an expression is
defined, another part of speech or grammatical form of that expression has a
corresponding meaning;     (o)   a reference to a “related body corporate” of a
body corporate is to a body corporate which is related to that body corporate
within the meaning of section 50 of the Corporations Act;     (p)   a reference
to a “holding company” of a body corporate is to a body corporate of which that
body corporate is a subsidiary within the meaning of Part 1.2 Division 6 of the
Corporations Act;     (q)   a reference to a “subsidiary” of a body corporate is
to a subsidiary of that body corporate in accordance with Part 1.2 Division 6 of
the Corporations Act;     (r)   a reference to “dollars” or “$” is to an amount
in Australian currency;     (s)   where an expression is defined anywhere in
this Agreement it has the same meaning throughout;     (t)   a reference to
bankruptcy or winding up includes bankruptcy, winding up, liquidation,
dissolution, becoming an insolvent under administration (as defined in section 9
of the Corporations Act), being subject to administration and the occurrence of
anything analogous or having a substantially similar effect to any of those
conditions or matters under the law of any applicable jurisdiction, and to the
procedures, circumstances and events which constitute any of those conditions or
matters;     (u)   a reference to a matter being “to the knowledge” of a person
means that the matter is to the best of the knowledge and belief of that person
after making reasonable enquiries in the circumstances; and     (v)   the words
“include”, “including”, “for example” or “such as” when introducing an example,
do not limit the meaning of the words to which the example relates to that
example or examples of a similar kind.

11



--------------------------------------------------------------------------------



 



3   Confidentiality, Announcement and Privacy   3.1   Confidentiality
Obligations       Where this Agreement provides that a party must treat any
information confidentially, that party must not, and must ensure that any person
who receives the information by the party’s authority does not:

  (a)   disclose any of the information in any form to anyone else; or     (b)  
use any of the information except to:

  (i)   acquire or check information in connection with this Agreement and the
transactions contemplated by it; or     (ii)   perform any of its obligations
under this Agreement or in relation to any of the transactions contemplated by
it,

    unless

  (c)   the person who provides the information has first agreed in writing;    
(d)   the information is disclosed to a related body corporate, professional
adviser, banker or financial adviser of the party or to a person whose consent
is required under this Agreement or for a transaction contemplated by it and
that person undertakes to the person who provides the information;

  (i)   not to disclose any of the information in any form to anyone else; and  
  (ii)   only to use the information for the purposes of advising the party or
financing the party or considering whether to give that consent (as the case may
be);

  (e)   the law, the rules of any stock exchange or any regulatory authority
require the disclosure or use;     (f)   the person who receives the information
is required to do so in connection with legal proceedings relating to this
Agreement; or     (g)   the information is available generally (but not if it is
because a person has contravened a confidentiality obligation (including under
this clause)).

    If this Agreement is terminated, the party must return, and ensure that any
person who receives the information by the party’s authority returns, the
information (in any form in which it is held) to the person who provided the
information. The obligations imposed by this clause survive termination of this
Agreement.   3.2   Disclosure of Confidential Information       If a party
discloses information as permitted under clauses 3.1(d), 3.1(e) and 3.1(f), the
receiving party must use all reasonable endeavours to ensure that persons
receiving information from it do not disclose that information except in the
circumstances permitted in clause 3.1.   3.3   Information after Completion    
  After the Completion Date, the Purchaser is deemed to be the provider of all
of the information relating to the Business and the Assets.

12



--------------------------------------------------------------------------------



 



3.4   Confidentiality       Each party must treat the existence and terms of
this Agreement confidentially and no announcement or communication relating to
the negotiations of the parties or the existence, subject matter or terms of
this Agreement may be made or authorised by a party unless the other parties
have first given their written approval.   3.5   No public announcements      
Subject to clause 3.6, no party will make a public announcement relating to this
agreement without the prior written consent of the other party which consent may
not be unreasonably withheld.   3.6   Permitted public announcements       A
party is entitled to make a public announcement relating to this Agreement if
required to do so by law, an order of a court of competent jurisdiction or by
stock exchange rules.   3.7   Personal Information

  (a)   The Vendor and the Purchaser must assist each other to comply with their
obligations under all applicable Privacy Laws in connection with Personal
Information used or disclosed in connection with this Agreement,     (b)   If
the Vendor is required by this Agreement or by law to retain any Personal
Information which is part of or embodied in the Records or any other Asset, the
Vendor may use and disclose that Personal Information for that purpose subject
to compliance with the Privacy Laws.

4   Agreement to Sell and Buy the Business   4.1   Sale and Purchase

  (a)   Subject to clause 5, the Vendor agrees to sell to the Purchaser and the
Purchaser agrees to buy from the Vendor, the Business (including all the right,
title and interest of the Vendor in the Business) free from any Encumbrance,
security or third party interest (unless expressly provided otherwise in the
Agreement) and assume the Assumed Liabilities for the Purchase Price on the
terms and conditions of this Agreement.     (b)   To the extent that any of the
Assets are owned by an Associated Person of the Vendor, the Vendor agrees to
procure that those Assets are transferred from the Associated Person to the
Purchaser at Completion without payment of any additional consideration by the
Purchaser.

4.2   Title, Property and Risk       The title to, property in and risk of the
Business:

  (a)   until Completion, remains solely with the Vendor (except in the case of
Assets owned by an Associated Person of the Vendor, which remains solely with
that Associated Person); and     (b)   passes to the Purchaser on and from
Completion, and, accordingly, the Vendor is entitled to the takings and profits
and must bear and pay in the proper time all outgoings and expenses of the
Business until Completion.

13



--------------------------------------------------------------------------------



 



4.3   Insurance       Until Completion, the Vendor agrees to maintain or, if
necessary, take out and maintain with effect from the date of this agreement,
insurance of the Business and the Assets covering such risks (including for
product liability) and for such amounts as would be maintained in accordance
with prudent business practice with a reputable and properly authorised licensed
insurer. To the extent possible, each contract of insurance must be endorsed
from the date of this Agreement to show the interest of the Purchaser under this
Agreement. Without limiting any other obligation of the Vendor under this
Agreement, the Vendor must apply any insurance proceeds to the replacement or
making good of the Assets effected.   4.4   Damage to Assets or Premises      
If any Assets or the Premises are damaged, detracted from or otherwise affected
before Completion to such a degree that there is a Material Adverse Effect, the
Purchaser may terminate this Agreement by notice to the Vendor. If the Purchaser
does not elect to terminate this Agreement and:

  (a)   by Completion the Vendor has not adequately replaced or made good the
Assets affected; and     (b)   any loss or damage (including liability to pay
damages or compensation) of the Purchaser is not fully insured under the
contracts of insurance referred to in clause 4.3,

    then an appropriate adjustment will be made to the Purchase Price as agreed
between the Vendor and the Purchaser or, failing agreement, as determined by the
Independent Accountant, and the provisions of clause 24 apply with the necessary
changes.   4.5   Termination       If this agreement is terminated under clause
4.4 then clause 5.6 applies with the necessary changes.   4.6   Business A Going
Concern

  (a)   Interpretation         In this clause 4.6, a word or expression defined
in the A New Tax System (Goods and Services Tax) Act 1999 (Cth) (GST Act) has
the meaning given to it in that Act.     (b)   Supply of a going concern        
The Vendor and the Purchaser each warrant that, at Completion, they will be
registered or required to be registered by the GST Act.         The Vendor must
carry on the Business until Completion.         The parties agree that this
Agreement provides for the supply of the Business, inclusive of the Assets as a
going concern.         If GST is payable in connection with the supply of the
Business inclusive of the Assets under this Agreement, the parties agree that
the consideration paid under this Agreement is exclusive of GST and the
Purchaser must pay the Vendor an additional amount on account of GST under
clauses 4.6(c) to 4.6(e). Further, the Purchaser indemnifies the Vendor from and
against any

14



--------------------------------------------------------------------------------



 



      liability or obligation to pay GST in connection with this Agreement
subject to the receipt of a valid Tax Invoice.     (c)   Recovery of GST payable
on other supplies         Payments made by any party (excluding the GST Amount)
under, in respect of, for the inducement of, or in connection with, this
Agreement are exclusive of GST. If any payment is for, or is in connection with
a supply made by one party (the Supplier) to another party (the Recipient) under
or in connection with this Agreement, which is a Taxable Supply on which the
Supplier is liable to pay GST in accordance with the GST Act, then in addition
to such payment the Recipient will pay an additional amount equivalent to the
Supplier’s GST liability (GST Amount).     (d)   GST Amount         The GST
Amount is calculated by multiplying the payment by the prevailing GST rate,
which rate is 10% as at the date of this Agreement.     (e)   Time of payment of
GST Amount         The GST Amount shall be paid to the Supplier at the same time
and in the same manner as the relevant payment otherwise required to be paid but
only if the Supplier has provided a valid Tax Invoice (or any other
documentation enabling input tax credits to be claimed by the Recipient) to the
Recipient.     (f)   Adjustment of GST Amount         If, in relation to a
Taxable Supply, an adjustment event occurs that gives rise to an adjustment then
the GST Amount will be adjusted accordingly and where necessary a payment will
be made to reflect that adjustment. If a payment is required, it will be made on
the issue of an adjustment note.     (g)   Reimbursement payments         If a
party is required to pay, reimburse or contribute to any amount actually paid or
incurred by the other party in respect of acquisitions from third party
suppliers, the amount the first party must pay, reimburse or contribute does not
include any amount on account of GST for which the second party is entitled to
an Input Tax Credit.

5   Conditions   5.1   Conditions Precedent to Completion       The obligations
of the parties to complete the sale and purchase of the Business are subject to
and do not become binding unless each of the conditions set out below are
fulfilled (or waived under clause 5.3):

  (a)   on or before the Condition Satisfaction Date:

  (i)   the Vendor obtaining any third party consents required to transfer the
rights and interests held by the Vendor under the Contracts that the Purchaser
elects by notice to acquire at Completion;     (ii)   the Vendor obtaining the
written consents of the lessors to the assignment of the Property Leases (other
than the Marwon Leases) from the Vendor to the Purchaser that are required under
the terms of the Property Leases;

15



--------------------------------------------------------------------------------



 



  (iii)   the Vendor obtaining the written consents of each of the lessors under
the Plant Leases to the assignment of the Plant Leases to the Purchaser or
payment under clause 14.3;     (iv)   the Vendor procuring that any Encumbrances
over all or any of the Assets have been validly discharged;     (v)   the Vendor
evidencing to the satisfaction of the Purchaser that the Vendor obtained
insurance policies which are acceptable to the Vendor and the Purchaser as
contemplated by clause 16.6;

  (b)   on or before the Completion Date:

  (i)   at least four out of Ian Hawkes, David Hawkes, Peter Gulisano, Luigi
Donato, Shane McRostie and Andrew Brown and at least 80% of the other Employees
accepting the offers made under clause 11.2;     (ii)   but after the date of
the Option Deed, no Key Customer or Key Supplier has indicated an intention to:

  (A)   stop trading with or supplying the Business;     (B)   reduce
substantially its trading with or supplies to the Business; or     (C)   change
substantially the terms on which it is prepared to trade with or supply the
Business (other than normal price and quota changes),

      (as applicable), following the Completion; and     (iii)   the Purchaser
being satisfied that no Material Adverse Effect has occurred since the date of
the Option Deed.

    The conditions precedent in this clause 5.1 are for the benefit of the
Purchaser.   5.2   Effect of Non-Fulfilment       If the conditions referred to
in clause 5.1 are not fulfilled (or waived under clause 5.3) on or before the
relevant date, then this Agreement may be terminated by the party for whose
benefit the relevant condition was expressed, provided that party complied with
clause 5.4.   5.3   Fulfilment by Waiver       A condition referred to in clause
5.1 is waived if, and only if:

  (a)   where the condition is expressed to be for the benefit of a particular
party, that party gives written notice of waiver of the condition to the other
party; and     (b)   in any other case, the parties agree in writing to waive
the condition.

5.4   Obligation to Satisfy Conditions       Where clause 5.1 specifies that a
party must do an act in relation to the fulfilment of a condition, the specified
party must do the specified act in accordance with clause 5.1 and, in any event,
the Vendor and the Purchaser must use their respective best endeavours to ensure
that the conditions referred to in clause 5.1 are fulfilled on or before the
Condition Satisfaction Date.

16



--------------------------------------------------------------------------------



 



5.5   Extent of Obligation to Fulfil Conditions       The obligation imposed on
a party by clause 5.4 does not require that party to waive any condition under
clause 5.3.   5.6   Effect of Termination       If this agreement is terminated
under clause 5.2:

  (a)   subject to paragraph (c), each party is released from its obligations
under this Agreement other than in relation to clauses 3, 5.6,19.1, 22.7 and
23);     (b)   the Deposit and all interest on it must be paid to the Purchaser
and the parties must immediately direct the Escrow Agent accordingly; and    
(c)   each party retains the rights it has against any other party in connection
with any breach or Claim that has arisen before termination.

6   Conduct Pending Completion   6.1   Vendor’s Conduct of Business       Until
Completion, the Vendor must conduct the Business, or cause it to be conducted,
with due care, in the ordinary course of business, at arm’s length and on usual
commercial terms and in accordance with normal and prudent practice (having
regard to the nature of the Business and good commercial practice and so as to
comply with all applicable laws, regulations, ordinances and codes) and, in
particular, the Vendor:

  (a)   must regularly consult with the Purchaser on the manner of the conduct
of the Business;     (b)   must use reasonable endeavours to maintain the
profitability and value of the Business;     (c)   must ensure that each of the
Assets is protected and maintained in good working order;     (d)   must use
reasonable endeavours to preserve the relationship of the Business with
suppliers, customers, licensors, licensees, distributors, Employees and other
third parties;     (e)   must use reasonable endeavours to preserve the goodwill
of the Business;     (f)   must use reasonable endeavours to ensure that the
level of Stock does not fall below the Stock Target Amount;     (g)   must use
reasonable endeavours to ensure that the level of Trade Receivables does not
fall below the Trade Receivables Target Amount;     (h)   must use reasonable
endeavours to ensure that the level of Trade Payables does not exceed the Trade
Payables Target Amount;     (i)   must not, unless required or contemplated by
this Agreement or unless the Purchaser first consents in writing (which consent
shall not be unreasonably withheld):

  (i)   enter into any transaction or series of transactions which individually
or together is or are likely to have, a Material Adverse Effect;

17



--------------------------------------------------------------------------------



 



  (ii)   undertake or agree to undertake capital expenditure in excess of
$75,000 in aggregate;     (iii)   enter into any contract or commitment,
terminate, or alter any term of any Contract or commitment in relation to the
Business involving total expenditure in excess of $75,000;     (iv)   lease or
hire an item having a value exceeding $75,000 in aggregate;     (v)   incur any
liabilities in relation to the Business in excess of $75,000, other than a
liability for Raw Materials;     (vi)   dispose of, agree to dispose of,
encumber or grant an option over, or grant any interest in, any of the Assets;
or     (vii)   hire any new Employee in the Business, terminate the employment
of any Employee or alter the terms of employment (including the terms of
superannuation or any other benefit) of any Employee except in relation to any
statutory or award increase or otherwise in the usual conduct of Business;    
(viii)   grant or agree to grant to any Employee any bonus, retention payment,
severance, profit sharing, retirement, deferred compensation, insurance or other
compensation or benefit or adopt or establish any new compensation or benefit
plans or arrangements;     (ix)   modify the Accounting Principles in use at the
Accounts Date or the application of those Accounting Principles or adopt new
Accounting Principles;     (x)   revalue any of the Assets;     (xi)   grant any
licence, assignment or other right or interest in respect of the Business
Intellectual Property other than in the ordinary course of business;     (xii)  
appoint any new distributor of the business or any new exclusive sales outlets;
or     (xiii)   disclose information which is owned or used by the Vendor in
conducting the Business or relating to the Assets to third parties other than in
the ordinary course of business; and

  (j)   must not take any action that would or might result in any of the
Warranties becoming untrue in any respect.

6.2   Vendor Assistance       Until Completion, the Vendor must supply to the
Purchaser, and any person who has the Purchaser’s written authority, any
information or documents in its possession or control reasonably requested
concerning the Business and reasonably assist the Purchaser at the Purchaser’s
request to gain knowledge concerning the Business.       Until Completion, the
Vendor shall, upon the Purchaser’s prior written request (acting reasonably),
grant the Purchaser and its Representatives reasonable access during normal
business hours in order to:

  (a)   inspect the assets of the Business, the Premises or Records; and     (b)
  meet with its Representatives,

18



--------------------------------------------------------------------------------



 



    for the purposes of preparing for Completion or investigating the accuracy
of the Warranties.   6.3   Confidentiality       The Purchaser must treat
confidentially any information obtained under clause 6.2.   6.4   Notice of
change       Where before Completion an event occurs which has or may have a
material effect on the profitability or value of the Business, the Vendor must,
immediately upon it becoming aware of that event, give notice to the Purchaser
fully describing the event.

7   Purchase Price   7.1   Purchase Price       The Purchase Price is
$14.05 million and will be adjusted in accordance with clause 9 and clause 12.  
7.2   Payment of Purchase Price       The Purchase Price must be paid by the
Purchaser as follows:

  (a)   a deposit of 10% of the Purchase Price payable to the Escrow Agent on or
before the date of execution of this Agreement in accordance with the Option
Deed; and     (b)   the balance on the Completion Date in accordance with clause
8.3.

7.3   Deposit

  (a)   If Completion occurs, the Vendor is entitled absolutely to the Deposit,
and the Deposit together with any interest accrued must then be immediately
released to the Vendor by the Escrow Agent.     (b)   If Completion does not
occur, the Deposit together with any accrued interest must be immediately paid
by the Escrow Agent to the Purchaser, unless Completion does not occur because
of a material default of the Purchaser under this Agreement, and the Vendor as a
result of that default lawfully terminates this Agreement, in which case the
Deposit together with any accrued interest must be immediately paid to the
Vendor by the Escrow Agent.

7.4   Investment of Deposit

  (a)   The parties instruct the Escrow Agent to deposit the Deposit in an
interest bearing deposit account with a bank (within the meaning of the Banking
Act 1959 (Cth)).     (b)   The Vendor and the Purchaser must on execution of
this Agreement supply their respective tax file numbers to the Escrow Agent, and
must do everything required to ensure that the Deposit is dealt with as required
by this Agreement.     (c)   The parties must, at the same time as the Agreement
is executed, enter into the Escrow Deed with the Escrow Agent, to deal with the
above matters and the matters set out in clause 17 of this Agreement.

19



--------------------------------------------------------------------------------



 



8   Completion   8.1   Time and Place of Completion       Completion is to occur
on the Completion Date at the offices of the Vendor’s solicitors, Price
Sierakowski at Level 24, St Martins Tower, 44 St George Terrace, Perth or at any
other time or place agreed in writing by the Vendor and the Purchaser.   8.2  
Obligations of Vendor at Completion       At Completion the Vendor must give the
Purchaser unencumbered title to, and ownership of the Business, and place the
Purchaser in effective possession and control of the Business and, to this end
(without limitation), the Vendor must give the Purchaser:

  (a)   in a form previously approved by the Purchaser and duly executed:

  (i)   an effective assignment or novation of each Property Lease (other than
the Marwon Leases) together with the consents to the assignment or novation of
all necessary persons;     (ii)   by Marwon Pty Ltd and Michelangelo Cantone and
Jewell Cantone (as applicable), each of the Marwon Leases;     (iii)   an
effective assignment of each of the Contracts to the Purchaser together with the
consent to the assignment of all necessary persons or executed novations of the
Contracts;     (iv)   an effective assignment of each Plant Lease together with
the consent to the assignment of all necessary persons or executed novations of
the Plant Leases and/or evidence that the Plant Leases have been paid out and
that the ownership of the Leased Equipment which is the subject of them passes
to the Purchaser at Completion (as the case may be);     (v)   an effective
assignment of each of the Trade Receivables to the Purchaser;     (vi)   an
effective assignment of each of the Trade Payables to the Purchaser;     (vii)  
documents necessary to effect the transfer to the Purchaser of the Business
Names and any Domain Names;     (viii)   an effective transfer of each other
item of the Business Intellectual Property and all documents necessary to record
the changes of ownership at each place the Business Intellectual Property is
registered or recorded;     (ix)   releases of any Encumbrances over Assets; and
    (x)   any other document reasonably required by the Purchaser to vest full
ownership, title, possession and benefit of the Business and the Assets in the
Purchaser to enable the Purchaser to conduct the Business from Completion in all
material respects in the same manner as the Vendor conducts it prior to
Completion,

  (b)   operating control of the Business and the Assets to or at the direction
of the Purchaser, together with any relevant title documents by delivery at the
respective places where they are located;

20



--------------------------------------------------------------------------------



 



  (c)   originals of all other Contracts, Property Leases and Plant Leases;    
(d)   evidence that the name of the Vendor has been changed to a name which does
not contain any of the words “west”, “barrow”, “mix” or any combination of them
or any deceptively similar or substantially identical word or words;     (e)  
the unanimous resolution of the directors of the Vendor approving the terms and
conditions of this Agreement;     (f)   the Records and all other documents
relating to the Business or necessary for it to be carried on including the
employee records for the Transferring Employees in accordance with
Regulation 3.41 of the Fair Work Regulations 2009;     (g)   possession of the
Properties together with security devices, security codes and keys relating to
the Properties;     (h)   evidence of a stocktake to ascertain the value of
Stock as at the Completion Date, in accordance with clause 10;     (i)   a
schedule setting out the Accrued Entitlements of each of the Transferring
Employees as at the Completion Date, determined as provided in clause 11.4(a);  
  (j)   all other documents and things required by this Agreement to be
delivered by the Vendor to the Purchaser on Completion, or which are reasonably
required by the Purchaser to vest full possession and benefit of the Business in
the Purchaser, and the Vendor must also do and execute all other acts and
documents that this Agreement requires the Vendor to do or execute at
Completion;     (k)   reasonable assistance to the Purchaser by executing the
necessary forms and consents to enable the utility services provided to the
Business, including those telephone, fax and other communication services (with
the benefit of the same numbers) requested by the Purchaser to be transferred to
the Purchaser with effect from the Completion Date and without interruption of
those services; and     (I)   reasonable assistance to the Purchaser in
transferring any Statutory Licences to the Purchaser.

8.3   Obligations of Purchaser at Completion       At Completion, the Purchaser
must:

  (a)   if the Vendor complies with clause 8.2, pay the Purchase Price less the
Deposit and the Retention Amount to the Vendor or as the Vendor may direct by
notice to the Purchaser, by bank cheque or in any other form that the parties
agree in writing;     (b)   if the Vendor complies with clause 8.2, pay the
Retention Amount to the Escrow Agent to be dealt with by the Escrow Agent in
accordance with clause 17;     (c)   pay the Vendor any amount under clause
14.3;     (d)   accept from the Vendor an assignment of each of the Contracts,
Property Leases and Plant Leases;

21



--------------------------------------------------------------------------------



 



  (e)   accept from the Vendor an assignment of each item of Business
Intellectual Property and agree to assume responsibility for pursuing the Trade
Mark Applications;     (f)   take possession of the Plant, the Leased Equipment
and the Stock; and     (g)   do and execute all other acts and documents that
this Agreement requires the Purchaser to do or execute at Completion.

8.4   Simultaneous Actions at Completion       In respect of Completion:

  (a)   the obligations of the parties under this Agreement are interdependent;
and     (b)   all actions required to be performed are taken to have occurred
simultaneously on the Completion Date.

8.5   Post-Completion Obligations       If title to any of the Assets is not
effectively vested in the Purchaser at Completion, the Vendor acknowledges that
it will account to the Purchaser for any benefits it receives in relation to the
Assets until title is effectively vested in the Purchaser, unless otherwise
provided in this Agreement.       If a Contract, Property Lease or Plant Lease:

  (a)   is not effectively assigned or novated to the Purchaser at Completion;
or     (b)   cannot be effectively assigned or novated without the consent of a
third party and that party does not consent to the assignment or agree to novate
that Contract, Property Lease or Plant Lease as the case may be,

    then from Completion, the Vendor acknowledges that it will account to the
Purchaser for any benefit it receives in relation to any such Contract, Property
Lease or Plant Lease as the case may be and will do all things as may reasonably
be required by the Purchaser to ensure the Purchaser receives that benefit.  
8.6   Post-Completion Notices       Each party must immediately give to the
other party all payments, notices, correspondence, information or enquiries in
relation to the Business or the Assets which it receives after Completion and
which belong to the other party.   8.7   Vendor Assistance Following Completion
      For 30 Business Days after Completion, if the Purchaser gives the Vendor
or the Covenantors notice (the ‘Assistance Notice’) so requesting, the Vendor
and the Covenantors must at their own expense, and must procure that Salvatore
Cantone and Giuseppe Cantone:

  (a)   furnish the Purchaser with any information in the possession or control
of the Vendor or the Covenantors or Salvatore Cantone (as the case may be)
concerning the matters (if any) relating to the Business or its conduct
specified in the Assistance Notice, and     (b)   if so requested in the.
Assistance Notice, attend at the Premises to assist the Purchaser to gain
knowledge concerning the Business and its conduct and customers at the times
specified in the Assistance Notice (being times not earlier than two Business
Days after receipt of the Assistance Notice).

22



--------------------------------------------------------------------------------



 



8.8   Additional Assistance       Following the expiry of the period referred to
in clause 8.7, the Vendor and the Covenantors and the Purchaser may agree for
the assistance contemplated in clause 8.7 to be provided at the Purchaser’s
expense.   8.9   Confidentiality by the Vendor Following Completion      
Following Completion, the Vendor and the Covenantors must keep any information
relating to the Business and the Assets confidential.

9   Purchase Price Adjustments   9.1   Adjustment for Accrued Entitlements      
The Purchaser is entitled to an adjustment to the Purchase Price at Completion
equal to 70% of the value of Accrued Entitlements set out in the document
delivered to the Purchaser pursuant to clause 11.4(a) at Completion.   9.2  
Stock Adjustment, Trade Receivables Adjustment and Trade Payables Adjustment    
  The Purchase Price will be adjusted as follows and subject to clause 9.3
within five Business Days after the last of the Completion Stock Statement, the
Completion Trade Receivables Statement and the Completion Trade Payables
Statement are finally determined:

  (a)   if the Completion Stock Amount is more than the Stock Target Amount, the
Purchaser must pay the Vendor the Stock Surplus Amount;     (b)   if the
Completion Stock Amount is less than the Stock Target Amount, the Vendor must
pay the Purchaser the Stock Shortfall Amount;     (c)   if the Completion Trade
Receivables Amount is more than the Trade Receivables Target Amount, the
Purchaser must pay the Vendor the Trade Receivables Surplus Amount;     (d)   if
the Completion Trade Receivables Amount is less than the Trade Receivables
Target Amount, the Vendor must pay the Purchaser the Trade Receivables Shortfall
Amount;     (e)   if the Completion Trade Payables Amount is more than the Trade
Payables Target Amount, the Vendor must pay the Purchaser the Trade Payables
Surplus Amount; or     (f)   if the Completion Trade Payables Amount is less
than the Trade Payables Target Amount, the Purchaser must pay the Vendor the
Trade Payables Shortfall Amount.

9.3   Set-off and Maximum Amount of Adjustment

  (a)   The Purchaser may set off any amounts payable by the Vendor to the
Purchaser under paragraphs 9.2(b), 9.2(d) and 9.2(e) against any amounts payable
by the Purchaser to the Vendor under paragraphs 9.2(a), 9.2(c) and 9.2(f).    
(b)   The Vendor may set off any amounts payable by the Purchaser to the Vendor
under paragraphs 9.2(a), 9.2(c) and 9.2(f) against any amounts payable by the
Vendor to the Purchaser under paragraphs 9.2(b), 9.2(d) and 9.2(e).

23



--------------------------------------------------------------------------------



 



  (c)   The maximum aggregate amount by the which the Purchase Price may be
adjusted under clause 9.2 and which either the Vendor needs to pay to the
Purchaser or the Purchaser needs to pay to the Vendor (as the case may be) after
applying the set offs in clause 9.3(a) and 9.3(b) is $175,000.

9.4   Customer Rebates Adjustment

  (a)   The Vendor must prepare and deliver to the Purchaser no later than 60
calendar days after the Completion Date (and must use reasonable endeavours to
do so before this date) a statement (the Completion Customer Rebates Statement):

  (i)   specifying the names and addresses of the persons to whom the Customer
Rebates are owed by the Vendor as at the Completion Date;     (ii)   specifying
the relevant contract under which such Customer Rebates were accrued;     (iii)
  specifying the amount owed to each those persons as at the Completion Date the
relevant invoice numbers, invoice date, quantity and invoice amounts for each of
those persons; and     (iv)   stating the total amount of all Customer Rebates
as at the Completion Date (the Completion Customer Rebates).

  (b)   No later than 60 calendar days after receipt of the Completion Customer
Rebates Statement (the Review Period), the Purchaser must complete their review
of the Completion Customer Rebates Statement. If the Purchaser disputes the
inclusion of any item in the Completion Customer Rebates Statement or the value
attributed to any item, the dispute must be referred to the Independent
Accountant under clause 24 for a final and binding determination on the parties
in all respects, and such determination is made as an independent expert and not
as an arbitrator.     (c)   Within five Business Days after the Completion
Customer Rebates Statement is finally determined, the Vendor must pay to the
Purchaser the amount (if any) by which the value of the Completion Customer
Rebates exceeds $196,040.

9.5   Preparation of Completion Stock Statement       The Vendor must arrange
for the Completion Stock Statement to be prepared as soon as practicable after
Completion and delivered to the Purchaser in accordance with clauses 9.6 and
9.7.   9.6   Content of Completion Stock Statement       The Completion Stock
Statement must:

  (a)   specify the quantity of Stock as at the date of the Stocktake;     (b)  
specify the value of Stock as at the date of the Stocktake;     (c)   state the
Completion Stock Amount; and     (d)   specify the Stock Target Amount.

24



--------------------------------------------------------------------------------



 



9.7   Delivery of Completion Stock Statement       The Vendor must deliver the
Completion Stock Statement to the Purchaser no later than 60 calendar days after
the Completion Date and will use reasonable endeavours to deliver the Completion
Stock Statement before this date.   9.8   Purchasers’ Response to Completion
Stock Statement       No later than 30 calendar days after receipt of the
Completion Stock Statement (the Review Period), the Purchaser must complete
their review of the Completion Stock Statement. If the Purchaser disputes the
inclusion of any item of Stock in the Stock Completion Statement or the value
attributed to any item of Stock, the dispute must be referred to the Independent
Accountant under clause 24 for a final and binding determination on the parties
in all respects, and such determination is made as an independent expert and not
as an arbitrator.   9.9   Preparation of Completion Trade Receivables Statement
      The Vendor must arrange for the Completion Trade Receivables Statement to
be prepared as soon as practicable after Completion and delivered to the
Purchaser in accordance with clauses 9.10 and 9.11.   9.10   Content of
Completion Trade Receivables Statement       The Completion Trade Receivables
Statement must:

  (a)   specify the names and addresses of the persons who owe the Trade
Receivables to the Vendor as at the Completion Date;     (b)   specify the
amount owing by each of those persons as at the Completion Date, due date and
the aging of each Trade Receivable, all calculated in accordance with the
Accounting Principles applied on a consistent basis;     (c)   state the
Completion Trade Receivables Amount; and     (d)   specify the Trade Receivables
Target Amount.

9.11   Delivery of Completion Trade Receivables Statement       The Vendor must
deliver the Completion Trade Receivables Statement to the Purchaser no later
than 60 calendar days after the Completion Date and will use reasonable
endeavours to deliver the Completion Trade Receivables Statement before this
date.   9.12   Purchasers’ Response to Completion Trade Receivables Statement  
    No later than 30 calendar days after receipt of the Completion Trade
Receivables Statement, the Purchaser must complete their review of the
Completion Trade Receivables Statement. If the Purchaser disputes the inclusion
of any item in the Trade Receivables Completion Statement or the value
attributed to any item, the dispute must be referred to the Independent
Accountant under clause 24 for a final and binding determination on the parties
in all respects, and such determination is made as an independent expert and not
as an arbitrator.   9.13   Preparation of Completion Trade Payables Statement  
    The Vendor must arrange for the Completion Trade Payables Statement to be
prepared as soon as practicable after Completion and delivered to the Purchaser
in accordance with clauses 9.14 and 9.15.   9.14   Content of Completion Trade
Payables Statement       The Completion Trade Payables Statement must:

25



--------------------------------------------------------------------------------



 



  (a)   specify the names and addresses of the persons to whom the Trade
Payables are owed by the Vendor as at the Completion Date;     (b)   specify the
amount owed to each those persons as at the Completion Date calculated in
accordance with the Accounting Principles applied on a consistent basis and the
relevant invoice numbers, invoice date, quantity and invoice amounts for each of
those persons;     (c)   state the Completion Trade Payables Amount; and     (d)
  specify the Trade Payables Target Amount.

9.15   Delivery of Completion Trade Payables Statement       The Vendor must
deliver the Completion Trade Payables Statement to the Purchaser no later than
60 calendar days after the Completion Date and will use reasonable endeavours to
deliver the Completion Trade Payables Statement before this date.   9.16  
Purchasers’ Response to Completion Trade Payables Statement       No later than
30 calendar days after receipt of the Completion Trade Payables Statement, the
Purchaser must complete their review of the Completion Trade Payables Statement.
If the Purchaser disputes the inclusion of any item in the Trade Payables
Completion Statement or the value attributed to any item, the dispute must be
referred to the Independent Accountant under clause 24 for a final and binding
determination on the parties in all respects, and such determination is made as
an independent expert and not as an arbitrator.

10   Stocktake and Stock   10.1   Conduct of Stocktake

  (a)   The Vendor will arrange for a physical stocktake of all of the Stock to
be undertaken the day immediately preceding Completion so as to ascertain the
value of Stock as at the Specified Time. Representatives of the Purchaser are
entitled to be present, and will be invited by the Vendor to be present, at the
stocktake to agree and verify the quantity of Stock at the stocktake at each of
the Properties.     (b)   The stocktake must be carried out in a manner
consistent with the procedures used in the most recent stocktake (provided in
Schedule 11), which comprise of:

  (i)   Pre-stocktake preparation procedures;     (ii)   Pre-stocktake
accounting procedures;     (iii)   Physical procedures to be adopted during the
count; and     (iv)   Post-stocktake accounting procedures.

  (c)   Upon completion of the stocktake, the Vendor will record the quantity of
Stock held as at the date of the stocktake on the Completion Stock Statement.

10.2   Value of Stock

  (a)   The valuation of Stock as at the date of the stocktake must be carried
out in a manner consistent with the Accounting Principles used in the most
recent Accounts of the Business on the basis of its landed cost (i.e. including
relevant freight costs):

26



--------------------------------------------------------------------------------



 



  (i)   less the absorption cost adjustments for financial years ending 30 June
2008 and 30 June 2009 (in the amount of $723,502); and     (ii)   add the
prepayments to suppliers of Stock that are recorded in the trade payables ledger
in the accounts of the Vendor as at the Completion Date.

  (b)   Upon completion of the valuation, the Vendor will record the value of
Stock held as at the date of the stocktake and calculated in accordance with
clause 10.2(a) on the Completion Stock Statement.

11   Employees   11.1   Termination of Employment       The Vendor must at least
five Business Days before the Completion Date give notice terminating the
employment of each Employee on and from Completion.   11.2   Offer of Employment
      The Purchaser must at least five Business Days before the Completion Date
offer the Employees employment in the Business with the Purchaser from and
conditional on Completion, on terms no less favourable than those governing that
Employee’s employment on the Completion Date. The Vendor will use its reasonable
endeavours to assist the Purchaser in obtaining the acceptance of such offers by
the Employees. The offer must include the Fair Work Information Statement in
accordance with the Fair Work Act 2009 (Cth).   11.3   Terminating Employees    
  The Vendor is solely responsible for Terminating Employees and on the
Completion Date must pay to each Terminating Employee the amounts (if any) due
to that Terminating Employee, whether arising under any agreement, any
legislation, any award, or otherwise in respect of:

  (a)   accrued salary, wages, holiday pay and sick leave;     (b)   accrued
entitlements to long service leave; and     (c)   any other remuneration or
entitlement arising out of employment or its termination,

and the Vendor must indemnify the Purchaser against any Loss or Claim against
the Purchaser:

  (d)   in respect of the entitlements of the Terminating Employees set out
above; and     (e)   otherwise in respect of the Employees to the extent that
the Loss or Claim relates to the period before Completion.

11.4   Transferring Employees       In relation to the Transferring Employees:

  (a)   the Vendor must deliver to the Purchaser at Completion a document
setting out full details in respect of each Transferring Employee of all Accrued
Entitlements as at the Completion Date. For the avoidance of doubt, the Accrued
Entitlements exclude any entitlements in respect of which a payment has been
made by the Vendor to a Transferring Employee under clause 11.4(b)(ii);

27



--------------------------------------------------------------------------------



 



  (b)   the Vendor must pay to each of the Transferring Employees all amounts to
which that Transferring Employee is entitled on termination of employment on the
Completion Date by law or under any award, agreement or arrangement, including:

  (i)   wages, salary or allowances; and     (ii)   if required by the
Transferring Employee:

  (A)   accrued but untaken annual leave; or     (B)   accrued but untaken long
service leave;

  (c)   from Completion, the Purchaser is solely responsible for the
Transferring Employees; and     (d)   the Purchaser must from Completion treat
the Transferring Employees and deal with all their entitlements as if each
entitlement had been accrued by the relevant Transferring Employee while in the
employment of the Purchaser, provided that if the Vendor has made a payment to a
Transferring Employee under clause 11.4(b), the Purchaser’s obligations to that
Transferring Employee for future benefits to which that payment relates will
only be in respect of actual service with the Purchaser from the Completion
Date,

    and the Purchaser must indemnify the Vendor against each Loss or Claim
against the Vendor in respect of the Transferring Employees relating to the
period after Completion or in respect of which the Vendor has paid or allowed an
amount to the Purchaser in accordance with this clause.       The Purchaser will
from Completion Date assume liability for each Transferring Employee’s accrued
entitlements to holiday pay, long service leave, sick leave and any other
remuneration or entitlement arising out of employment other than in respect of
the entitlement to an extent a payment was made in respect of that entitlement
by the Vendor under clause 11.4(b).   11.5   Pre-Paid Salaries       The
Purchaser must pay to the Vendor at Completion an amount equal to the total
amount of wages and salaries paid by the Vendor to the Transferring Employees in
respect of any period after Completion.   11.6   Further Indemnity       Without
limitation to the generality of any other provisions of this Agreement, the
Vendor must indemnify, and keep indemnified, the Purchaser in respect of any
workers’ compensation and common law claims in relation to any Transferring
Employee arising (whether wholly or partially) from service prior to the
Completion Date.   12   Assumed Liabilities   12.1   Pre-Completion Creditors  
    Subject to clause 12.5, the Vendor is solely responsible for and must pay,
satisfy and discharge in the proper time all debts and liabilities in respect of
the Business incurred or relating to the period before Completion (except any
incurred by the Purchaser) other than the Assumed Liabilities at Completion and
must indemnify the Purchaser in relation to those debts and liabilities.

28



--------------------------------------------------------------------------------



 



12.2   Assumed Liabilities       The Purchaser shall, subject to and with effect
from the Completion Date:

  (a)   assume, perform and discharge the Assumed Liabilities; and     (b)  
indemnify and keep indemnified the Vendor against the Assumed Liabilities.

12.3   Income and Expenses       Until Completion the Vendor is entitled to the
income, profits, rights and benefits of the Business, and must bear all
outgoings and expenses of the Business, but on and from Completion the Purchaser
is entitled to the income, profits, rights and benefits of the Business and must
bear all outgoings and expenses of the Business.   12.4   Payment of Post
Completion Liabilities by Vendor       Where the Vendor has before Completion
paid any amount of outgoings or expenses in connection with the Business which
relates to a period after Completion and has given notice specifying those
payments to the Purchaser before Completion, the Purchaser must pay the Vendor
that amount at Completion to the extent that it, relates to the period after
Completion.   12.5   Allowance of Pre-Completion Liabilities       Where the
Purchaser accepts liability in respect of an outgoing or expense in connection
with the Business for a period before Completion and the Vendor has not paid
that outgoing or expense, the Vendor must at Completion either:

  (a)   pay to the Purchaser the amount of that liability; or     (b)   allow
the amount of that liability to the Purchaser against the Purchase Price.

13   Contracts and Property Leases   13.1   Assignment of Contracts and Property
Leases       On Completion the Vendor:

  (a)   assigns to the Purchaser; and     (b)   if required by the Purchaser by
notice to the Vendor before Completion, must ensure the novation to the
Purchaser of,

each of the Contracts and the Property Leases and the rights and obligations of
the Vendor under each of the Contracts and Property Leases.

13.2   Consent       The Vendor agrees to use its best endeavours to obtain the
consent of the other parties to the Contracts and the Property Leases to the
assignment or novation of the Contracts and the Property Leases to the
Purchaser. If the consent or agreement of any party is required to the
assignment of any Contract or the Property Leases, this agreement does not
constitute an assignment of that Contract or the Property Lease until that
consent or agreement is obtained.   13.3   Purchaser’s Indemnity       The
Purchaser must indemnify the Vendor against each Loss or Claim against the
Vendor arising from or in connection with any breach or non-performance after
Completion by the Purchaser of any provision of any Contract or Property Lease
assigned or novated under clause 13.1.

29



--------------------------------------------------------------------------------



 



13.4   Vendor’s Indemnity       The Vendor must indemnify the Purchaser against
each Loss or Claim against the Purchaser arising from or in connection with any
breach or non-performance by the Vendor of any provision of any Contract or
Property Lease on or before Completion.   13.5   Security Deposits and Payments
on Account       Where before Completion the Vendor has received any deposits or
amounts either:

  (a)   as security deposits in respect of a person’s obligation under a
Contract which has not been fulfilled on or before Completion; or     (b)   on
account from any person in respect of any obligation to the Vendor under a
Contract which has not been fulfilled on or before Completion,

    those deposits and amounts must be transferred by the Vendor to the
Purchaser at Completion and the Vendor will have no further right to or in
respect of any of the deposits and amounts after Completion.   14   Plant Leases
  14.1   Assignment of Plant Leases       The Vendor agrees to use its best
endeavours to obtain any necessary consent or agreement to enable it to assign
each Plant Lease to the Purchaser.   14.2   Payments after Completion       From
Completion, the Purchaser must make all payments becoming due after Completion
under the terms of the Plant Leases and otherwise comply with their terms.  
14.3   Pay out of Plant Leases       If the Vendor cannot obtain the necessary
consent to enable it to assign a Plant Lease to the Purchaser, the Vendor must
use reasonable endeavours to pay out that Plant Lease. On Completion, the
Purchaser must pay the Vendor all costs, charges and expenses incurred in
connection with the early termination of the Plant Leases. Following the
payment, the Vendor must sell the Leased Equipment which is the subject of that
Plant Lease to the Purchaser and the Purchaser must purchase that Leased
Equipment at a price equal to the settlement sum paid by the Vendor to the
lessor or, if less, the fair market value of the Leased Equipment as determined
by agreement between the Vendor and the Purchaser. Failing agreement, the price
is to be determined by the Independent Accountant and clause 24 applies with the
necessary changes.   14.4   Time of Payment       The purchase price for the
payout of Leased Equipment which is the subject of the Plant Leases under clause
14.3 must be paid on the later of:

  (a)   Completion; or     (b)   seven days after the purchase price for the
Leased Equipment subject to that Plant Lease is ascertained.

For the purposes of this Agreement, except for the provisions relating to the
Purchase Price, that Leased Equipment is taken to form part of the Plant.



30



--------------------------------------------------------------------------------



 



14.5   Indemnity from Purchaser       The Purchaser indemnifies the Vendor for
any Claims or Loss arising from, or incurred in connection with:

  (a)   a breach by the Purchaser of clause 14.2; or     (b)   any residual
liability arising as a result of the assignment of each of the Plant Leases.

15   Warranties   15.1   Warranties by Vendor and Covenantors       The Vendor
and Covenantors warrant to the Purchaser that each of the statements set out in
Schedule 7 (except to the extent that such matter is disclosed in the Disclosure
Material) is true and accurate, both at the date of the Option Deed, this
Agreement and at the Completion Date (except that where a Warranty refers to
only one of those dates, that Warranty is given only as at that date).   15.2  
Indemnity by Vendor and Covenantors       The Vendor and Covenantors must
indemnify the Purchaser against:

  (a)   any Loss or Claim against the Purchaser to the extent that the Loss or
Claim arises from or is connected with any breach of any Warranty or of any
other term of this Agreement;     (b)   any Loss or Claim incurred by the
Purchaser because the Business or any of the Assets was worth less than it would
have been worth had there been no breach of that Warranty; and     (c)   any
Taxes which may be incurred by the Purchaser arising from the performance by the
Vendor and Covenantor of its obligations under this clause 15.2.

15.3   Duration of Warranties       The Warranties and the provisions of clause
15.1 and 15.2 remain in full force and are binding notwithstanding Completion
until the date which is 12 months after the expiry of the Vendor’s obligations
under clause 8.7 and, where before that date the Purchaser gives the Vendor or
Covenantor notice of a Claim for a breach of a Warranty, that Warranty does not
cease on that date and continues after that date to the extent required to
enable the Purchaser to prosecute that Claim.   15.4   Minimum quantum of Claims
      The Purchaser may not make a Claim against the Vendor or Covenantors for a
breach of any Warranty under this Agreement unless the value of a Claim in
respect of a particular matter or in respect of a number of similar or related
matters taken together exceeds $50,000, and the aggregate of all those Claims
exceeds or has already exceeded $150,000, in which event the Purchaser may make
a Claim for the whole amount.   15.5   Maximum Liability       The maximum
aggregate liability of the Vendor and Covenantors for Claims made by the
Purchaser for any breach of Warranty under this Agreement (other than for a
breach of the Title Warranties or Authority Warranties) and all other Claims
under this Agreement (other than a Claim in respect of the breach of clause 18
and

31



--------------------------------------------------------------------------------



 



    indemnities in clause 16.2) is an amount, expressed in Australian dollars,
equivalent to 25% of the Purchase Price.       The maximum aggregate liability
of the Vendor and Covenantors for Claims made by the Purchaser for a breach of
the Title Warranties or Authority Warranties under this Agreement is an amount,
expressed in Australian dollars, equivalent to 100% of the Purchase Price.  
15.6   Separate Warranties       Each Warranty is a separate Warranty and its
meaning is not affected by any other Warranty.   15.7   Purchaser’s Warranties  
    The Purchaser warrants and represents to the Vendor that, at the date of the
Option Deed, this Agreement and at the Completion Date:

  (a)   the execution and delivery of this Agreement has been properly
authorised by all necessary corporate action of the Purchaser;     (b)   the
Purchaser has full corporate power and lawful authority to execute and deliver
this Agreement and to consummate and perform or cause to be performed its
obligations under this Agreement;     (c)   this Agreement constitutes a legal,
valid and binding obligation of the Purchaser enforceable in accordance with its
terms by appropriate legal remedy; and     (d)   this Agreement and Completion
do not conflict with or result in a breach of or default under any provision of
its Constitution or any material term or provision of any agreement or deed or
any writ, order or injunction, judgement, law, rule or regulation to which it is
a party or is subject or by which it is bound.

15.8   Disclosures       The Vendor and Covenantors are not liable to make any
payment (whether by way of damages or otherwise) for any breach of any Warranty
to the extent that the breach is based on any fact, matter or circumstance:

  (a)   provided for in this Agreement;     (b)   fully and accurately disclosed
in any Disclosure Material provided by the Vendor or Covenantors to the
Purchaser;     (c)   within the actual knowledge on or before the date of the
Option Deed of the officers or employees of the Purchaser directly involved in
the due diligence in relation to, or implementation of, the transactions
contemplated by this Agreement;     (d)   which would have been disclosed to the
Purchaser had the Purchaser conducted searches five Business Days prior to the
date of the Option Deed of records open to public inspection in Australia
(including records maintained by any Governmental Agency); or     (e)   fully
and accurately disclosed by the Vendor or the Covenantors to the Purchaser
between the date of the Option Deed and Completion, but only to the extent such
fact, matter or circumstance:

  (i)   has first arisen in the period between the date of the Option Deed and
Completion; and

32



--------------------------------------------------------------------------------



 



  (ii)   is in relation to the Vendor’s relationship with the customers of the
Business; and     (iii)   was outside of the reasonable control of the Vendor or
the Covenantors.

15.9   Conditions of payment and Claims for breach       Despite any other
provision of this Agreement, each of the following applies in respect of this
Agreement:

  (a)   (Notice of Claims) Subject to clause 15.8, the Vendor and Covenantors
are not liable to make any payment (whether by way of damages or otherwise) for
any breach of any Warranty unless a claim is made in writing by the Purchaser
against the Vendor or Covenantors (setting out reasonable details, circumstance
or matter giving rise to the breach, the nature of the breach and the
Purchaser’s calculation of the loss suffered) as soon as reasonably practicable
after the Purchaser becomes aware of the fact, circumstance or matter on which
the claim is based and, in any event, on or before the date twelve (12) months
after the expiry of the obligations of the Vendor in clause 8.7;     (b)  
(Actions of the Purchaser) The Vendor’s and Covenantors’ Liability in respect of
any breach of any Warranty will be reduced or extinguished (as the case may be)
to the extent that the breach has arisen as a result of any act or omission
after Completion by or on behalf of the Purchaser;     (c)   (Credit) If after
the Vendor or Covenantors (as the case may be) have made any payment to the
Purchaser for any breach of any Warranty the Purchaser receives any benefit or
credit by reason of matters to which the breach relates then the Purchaser must
immediately repay to the Vendor or Covenantors a sum corresponding to the amount
of the payment or (if less) the amount of the benefit or credit after deduction
of all reasonable costs and expenses of the recovery incurred by the Purchaser;
    (d)   (Change in law or interpretation) The Vendor and Covenantors will not
be liable to make any payment (whether by way of damages or otherwise) for any
breach of any Warranty:

  (i)   where the breach is as a result of any legislation not in force at the
date of the Option Deed including legislation which takes effect
retrospectively;     (ii)   where the breach is as a result of or in respect of
a change in the judicial interpretation of the law in any jurisdiction after the
date of the Option Deed; or     (iii)   where the breach is as a result of or in
respect of a change in the administrative practice of any Governmental Agency
after the date of the Option Deed including any change which takes effect
retrospectively.

15.10   Dealing with Warranty breach after Completion       If the Purchaser
becomes aware after Completion of any fact, circumstance or matter which
constitutes or could (whether alone or with any other possible fact,
circumstance or matter) constitute a breach of any Warranty, the Purchaser must
do each of the following:

33



--------------------------------------------------------------------------------



 



  (a)   promptly give the Vendor or Covenantors reasonable details of the fact,
circumstance or matter giving rise to the breach, the nature of the breach and
the Purchaser’s calculation of the loss suffered and any reasonable details of
further related information of which the Purchaser becomes aware;     (b)  
until it notifies the Vendor or Covenantors in accordance with paragraph
15.10(a), take reasonable steps to mitigate any loss which may give rise to a
claim against the Vendor or Covenantors for breach of any Warranty;     (c)  
not make any admission of liability, agreement or compromise with any person in
relation to the fact, circumstance or matter without first consulting with and
obtaining the approval of the Vendor or Covenantors (such approval not to be
unreasonably withheld or delayed);     (d)   give the Vendor and Covenantors and
their professional advisers reasonable access to:

  (i)   the personnel and premises of the Purchaser; and     (ii)   relevant
chattels, accounts, documents and records within the possession, custody or
power of the Purchaser, to enable the Vendor or Covenantors and their
professional advisers to examine the personnel, premises, chattels, accounts,
documents and records and to take copies or photographs of them at the Vendor’s
or Covenantors’ expense;

  (e)   at the Vendor’s or Covenantors’ expense, take all action in good faith
and with due diligence that the Vendor or Covenantors (acting reasonably and in
consultation with the Purchaser) directs to avoid, remedy or mitigate the
breach, including legal proceedings and disputing, defending, appealing or
compromising the Claim and any adjudication of it, and

    the Vendor or Covenantors will indemnify the Purchaser against any Loss or
Claim incurred by the Purchaser in respect of action taken by the Purchaser at
the direction of the Vendor or Covenantors under paragraph 15.10(e) and in
respect of any Loss or Claim incurred in complying with its obligations under
clause 15.10(d).   15.11   Proceedings in respect of a Claim       Unless the
Vendor or Covenantors otherwise agree, any Claim by the Purchaser against the
Vendor or Covenantors for any breach of any Warranty will be taken to be waived
or withdrawn and will be barred and unenforceable (if such Claim has not been
previously satisfied, settled or withdrawn) unless legal proceedings in respect
of the Claim have been issued and served on the Vendor or Covenantors within
twelve (12) months of the service of the notice of such Claim on the Vendor or
Covenantors and for this purpose legal proceedings will not be deemed to have
been commenced unless they have been properly issued and validly served upon the
Vendor or Covenantors (as the case may be).   15.12   Taxation Offset       In
calculating the Liability of the Vendor or Covenantors for any breach of any
Warranty, account must be taken of the amount by which any Tax for which the
Purchaser, the Business or any of them is now or in the future accountable or
liable to be assessed, is reduced or extinguished as a result of the matter
giving rise to such Liability.

34



--------------------------------------------------------------------------------



 



15.13   Remedies for breach of Warranty       The Purchaser acknowledges that
its sole remedy for a breach of a Warranty which occurs after Completion is
damages.   15.14   No Liability where breach       Without limiting the
operation of any other provision of this Agreement, the Liability of the Vendor
or Covenantors in respect of any breach of any Warranty will be reduced or
extinguished to the extent the Vendor’s or Covenantors’ position is prejudiced
or compromised by any material breach by the Purchaser of any provision of this
Agreement.   15.15   System 77

  (a)   The Vendor and the Covenantors warrant to the Purchaser that, at the
date of the Option Deed, this Agreement and the Completion Date the Vendor has
the right to use System 77 until its expiry on 31 December 2010 in relation to
the Business.     (b)   Until the date which is the earlier of 31 December 2010
and when the Purchaser has fully implemented its own system to replace System
77, the Vendor and the Covenantors agree to procure that System 77 is available
for use by the Purchaser and will indemnify the Purchaser for any licensing and
support costs that may be reasonably required to maintain System 77 and to make
it available for use by the Purchaser in its current form, provided that such
costs do not result directly or indirectly from the Purchaser’s customisation or
changes to System 77.

16   Product liability   16.1   Product warranty       Subject to clause 16.2,
the Purchaser agrees to comply with any warranty given by the Vendor to a
customer of the Business in respect of a product provided to that customer by
the Vendor before Completion.   16.2   Indemnity by Vendor and Covenantors      
Subject to Completion occurring, the Vendor and the Covenantors indemnify the
Purchaser against any Loss or Claim against the Purchaser to the extent that the
Loss or Claim arises from or is connected with:

  (a)   any warranty obligations assumed by the Purchaser under clause 16.1; or
    (b)   any products provided to customers by the Vendor before Completion.

16.3   Minimum Threshold       The Vendor and the Covenantors are only liable
under clause 16.2(a) for the first $25,000 of the value of the aggregate of all
Product Warranty Claims and any amount by which the value of the aggregate of
all Product Warranty Claims exceeds $50,000.   16.4   Products Sold by the
Purchaser

  (a)   The Purchaser must within 60 Business Days of Completion implement a
strict process accompanied by detailed guidelines which will identify the
products sold by the Purchaser to distinguish them from the products sold by the
Vendor before Completion. This process is to be determined in

35



--------------------------------------------------------------------------------



 



      consultation with the Vendor and ultimately subject to the Vendor’s
approval (such approval not to be unreasonably withheld).     (b)   For the
period of five years following Completion, the Purchaser will allow the Vendor
reasonable access to the Purchaser’s business premises on reasonable notice and
during normal business hours for the sole purpose of the Vendor verifying the
Purchaser’s compliance with the process established under clause 16.4(a).

16.5   Dealing with Product Warranty Claims

  (a)   In dealing with any Product Warranty Claims under this clause 16, the
Purchaser agrees to take all steps to mitigate any potential Loss and where the
Claim is considered material by the Purchaser (acting reasonably), the Purchaser
shall not make any admission of liability, agreement or compromise without first
consulting with and obtaining the approval of the Vendor.     (b)   Following
Completion, the Purchaser will implement a process for recording the costs of
satisfying Product Warranty Claims which include the costs of labour, materials
and freight, overhead allocation, and any other related costs including the cost
of replacement product. Such process is to be approved by the Vendor (such
approval not to be unreasonably withheld). Any recoveries of salvaged components
or products the subject of the Product Warranty Claims that are saleable will be
set off against the cost to determine the net warranty expense for a Product
Warranty Claim. Following Completion, if there is any Product Warranty Claim in
any quarter, the Purchaser will, on request by the Vendor, provide the Vendor a
report detailing the costs of Product Warranty Claims.

16.6   Insurance Policies

  (a)   The Covenantors must procure that on or before the Completion Date the
Vendor obtains and thereafter maintains, and the Vendor must on or before the
Completion Date obtain and thereafter maintain at its own cost, for five years
after the Completion Date (provided the cover is not Uninsurable) a
comprehensive products liability policy written on an ‘occurrence’ basis on
terms reasonably acceptable to the Purchaser to cover all sums which the Vendor
may become legally liable to pay as compensation to any person consequent upon:

  (i)   the death of, or bodily injury (including disease or illness) to, any
person; and     (ii)   the loss of, or damage to, any property,

      arising out of or in connection with the products sold by the Vendor
before or on the Completion Date (“Policy”).         Without limitation of the
previous paragraph of this clause 16.6(a), the Policy must not, upon its terms,
extend protection to anyone else apart from the Vendor without the prior written
consent of the Purchaser.     (b)   The:

  (i)   limit of liability provided by the Policy in respect of product
liability must be not less than $20 million for any one occurrence and in the
annual aggregate; and     (ii)   excess must not be more than $25,000 for any
one occurrence.

36



--------------------------------------------------------------------------------



 



  (c)   The Policy must be placed with an insurer which has an insurer financial
strength rating of not less than “A-” or equivalent from Standard & Poors or
another internationally recognised rating agency.     (d)   The Vendor and the
Covenantors agree not to take any action, and must use their best endeavours to
ensure that no third person takes any action, to wind up or deregister the
Vendor during the period it is entitled to be indemnified under the Policy and
the Predecessor Policies in respect of any covered occurrences under the Policy
and any Predecessor Policy including, for the avoidance of doubt, the period up
until the later of:

  (i)   any and all claims that it has made upon, or subsequently makes upon,
the Policy and any of its Predecessor Policies (or either) have either been
settled or proceedings in respect of such claims can no longer be prosecuted by
reason of being time barred under applicable statutes of limitation; or     (ii)
  proceedings in respect of covered occurrences under the Policy and the
Predecessor Policies (or either) can no longer be prosecuted by reason of being
time barred under applicable statutes of limitation.

  (e)   The Vendor must not, and the Covenantors must procure that the Vendor
does not, do or suffer to be done or fail to do or suffer to fail to be done,
anything that would cause the Policy and any Predecessor Policy to be:

  (i)   prejudiced or unavailable (including, pursuant to a partial or complete
commutation of the insurance) or (in relation to the Policy) not available at
reasonable commercial rates and on market terms; or     (ii)   (without
limitation of clause 16.6(e)(i)) vitiated or rendered void, voidable or
cancelled.

  (f)   On request by the Purchaser, the Vendor must provide a copy of a
certificate of currency for the Policy and evidence of its terms (including, if
required by the Purchaser a certified copy of the Policy).     (g)   The Vendor
must:

  (i)   notify the Purchaser immediately:

  (A)   of any cancellation of the Policy or avoidance of the Policy and any
Predecessor Policy (or either);     (B)   of any change to the terms of the
Policy and any Predecessor Policy (or either); and     (C)   if the Policy
lapses; and

  (ii)   use its best endeavours (including paying a reasonable additional
premium) to reinstate the Policy if its cancelled or lapses or is modified in a
manner which reduces the protection provided to the Vendor.

  (h)   The Vendor must at its own cost diligently pursue and take all necessary
and appropriate steps to enforce the Vendor’s rights of recovery under all
available insurance policies including the Policy and any Predecessor Policy

37



--------------------------------------------------------------------------------



 



      in relation to any liability or potential liability to pay compensation to
any person consequent upon:

  (i)   the death of, or bodily injury (including disease or illness) to, any
person; and     (ii)   the loss of, or damage to, any property,

arising out of or in connection with the products sold by the Vendor before or
on the Completion Date.
Without limitation of the preceding paragraph of this clause 16.6(h), the Vendor
will, upon request by the Purchaser and at the Vendor’s own cost, provide all
reasonable assistance to enable the Purchaser or its insurers (as far as
possible) to exercise and enjoy the Vendor’s rights against any insurer,
including the insurer/s of the Policy and of Predecessor Policies (or either),
in relation to a liability or potential liability referred to in the preceding
paragraph.

  (i)   In this clause 16.6 ‘Predecessor Policy’ means a comprehensive products
liability insurance policy, the period of insurance of which has expired prior
to the Completion Date but which has not been discharged by performance or
otherwise prior to the Completion Date and which provides insurance cover in
respect of sums which the Vendor may become legally liable to pay as
compensation to any person consequent upon:

  (i)   the death of, or bodily injury (including disease or illness) to, any
person; and     (ii)   the loss of, or damage to, any property,

arising out of or in connection with the products sold by the Vendor.

16.7   Indemnity by the Purchaser       The Purchaser indemnifies the Vendor and
the Covenantors against any Loss or Claim in respect of product warranties or
product liabilities which may be brought against the Vendor and the Covenantors
to the extent that the Loss or Claim arises from or is connected with:

  (a)   any warranty obligations relating to the products manufactured and
supplied by the Purchaser after Completion; or     (b)   any products provided
to customers by the Purchaser after Completion.

16.8   Relevant Products       During the period of five years after Completion,
the Vendor and the Covenantors must indemnify the Purchaser for the amount of
the excess (otherwise referred to as the deductible) payable by the Purchaser
under its product liability insurance policy in respect of any claim relating to
the Relevant Products and arising directly as a result of the Relevant Stock
forming part of such Relevant Products.   17   Retention Amount   17.1   Escrow
Agent       The Escrow Agent must hold the Retention Amount on behalf of the
Vendor and the Purchaser in an interest bearing deposit account with a bank
(within the meaning of the Banking Act 1958 (Cth)) and deal with it in
accordance with this clause 17.

38



--------------------------------------------------------------------------------



 



17.2   Payment of Resolved Claims from Retention Amount       If by the
Retention Expiry Date, the Purchaser has made or commenced any Warranty and
indemnity Claims and such Warranty and Indemnity Claims are Resolved Claims, the
Escrow Agent must pay to the Purchaser such an amount as is payable to the
Purchaser by the Vendor or the Covenantors in connection with a Resolved Claim
together with any accrued interest on that amount from the Completion Date
within five Business Days after the relevant Resolved Claim was resolved.   17.3
  Unresolved Claims at Retention Expiry Date       If by the Retention Expiry
Date the Purchaser has made or commenced any Warranty and Indemnity Claim which
remains an Unresolved Claim at the Retention Expiry Date, then an amount equal
to the Aggregate Claimed Amount together with any accrued interest on that
amount as at the Retention Expiry Date shall be retained by the Escrow Agent and
dealt with in accordance with clause 17.5.   17.4   Retention Expiry Date      
Within five Business Days of the Retention Expiry Date the Escrow Agent must pay
to the Vendor the amount (if any) equal to the amount by which the Remaining
Retention Amount as at the Retention Expiry Date together with any accrued
interest on that amount exceeds the Aggregate Claimed Amount as at the Retention
Expiry Date retained in accordance with clause 17.3.   17.5   Resolved Claims
after Retention Expiry Date

  (a)   If an Unresolved Claim becomes a Resolved Claim following the Retention
Expiry Date, within five Business Days of the date of the resolution of the
Resolved Claim, the Escrow Agent must pay to the Purchaser the amount (if any)
due to the Purchaser pursuant to the terms of resolution of the Resolved Claim
together with any accrued interest on that amount.     (b)   if at any time
following the Retention Expiry Date there are no Unresolved Claims remaining,
the Escrow Agent must pay to the Vendor the balance (if any) of the Remaining
Retention Amount within five Business Days of the Last Resolved Claim being
resolved.

17.6   Insufficient funds in Retention Amount to meet Claims       If any amount
deducted from the Retention Amount together with any accrued interest on the
Retention Amount pursuant to this clause 17 is insufficient to meet the sums
claimed by the Purchaser in respect of any Warranty and Indemnity Claim, then
the Purchaser shall retain its rights to recover the amount by which the claimed
sums exceed the amount of the Retention Amount together with any accrued
interest on the Retention Amount, as appropriate but subject to any limits on
its ability to pursue those Warranty and Indemnity Claims elsewhere in this
Agreement. The Escrow Agent is only required to make payments under this clause
17 to the extent of the Remaining Retention Amount.   18   Restraint   18.1  
Clause 18 Definitions       In this clause 18 (and any other provision of this
Agreement which relates to this clause or its subject matter), unless the
context requires:

39



--------------------------------------------------------------------------------



 



    “Restraint Area” means each of the areas described in Part 2 of Schedule 8
separately;       “Restrained Business” means a business or operation similar
to, or competitive with, the Business and, without limitation, includes each of
the businesses described in Part 1 of Schedule 8 separately; and      
“Restraint Period” means each of the periods described in Part 3 of Schedule 8
separately.   18.2   Restraint Obligation       Except as permitted by clause
18.3 and subject to Completion occurring, the Vendor and the Covenantors must
not, and must ensure that the Key Employees, and each of the Vendor’s,
Covenantors’ and Key Employees’ respective Associated Persons do not, during the
maximum allowed Restraint Period in the maximum allowed Restraint Area:

  (a)   promote, participate in, operate or engage in (whether on its own
account or in partnership or by joint-venture); or     (b)   be concerned or
interested (directly or indirectly, or through any interposed body corporate,
trust, principal, agent, employee, shareholder, director, manager, beneficiary
adviser or financier, or as an independent contractor, consultant or in any
other capacity) in,

    any of the Restrained Businesses or any material part of them.

18.3   Permitted Involvement       Clause 18.2 does not prevent the Vendor, the
Covenantors or the Key Employees, together with any of their respective
Associated Persons, being the holders in aggregate of less than ten percent of
the issued shares or units of a body corporate or unit trust listed on a stock
market conducted by ASX Limited (the Australian Securities Exchange).   18.4  
Non-Interference       On and from Completion, the Vendor and the Covenantors
must not, and must ensure that the Key Employees, and each of the Vendor’s,
Covenantors and Key Employees’ respective Associated Persons, do not, during
each Restraint Period:

  (a)   solicit, canvas or secure the custom of a person who is at Completion,
or was within 12 months before Completion, a customer of the Business or the
Vendor in connection with the Business;     (b)   represent itself as being in
any way connected with, interested in or associated with the Business (except as
its proprietor before Completion) or any Business conducted by the Purchaser;  
  (c)   itself or by any of its agents or servants, disclose or use to advantage
or to the disadvantage of the Purchaser:

  (i)   the name of any customer of the Business or of the Vendor in relation to
the Business; or     (ii)   any of the trade secrets, secret or confidential
operations, processes or dealings of, or any confidential information relating
to, the Business or its organisation, finances, transactions, customers or
affairs; or

40



--------------------------------------------------------------------------------



 



  (d)   solicit, employ or engage the services of any Transferring Employee or
any other person who becomes an employee of the Purchaser in connection with the
Business other than as a result of that person responding to an advertisement
for services for a business not classified as a Restrained Business.

18.5   Independence of Restraints       Each of the restraint obligations
imposed by clause 18.2 (which results from the different combinations of
Restrained Businesses, Restraint Periods and Restraint Areas) is a separate,
severable and independent obligation from the other restraint obligations
imposed (although they are cumulative in effect).   18.6   Reasonableness of
Restraint       The Vendor and the Covenantors agree that each of the restraint
obligations imposed by clause 18.2 is reasonable in its extent (as to all of
duration, geographical area and restrained conduct) having regard to the
interests of each party to this Agreement and extends no further (in any
respect) than is reasonably necessary and is solely to protect the Purchaser as
purchaser of the Business in respect of the goodwill of the Business.       If
any restraint obligation is judged to go beyond what is reasonable in the
circumstances and necessary to protect the goodwill of the Business but would be
judged reasonable if any Restrained Business were deleted or a Restraint Period
or a Restraint Area were reduced, then the Restraint applies with that activity
deleted or period or area reduced so as to make the Restraint reasonable in the
circumstances.   19   Costs and Stamp Duty   19.1   Costs Generally       Except
to the extent specified in clause 19.2 each party must bear and is responsible
for its own costs in connection with the preparation, execution, Completion and
carrying into effect of this Agreement.   19.2   Stamp Duty Generally       The
Purchaser must bear and is responsible for all stamp duty on or in respect of:

  (a)   this Agreement;     (b)   the sale, purchase, assignment or transfer of
any property under this Agreement; and     (c)   any instrument or transaction
contemplated by this Agreement.

20   Termination   20.1   Events of Default       An event of default occurs
where:

  (a)   a Party breaches any provision of this Agreement and fails to rectify
that breach within seven days after written notice of that breach is given to
that party by the other Party requesting that the breach be remedied; or     (b)
  a Party has:

41



--------------------------------------------------------------------------------



 



  (i)   an application presented against it, an order made, a resolution passed
or a meeting summoned or convened for the purpose of considering a resolution
for its winding up;     (ii)   a receiver, or receiver and manager, appointed
over its assets or undertaking any part of them;     (iii)   any execution or
other process of any court or authority issued against or levied upon any of its
assets;     (iv)   ceased to pay its debts or suspended payment generally or has
ceased or threatened to cease to carry on its business or become insolvent or be
presumed by the court to be insolvent within the meaning of section 459C of the
Corporations Act;     (v)   an administrator, trustee, liquidator or provisional
liquidator appointed for all or any part of its assets or undertakings; or    
(vi)   entered into or resolved to enter into an arrangement, composition or
compromise with, or assignment for the benefit of its creditors generally or any
class of creditors or proceedings are commenced to sanction such an arrangement,
composition or compromise other than for the purposes of a bona fide scheme of
solvent reconstruction or amalgamation; or     (vii)   a meeting of its
directors, shareholders or creditors convened, summoned or held for the purpose
of considering or agreeing to any resolution for the winding up or
administration of that Party.

20.2   Consequences of Default       If an event of default occurs in respect of
a Party, the other Party may, by serving written notice of the defaulting party,
do any or all of the following:

  (a)   terminate this Agreement; and     (b)   take action, either at law or in
equity, to enforce the performance of the defaulting party’s obligations or to
recover damages for breach.

    Clauses 3, 19.1, 20.2, 22.7 and 23 and other obligations which are expressed
to survive termination of this Agreement survive termination of this Agreement
under this clause.   20.3   Purchaser’s Termination Right

  (a)   If the Vendor or the Covenantors disclose (or purport to disclose) any
fact, matter or circumstance under clause 15.8(e) then:

  (i)   unless the Vendor and the Purchaser agree to an adjustment to the
Purchase Price to take account of that fact, matter or circumstance, within five
Business Days of disclosure, the Purchaser may in its absolute discretion
terminate this Agreement by written notice to the Vendor; and     (ii)   the
parties agree that notwithstanding anything else in this Agreement any
obligation on the Purchaser to complete under this Agreement is deferred for
such period up to 15 Business Days as may be notified by the Purchaser to the
Vendor after having received written notice of a disclosure (or purported
disclosure) under clause 15.8(e).

42



--------------------------------------------------------------------------------



 



  (b)   Clauses 3, 19.1, 20.3, 22.7 and 23 and other obligations which are
expressed to survive termination of this Agreement survive termination of this
Agreement under this clause.     (c)   If this Agreement is terminated under
this clause 20.3 the Deposit and all interest on it must be paid to the
Purchaser and the parties must immediately direct the Escrow Agent accordingly.

21   Notices   21.1   Method of Giving Notices       A notice, consent, approval
or other communication (each a ‘Notice’) under this Agreement signed by or on
behalf of the person giving it, addressed to the person to whom it is to be
given and:

  (a)   delivered to that person’s address;     (b)   sent by pre-paid mail to
that person’s address; or     (c)   transmitted by facsimile to that person’s
address.

21.2   Time of Receipt       A Notice given to a party in accordance with clause
21.1 is treated as having been given and received:

  (a)   if delivered to that person’s address on the day of delivery if a
Business Day, otherwise on the next following day;     (b)   if sent by pre-paid
mail, on the third Business Day after posting; and     (c)   if transmitted by
facsimile to a person’s address and a correct and complete transmission report
is received, on the day of transmission if a Business Day, otherwise on the next
following Business Day.

21.3   Address of Parties       For the purposes of this clause 21, the address
of a party is the address set out below or another address of which that person
may from time to time give notice to each other person:

         
 
  Vendor:    
 
       
 
  Attention:   Mr Michelangelo Cantone
 
       
 
  Address:   638 Casella Place, Kewdale, Perth
 
       
 
  Facsimile:   +61 8 9353 1156
 
       
 
  Purchaser:    
 
       
 
  Attention:   Chief Financial Officer
 
       
 
  Address:   465 Railroad Avenue, Camp Hill, Pennsylvania 17011 United States of
America
 
       
 
  Facsimile:   +1 717-303-2576 and +1 717-303-2509

43



--------------------------------------------------------------------------------



 



22   General   22.1   Amendment       This Agreement may only be amended or
supplemented in writing, signed by the parties.   22.2   Waiver       The
non-exercise of or delay in exercising any power or right of a party does not
operate as a waiver of that power or right, nor does any single exercise of any
power or right preclude any other or further exercise of it or the exercise of
any other power or right. A power or right may only be waived in writing, signed
by the party to be bound by the waiver.   22.3   Liability of Parties       If
two or more parties are included within the same defined term in this Agreement:

  (a)   a liability of those persons under this Agreement is a joint liability
of all of them and a several liability of each of them;     (b)   a right given
to those parties under this Agreement is a right given severally to each of
them; and     (c)   a representation, warranty or undertaking made by each of
them is made by each of them in respect of itself.

22.4   Entire Agreement       This Agreement and the Escrow Deed is the entire
agreement of the parties on the subject matter. The only enforceable obligations
and liabilities of the parties in relation to the subject matter are those that
arise out of the provisions contained in this Agreement and the Escrow Deed. All
representations, communications and prior agreements in relation to the subject
matter are merged in and superseded by this Agreement.   22.5   Severability    
  Any provision in this Agreement which is invalid or unenforceable in any
jurisdiction is to be read down for the purposes of that jurisdiction, if
possible, so as to be valid and enforceable, and is otherwise capable of being
severed to the extent of the invalidity or unenforceability, without affecting
the validity or enforceability of that provision in any other jurisdiction or
the whole agreement.   22.6   Assignment before Completion       Before
Completion, no Party may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of all the other Parties.
  22.7   Remedies cumulative       The rights and remedies provided in this
Agreement are in addition to other rights and remedies given by law
independently of this Agreement.   22.8   Rights and obligations are unaffected
      Rights given to the parties under this Agreement and the parties’
liabilities under it are not affected by anything which might otherwise affect
them by law.

44



--------------------------------------------------------------------------------



 



22.9   No Merger       No provision of this Agreement merges on or by virtue of
Completion.       It is not necessary for a party to incur expense or make
payment before enforcing a right of indemnity under this Agreement.   22.10  
Further Assurance       Each party must at their own expense do, sign, execute
and deliver and must ensure that each of its employees and agents does, signs,
executes and delivers, all deeds, documents, instruments and acts reasonably
required of it or them by notice from another party effectively to carry out and
give full effect to this Agreement and the rights and obligations of the parties
under it, both before and after Completion.   22.11   Counterparts       This
Agreement may be executed in any number of counterparts and all of those
counterparts taken together constitute one and the same instrument.   22.12  
Attorneys       Each attorney who executes this Agreement on behalf of a Party
declares the attorney has no notice of the revocation or suspension of the power
of attorney by the grantor or in any manner of the power of attorney under the
authority of which the attorney executes this Agreement and has no notice of the
death of the grantor.   23   Law and Jurisdiction

23.1   Governing Law       This Agreement is governed by the law in force in
Western Australia.   23.2   Submission to Jurisdiction       The parties submit
to the non-exclusive jurisdiction of the courts of Western Australia and any
courts which may hear appeals from those courts in respect of any proceedings in
connection with this Agreement.   24   Dispute Resolution Procedure

  (a)   Any disputed matter referred to the Independent Accountant must be
resolved in accordance with the procedure set out in this clause.     (b)   The
disputed matter must be referred to the Independent Accountant by written
submission which must include copies of relevant documentation relating to the
dispute and reference to the relevant provisions of the Agreement.     (c)   The
Independent Accountant must be instructed to finish its determination as soon as
practicable and in any event no later than 20 Business Days after its
appointment (or other period agreed by the Vendor and the Purchaser).     (d)  
The Vendor and the Purchaser must promptly supply the Independent Accountant
with any information, assistance and co-operation requested in writing by the
Independent Accountant in connection with its determination. All correspondence
between the Independent Accountant and a party must be copied to the other
parties.

45



--------------------------------------------------------------------------------



 



  (e)   The Independent Accountant will determine the procedures for settlement
of the disputed matter.     (f)   The Independent Accountant shall act as an
independent expert and not an arbitrator. The Independent Accountant’s decision
will be conclusive, final and binding on the parties (except in the case of
manifest error).     (g)   The costs of the Independent Accountant will be paid
as determined by the Independent Accountant, having regard to the relative
position of the parties on the disagreement.

46



--------------------------------------------------------------------------------



 



Schedule 1 — Business Intellectual Property
(clause 1)

     
Part 1:
  Registered Business names
 
   
 
  Westmix (WA 0200952Y)
 
   
Part 2:
  Unregistered Business names
 
   
 
  Nil
 
   
Part 3:
  Trade names
 
   
 
  Nil
 
   
Part 4:
  Trade marks
 
   
 
  Australian registered Trade Mark number 328762 word: KELSO  
 
  Australian registered Trade Mark number 121515 word: KELSO  
 
  Australian registered Trade Mark number 953522 fancy: NARRABARRA  
 
  Australian registered Trade Mark number 948692 word: NARRA BARRA  
 
  Australian registered Trade Mark number 156683 word: LIGHTBURN  
 
  New Zealand registered Trade Mark number 703796 word: Kelso  
 
  Unregistered Trade Mark number 1325984 word: WESBARROW
 
   
Part 5:
  Trade Mark Applications
 
   
 
  Trade mark application number 1344772 word: KELSO  
 
  Trade mark pre-filing application number 13443983 logo: C & G logo
 
   
Part 6:
  Registered designs
 
   
 
  Registration AU 317466 S, Design Number 200720294  
 
  Registration AU 156421 S, Application 200203166  
 
  Registration AU 153715 S, Design Number 200301621  
 
  Registration AU 136594 S, Design Number 199802647  
 
  Registration AU 153394 S, Design Number 200301620
 
   
Part 7:
  Patents
 
   
 
  Nil
 
   
Part 8:
  Domain Names
 
   
 
  westmix.com.au  
 
  westmix.net.au  
 
  kelsowheelbarrows.com.au  
 
  kelsowheelbarrows.co.nz  
 
  kelso.com.au  
 
  kelso-wheelbarrows.com.au

47



--------------------------------------------------------------------------------



 



Schedule 2 — Contracts
(clause 1)

                                  Type of                   Date Contract  
Value of Contract   Contract With   Description of Contract   Term   Signed  
Contract
Supplier Trading Terms
  Bunnings Group Pty Ltd   Rebates — 8%   1 July 2009 to 30 June 2010   16
June 2009     N/A  
 
                               
 
      Marketing Allowance — 2%                    
 
                               
 
      Settlement Discount — 3%                    
 
                               
 
      Opening Rebates — 12.5%                    
 
                               
 
      Long Term Incentive
1st Level — $13M min to $14M max — 1%
2nd Level — $14M min to $14.25M max — 1.25%
3rd Level — $14.25M min to $14.5M max — 1.5%
4th Level — $14.5M min to $14.75M max — 1.75%
5th Level — $14.75M + — 2%                    
 
                               
Supplier Trading Terms
  Bunnings Group Pty Ltd   Rebates — 8%   1 July 2010 to 30 June 2011   In the
process of being executed by both parties     N/A  
 
                               
 
      Marketing Allowance — 2%                    
 
                               
 
      Settlement Discount — 3%                    
 
                               
 
      Opening Rebates — 12.5%                    
 
                               
 
      Long Term Incentive
1st Level — $13.5M min to $13.99M max — 1%
2nd Level — $14M min to $14.49M max — 1.5%
3rd Level — $14.5M min to $14.99M max — 2%
4th Level — $15M min to $15.49M max — 3%
5th Level — $15.5M min to $15.99M max — 3.5%
6thLevel — $16M + — 4%                    
 
                               
Trading Terms
  Hardware & Building   Price List Discount — 3%   1 Jan 2010 to   8 December  
  N/A  

48



--------------------------------------------------------------------------------



 



                                       Type of                   Date Contract  
Value of Contract   Contract With   Description of Contract   Term   Signed  
Contract
Agreement
  Traders Pty Limited   Settlement Discount — 3%   31 Dec 2010     2009        
 
 
      Quarterly Member Discount 3%                    
 
      Quarterly Admin Rebate — 1%                    
 
      Trading terms — 30 days                    
 
                               
Trading Terms Agreement
  Mitre 10   Supplier support rebate — 2%   1 January 2005 to new contract
negotiated   14 November 2005     N/A  
 
      Brand support rebate — 1%                    
 
      Settlement discount — 1% for 60 days                    
 
     
1.5% for 45 days
                   
 
     
2.5% for 30 days
                   
 
      Off list discount — 6%                    
 
                               
Trading Terms Agreement
  Magnet Mart Home Warehouse   Admin rebate — 2%   1 July 2008 to new contract
negotiated   16 July 2008     N/A  
 
      Advertising/Marketing rebate — 3%                    
 
      Settlement terms rebate — 3%                    
 
      Training levy — 0.5%                    
 
      Store opening — 12%                    
 
                               
Trading Terms Agreement
  Magnet Mart Home Warehouse   Admin rebate — 2%   1 July 2010 to new contract
negotiated   28 June 2010     N/A  
 
      Advertising/Marketing rebate — 3%                    
 
      Settlement terms rebate — 3%                    
 
      Training levy — 0.5%                    
 
      Store opening — 12.5%                    
 
                               
 
      Long Term Incentive Rebate                    
 
      Last year + 5% — 1%                    
 
      Last year + 10% — 2.0%                    
 
      Last year + 15% — 2.5%                    
 
                               
Trading Terms Agreement
  Dahlsens   Long term incentive rebate — 1%
for $150,000 to $ 180,000   To June 2010   10 August 2009     N/A  
 
      Advertising rebate — 2%                    

49



--------------------------------------------------------------------------------



 



                                  Type of                   Date Contract  
Value of Contract   Contract With   Description of Contract   Term   Signed  
Contract
 
      New store rebate — 5%                    
 
                               
Trading Terms Agreement
  Total Tools   Store rebate — 3%   To June 2010   24 September 2009     N/A  
 
      Marketing/Advertising rebate — 3%                    
 
      Settlement terms — 4%                    
 
                               
Trading Terms Agreement
  Australian Industrial Suppliers (“AIS”)   Group rebate — 3%   1 May 2010 to 30
June 2011   6 April 2010     N/A  
 
      Member rebate — 3%                    
 
                               
 
      Volume rebate                    
 
      1st level — $0 to $274,999 — 1%                    
 
      2nd level — $0 to $299,999 — 2.0%                    
 
      3rd level — $0 to $300,000+ — 3.0%                    
 
                               
Trading Terms Agreement
  Industrial Supply Group   Marketing rebate — 2%   1 July 2010 to 30 June 2011
  In the process of being executed by both parties     N/A  
 
      Group Long Term Incentive (“LTI”)                    
 
      1st level — $0 to $75,000 — 1%                    
 
      2nd level — $0 to $100,000 — 2%                    
 
                               
Trading Terms Agreement
  National Building Suppliers Group (Natbuild)   Settlement discount — 3%   1
July 2010 to 30 June 2011   In the process of being executed by both parties    
N/A  
 
      Administration fee — 1%                    
 
      Guaranteed — 1%                    
 
                               
Maintenance Support
Agreement
  Professional Advantage   Maintenance of the Company’s ERP system   1
January 2010 to 31 December 2010   27 November 2009   $ 16,800  
 
                               
Service Contract
  Network Sales Force Pty Ltd   Merchandising of all Bunnings stores and
selected Independent hardware stores throughout NSW, ACT and Queensland   1
January 2010 to 31 December 2010   28 March 2010   $17,500 per calendar month

50



--------------------------------------------------------------------------------



 



                                  Type of                   Date Contract  
Value of Contract   Contract With   Description of Contract   Term   Signed  
Contract
Rental
  Icon Office Technology   Provision of a Sharp Photocopier — Model MX350W   9
Feb 2007 to 8 Feb 2012   19 February 2007   $310 per calendar month
 
                               
Manufacturing and Supply Agreement
  Sunpower Machinery Co. Ltd   For Sunpower to manufacture and supply products
as requested by Westmix   3 July 2009 to 2 July 2012   3 July 2009     N/A  

51



--------------------------------------------------------------------------------



 



     
Schedule 3 — Employees
(clause 1)
West Barrows Mix Pty Ltd
Full and Part Time People on the Payroll as at 23 June 2010

                                                                               
                                                                  Annual        
                                                                Annual   Leave  
Sick Leave           Motor                                 Contin-       Annual
          Leave   Loading   Entitlement   LSL   Vehicle   Petrol   Mobile      
                  uous       Salary   Super-   Entitlement   Entitlement   $  
Entitlement   Provided $   Card $   Phone   Commission     First name   Surname
  Job Title   Start date   Service   Location   $   annuation   $   $   *   $  
*****   ***   ****   **   Award
Manuel
  Chan Jnr.   Factory Hand   15-Jun-04   Y   NSW     41,496       9 %    
6,241.04       1,092.18       4,255.88       3,211                            
AN120633
Grazla
  Ferrara   Receptionist   05-Jan-04   Y   NSW     39,520       9 %     266.08  
    46.56       157.34       3,493                             AN120664
Smith
  Shelley   Receptionist   12-Apr-10   Y   NSW     39,520       9 %     116.92  
    20.46       58.46       N/A                             AN120664
Peter
  Gulisano   State Manager   24-Nov-03   Y   NSW     61,358       9 %    
7,769.74       1,359.70       12,560.65       5,604       27,221.82       3,691
.93     X   Y    
Hiep
  Luc   Factory Supervisor   05-Nov-01   Y   NSW     66,196       9 %    
4,577.39       801.04       15,266.93       9,959       30,570.00       530.73  
          AN120633
Moniruz
  Zaman MD.   Factory Hand   25-Sep-06   Y   NSW     37,544       9 %    
4,726.77       827.18       1,924.48       1,178                            
AN120633
Shane
  McRostie   State Manager   19-Apr-04   Y   QLD     67,130       9 %    
3,425.39       734.99       10,118.26       5,450       29,645.00       5,546.85
    X   Y    
Patrick
  McRostie   Assembler   13-Feb-09   Y   QLD     35,568       9 %     491.38    
  85.99       1,324.43       154                             AN14031
Sue
  McRostie   Clerk   22-May-08   Y   QLD     36,477       9 %     2,687.21      
470.26       2,094.93       368                             AN14031
Matthew
  Queary   Assembler   14-Jan-09   Y   QLD     39,520       9 %     1,168.31    
  204.45       1,684.66       192                             AN14031
Jarrod
  Reilly   Factory Hand   17-Oct-02   Y   QLD     34,580       9 %     620.87  
    108.65       5,506.01       4,207                             AN14031
Terry
  Simpson   Factory Hand   01-May-08   Y   QLD     39,520       9 %     746.93  
    130.71       1,688.46       421                             AN14031
John
  Simpson   Driver   18-Aug-08   Y   QLD     39,520       9 %     661.70      
115.80       2,031.85       314                             AN14031
Paul
  Wilson   Assembler   29-Aug-08   Y   QLD     39,520       9 %     544.31      
95.25       459.16       304                             AN14031
Ian
  Hawkes   State Manager   01-Nov-05   Y   SA     26,004       9 %     3,704.81
      621.41       2,436.58       1,231                              
Coral
  Hawkes   Administration   01-Nov-05   Y   SA     26,004       9 %     3,704.81
      621.41       2,436.58       1,231                             AN150082
David
  Hawkes   Sales Representative   11-Jan-06   Y   SA     50,586       9 %    
3,386.98       540.34       6,362.67       1,983       26,130.00       3,086.26
    X        
Allen
  Rivera   Factory Hand   01-Nov-05   Y   SA     40,231       9 %     2,502.25  
    446.23       245.34       1,905                             AN150082
Phil
  Canlone   Sales Representative   15-Feb-10   Y   VIC     70,148       9 %    
1,349.00       236.08       674.50       18       30,107.00       7,157.91     X
       
Leigh
  Clark   Factory Hand   28-Jul-05   Y   VIC     38,532       9 %     8,088.31  
    1,415.45       4,342.500       1,792                             AP789529
Luigi
  Donato   State Manager   02-Apr-01   Y   VIC     66,196       9 %     3,842.01
      672.35       22,844.76       11,029       33,180.00       3,343.04     X  
     

52



--------------------------------------------------------------------------------



 



     

                                                                               
                                                                  Annual        
                                                                Annual   Leave  
Sick Leave           Motor                                 Contin-       Annual
          Leave   Loading   Entitlement   LSL   Vehicle   Petrol   Mobile      
                  uous       Salary   Super-   Entitlement   Entitlement   $  
Entitlement   Provided   Card $   Phone   Commission     First name   Surname  
Job Title   Start date   Service   Location   $   annuation   $   $   *   $   $
  ***   ****   **   Award
Maria
  Donato   Receptionist   01-Aug-99   Y   VIC     39,520       9 %     2,395.55
      419.22       10,818.38       8,444                             AP796791
Cameron
  Knight   Sales Representative   30-Sep-09   Y   VIC     45,013       9 %    
2,564.13       448.72       991.36       57       31,074.37       3,410.32     X
       
Meghan
  McShane   Sales Representative   19-Oct-09   Y   VIC     35,015       9 %    
325.50       56.96       8.72       38       39,000.00       3,519.85     X    
   
Jed
  Ong   Driver   01-Aug-06   Y   VIC     36,220       9 %     1,191.38      
208.49       684.59       1,058                             AP796791
Patricia
  Bentink   Receptionist   27-Aug-07   Y   WA     45,448       9 %     790.68  
    138.37       191.79       827                             AN160206
Andrew
  Brown   Sales Manager   17-Dec-98   Y   WA     79,771       9 %     1,211.23  
            30,035.55       18,017     Yes - part of excluded assets    
2,329.22     X        
Veasna
  Bun   Factory Hand   10-Oct-05   Y   WA     47,424       9 %     1,960.38    
  343.07       7,140.98       2,301                             AN160206
Kon
  Chau   Factory Hand   13-Aug-07   Y   WA     37,544       9 %     3,198.29    
  558.06       1,893.72       702                             AN160206
Michael
  Coffin   Factory Hand   16-Jun-09   Y   WA     25,688       9 %     1,647.01  
    288.23       625.93       63                             AN160206
Richard
  Ho   Purchasing/ Warehouse Manager   28-Jan-93   Y   WA     104,530       9 %
    9,200.30               62,346.08       35,672                     X        
Belinda-Lee
  Lacey   Book keeper   25-Oct-06   Y   WA     61,216       9 %     2,680.48    
  469.08       3,353.94       1,841                             AN160206
Panha
  Lach   Driver   18-Jul-05   Y   WA     45,448       9 %     566.29       99.10
      3,327.77       2,414                             AN160206
Hleu
  Luc   Factory Manager   19-Apr-93   Y   WA     67,579       9 %     9,516.02  
    1,665.30       10,289.86       22,768                             AN160206
Tum
  Mln   Factory Hand   12-Jan-04   Y   WA     49,400       9 %     10,836.06    
  1,896.31       6,635.53       3,994                             AN160206
Jayson
  Moreton   Assembler   16-Jun-09   Y   WA     29,640       9 %     1,415.77    
  247.76       151.39       73                             AN160206
Tony
  Nguyen   Welder   09-May-05   Y   WA     48,017       9 %     3,212.89      
562.26       4,778.6       2,742                             AN160206
Freeman
  Parsons   Sales Representative   26-Nov-96   Y   WA     72,737       9 %    
7,149.41       1,251.15       11,584.01       17,468       35,240.00      
7,681.37     X        
Jon-Mark
  Plummer   Factory Hand   15-Jan-10   Y   WA     33,592       9 %     1,161.49
      203.26       417.55       15                             AN160206
Chan
  Son   Factory Hand   09-Aug-99   Y   WA     48,412       9 %     5,057.01    
  884.98       4,108.75       10,323                             AN160206
Morale
  Tep   Factory Hand   22-Oct-09   Y   WA     28,652       9 %     930.23      
162.79       520.22       31                             AN160206
Justin
  Vincent   Sales Representative   18-Aug-03   Y   WA     49,400       9 %    
1,906.14       333.57       11,053.07       4,568       32,016.00       4,648.47
             
Sokna
  Vong   Powder Coaler   09-May-05   Y   WA     45,448       9 %     1,385.63  
    242.48       1,498.04       2,595                             AN160206
Coffin
  Te   Factory Hand   28-May-10   Y   WA     25,655       9 %                  
                                         
Chen
  Xi Hui   Machine Operator   26-Oct-05   Y   WA     31,102       9 %    
6,437.67       1,126.59       3,850.01       1,482                            
AN160206

 

*   Although this leave accumulates over their term of service there is no
obligation on the company to pay out any unused entitlement on termination

53



--------------------------------------------------------------------------------



 



**   A commission structure has been introduced recently for the benefit of two
employees (Peter Gulisano and Shane McRostle) in respect of non-Bunnings related
sales (independents). For the avoidance of doubt, this does not Include sales to
Bunnings or sales made by Network Sales. Commissions are paid quarterly and
calculated based on 3% of the incremental sales for the quarter, relative to the
same quarter for the prior year. The amount paid at the end of March 2010 (in
respect of the January to March 2010 quarter) was $3,076.39 and $5,466.31 for
Peter Gulisano and Shane McRostle respectively. The payment at the end of June
2010 (in respect of the April to June 2010 quarter) is estimated at $3,800.00
and $3,400.00 for Peter Gulisano and Shane McRostle respectively.   ***   This
value represents the YTD 31 May 2010 expenditure.   ****   The Company has a
Business Cap $799 plan in place. This costs the Company $799 per month and
entitles the Company to 6,000 minutes per month and 1,100 sms. Any minutes or
sms in excess of the above limits are billed direct to the Company.   *****  
This represents the cost price of the Motor Vehicle provided (as per
Schedule 5).

54



--------------------------------------------------------------------------------



 



Casual People on the Payroll as at 23 June 2010

                                                              Hours            
    First Name   Last Name   Title   Start Date   per Week   Location   Hourly
Rate $   Superannuation   Award
Mohammed Faquruddin
  Ahmed   Factory Hand   09-Aug-04   38   NSW     19.0000       9 %     AN120633
 
Saiful
  Alam   Factory Hand   27-Jul-05   38   NSW     18.1900       9 %     AN120633
 
Nawab Shabbir
  Ali   Assembler   02-Sep-09   38   NSW     18.1900       9 %     AN120633  
Marko
  Knesevic   Driver   22-Feb-10   38   NSW     20.0000       9 %     AN120606  
Kelner
  Yaban   Driver   11-Sep-09   38   NSW     19.3300       9 %     AN120606  
Justin
  Carter   Assembler   20-Oct-08   38   NSW     19.3300       9 %     AN120633  
Nicholas
  Bentley   Driver   06-Jan-10   38   QLD     18.9474       9 %     AN14031  
Charles
  Ashman   Factory Hand   19-May-09   38   SA     17.7200       9 %     AN150082
 
Ben
  Ryan   Factory Hand   27-Aug-07   38   SA     18.0000       9 %     AN150082  
Natanael
  Colon   Factory Hand   27-May-10   38   SA     17.8000       9 %     AN150082
 
Matthew
  Batt   Assembler   27-Oct-08   38   VIC     18.7500       9 %     AP789529  
James
  Cole   Assembler   02-Sep-09   38   VIC     18.7500       9 %     AP789529  
Michael
  Oates   Assembler   10-Mar-10   38   VIC     15.2200       9 %     AP789529  
David
  Smith   Assembler   27-Aug-09   38   VIC     19.0400       9 %     AP789529  
Troy
  Patton   Assembler   22-Apr-10   38   VIC     15.2200       9 %     AP789529  
Dennis
  Cubian   Assembler   07-Jun-10   38   VIC     17.4500       9 %     AP789529  
Jasmin
  Judd   Receptionist   07-Jun-10   38   VIC     20.000       9 %     AP789529  
Kirsty
  Hadfield   Administration Assistant   17-May-10   38   WA     20.000       9 %
    AN160206  
Nikola
  Cotic   Factory Hand   25-Mar-08   38   WA     15.3000       9 %     AN160206
 
Senka
  Cotic   Assembler   08-Oct-07   19   WA     14.5000       9 %     AN160206  

55



--------------------------------------------------------------------------------



 



Schedule 4 — Property Leases
(clause 1)

                                      Option to     Property   Size of Property
  Lessor   Term   Extend   Annual Rent
4 Diligent Drive,
  Approx 1,200m2   Willem Bartus Josef Slot &   2 years   Yes   $80,160 per
Bayswater
      Hanna Slot   - commencing 1 Jul 2008   2 years   original lease
Victoria
          - Concluding 30 Jun 2010      
$6,920 pcm
 
          Extension agreed until 31 January 2011       plus GST for extension
 
                   
12-14 Mcllwraith Street,
  2,235m2   Marwon Pty Ltd   5 years   Yes   $220,200
Wetherill Park
          - commencing 1 May 2010   5 years    
New South Wales
          - Concluding 30 Apr 2015        
 
                   
93-107 Francis Road,
  1,224m2   Dominus Construere Pty Ltd   3 years   Yes   $64,400
Wingfield
          - commencing 1 Nov 2008   3 Years    
South Australia
          - Concluding 31 Oct 2011        
 
                   
Unit 67
  1,596m2   AMP Capital Investors   3 years   No   $165,573
57 Balham Road
      Limited   - commencing 1 Jan 2008        
Archerfield
          - Concluding 31 Dec 2010        
Queensland
                   
 
                   
638 Casella Place
  Approx 2,500m2   Michelangelo Cantone and   5 years   Yes   $170,000
Kewdale
      Jewell Cantone   - commencing 1 May 2010   5 years    
Western Australia
          - Concluding 30 Apr 2015        

56



--------------------------------------------------------------------------------



 



57



--------------------------------------------------------------------------------



 



Schedule 5 – The Plant and Equipment
(clause 1)

                                                  WDV as at         Location  
Purchase           31 March   Asset Assigned Description of Asset   of Asset  
Date   Cost Price   2010   to:
Plant & machinery
                           
Opening Balance in Ledger *
  WA   1/07/2003   $ 246,858.00     $ 61,033.76     N/A
Red Australia Forklift
  WA   1/07/2003   $ 10,909.09     $ 4,063.67     N/A
Saw
  WA   16/07/2004   $ 454.00     $ 60.25     N/A
Racking
  WA   23/08/2004   $ 6,300.00     $ 4,074.60     N/A
Racking
  WA   28/10/2004   $ 1,510.00     $ 990.76     N/A
Forklift — Komatsu
  QLD   30/04/2005   $ 25,500.00     $ 12,445.04     N/A
Forklift
  NSW   23/05/2005   $ 29,650.00     $ 14,597.65     N/A
Lockers
  WA   8/07/2005   $ 200.00     $ 93.01     N/A
Saw
  WA   5/09/2005   $ 710.00     $ 142.51     N/A
Cleveland Gear Hobbing
  WA   25/10/2005   $ 3,000.00     $ 1,128.18     N/A
Pacific Milling & Tooling
  WA   25/10/2005   $ 5,000.00     $ 1,880.30     N/A
Equipment (South Australia)
  SA   11/11/2005   $ 909.09     $ 345.56     N/A
Forklift — Komatsu
  SA   15/11/2005   $ 25,500.00     $ 13,495.53     N/A
Spray Cabin
  WA   9/03/2006   $ 54,741.00     $ 19,705.49     N/A
Airconditioners in Factory
  WA   28/03/2006   $ 2,036.30     $ 499.48     N/A
Sweeper
  WA   25/10/2006   $ 3,800.00     $ 1,148.74     N/A
Water Chiller
  WA   26/02/2007   $ 9,000.00     $ 1,959.80     N/A
Forklift
  WA   21/11/2007   $ 12,000.00     $ 7,541.65     N/A
Lawnmower
  WA   11/12/2007   $ 1,001.73     $ 0.00     N/A
Racking (QLD)
  QLD   11/03/2008   $ 3,152.20     $ 2,544.40     N/A
Racking (QLD)
  QLD   15/04/2008   $ 1,200.00     $ 978.20     N/A
Racking (QLD)
  QLD   30/04/2008   $ 3,580.50     $ 2,930.95     N/A
Boxed Beams and Palleting (QLD)
  QLD   1/05/2008   $ 2,156.46     $ 846.16     N/A
Battery for Forklift
  WA   2/05/2008   $ 2,000.00     $ 1,122.76     N/A
Racking (QLD)
  QLD   31/05/2008   $ 15,068.32     $ 12,441.27     N/A
New Lathe and Milling Machine
  WA   1/06/2008   $ 69,975.00     $ 46,826.89     N/A
Sundry Equipment
  WA   4/06/2008   $ 3,961.00     $ 2,279.65     N/A
Munro Tele Set
  WA   28/06/2008   $ 17,500.00     $ 10,251.67     N/A

58



--------------------------------------------------------------------------------



 



                                                  WDV as at         Location  
Purchase           31 March   Asset Assigned Description of Asset   of Asset  
Date   Cost Price   2010   to:
Plant & machinery (cont’d)
                           
Sundry Equipment
  WA   18/09/2008   $ 229.83     $ 145.58     N/A
Worm Gear
  WA   27/10/2008   $ 2,000.00     $ 1,312.44     N/A
Bronze Gear
  WA   7/11/2008   $ 6,000.00     $ 3,975.89     N/A
Burner
  WA   12/02/2009   $ 5,817.00     $ 4,279.58     N/A
Material for Lathe
  WA   3/04/2009   $ 3,641.74     $ 2,946.22     N/A
Bore Pump
  WA   16/04/2009   $ 5,311.00     $ 4,015.99     N/A
Air Filters
  WA   21/05/2009   $ 14.40     $ 2.81     N/A
Forklift Truck
  WA   30/06/2009   $ 12,000.00     $ 10,363.64     N/A
Labour on machine
  WA   15/07/2009   $ 215.00     $ 176.34     N/A
Rattle Gun Glenfords Tools
  WA   31/08/2009   $ 453.64     $ 387.74     N/A
Cordless Rattle Gun
  WA   7/09/2009   $ 339.82     $ 293.89     N/A
Pallets for factory
  WA   17/09/2009   $ 300.00     $ 260.82     N/A
Stratco Angle Grinder
  WA   29/10/2009   $ 103.40     $ 92.60     N/A
Racking for QLD
  QLD   11/12/2009   $ 5,369.00     $ 5,221.17     N/A
Frames & racking for QLD
  QLD   29/01/2010   $ 3,818.38     $ 3,754.78     N/A
Tools for the factory
  WA   5/02/2010   $ 700.19     $ 672.37     N/A
Tools for the factory
  WA   12/03/2010   $ 2,784.00     $ 2,784.00     N/A
Sub-total
          $ 606,770.09     $ 266,113.79      
Office equipment
                           
Opening Balance in Ledger **
  WA   1/07/2003   $ 36,201.27     $ 8,950.49     N/A
2 Samsung Printers (VIC/NSW)
  VIC   13/03/2004   $ 2,354.55     $ 279.21     N/A
Onsite Training/Project Management
  WA   15/03/2004   $ 6,615.00     $ 1,734.44     N/A
Onsite Training/Project Management
  WA   15/03/2004   $ 5,400.00     $ 1,415.87     N/A
System 77 Software
  WA   31/05/2004   $ 61,520.00     $ 16,853.37     N/A
2 Samsung Printers (WA)
  WA   1/06/2004   $ 2,090.91     $ 265.86     N/A
Paypac Implementation
  WA   28/06/2004   $ 5,681.82     $ 1,580.81     N/A
Office Furniture
  WA   29/06/2004   $ 454.55     $ 178.92     N/A
Time Clock (Seiko – QS100)
  WA   1/07/2004   $ 450.00     $ 58.68     N/A
Computer (Richard)
  WA   15/09/2004   $ 2,286.36     $ 176.56     N/A
Equipment (Telephone System)
  WA   22/09/2004   $ 18,950.42     $ 5,581.90     N/A
Airconditioner
  WA   20/10/2004   $ 1,004.55     $ 148.05     N/A
Fitting Airconditioner
  WA   29/10/2004   $ 681.82     $ 101.43     N/A

59



--------------------------------------------------------------------------------



 



                                                  WDV as at         Location  
Purchase           31 March   Asset Assigned Description of Asset   of Asset  
Date   Cost Price   2010   to:
Office equipment (cont’d)
                           
Laptop (Richard)
  WA   7/11/2005   $ 1,700.00     $ 90.06     N/A
Furniture (SA)
  SA   11/11/2005   $ 727.27     $ 358.76     N/A
Photocopier (NSW)
  NSW   18/01/2006   $ 1,809.09     $ 416.47     N/A
Carpet (Victoria)
  VIC   10/04/2006   $ 1,500.00     $ 662.65     N/A
Coffee Machine
  WA   31/10/2006   $ 3,300.00     $ 611.06     N/A
Kyocera Printer
  WA   22/03/2007   $ 1,373.40     $ 308.17     N/A
Kyocera Printer
  WA   15/06/2007   $ 1,065.00     $ 263.97     N/A
Office Furniture
  WA   27/04/2008   $ 54.44     $ 35.72     N/A
Fridge
  WA   27/04/2008   $ 318.18     $ 149.79     N/A
Office Furniture
  WA   27/04/2008   $ 180.11     $ 118.18     N/A
Office Furniture
  WA   27/04/2008   $ 590.91     $ 387.73     N/A
Office Furniture
  WA   27/04/2008   $ 948.57     $ 622.41     N/A
HP Printer
  WA   2/10/2008   $ 1,226.36     $ 603.51     N/A
Computer (Belinda)
  WA   17/11/2008   $ 771.82     $ 333.71     N/A
Computer (SA)
  SA   21/05/2009   $ 1,227.27     $ 725.01     N/A
Printer (SA)
  SA   28/05/2009   $ 561.90     $ 379.11     N/A
Impressa coffee machine (M Cantone)
  WA   30/09/2009   $ 3,421.82     $ 2,739.33     N/A
Panasonic television
  WA   24/10/2009   $ 1,468.18     $ 1,217.78     N/A
Computer (Shaun)
  WA   3/11/2009   $ 248.18     $ 201.75     N/A
Deposit for new airconditioners at Kewdale Admin office
  WA   13/01/2010   $ 509.09     $ 490.34     N/A
New airconditioners at Kewdale Admin office
  WA   25/01/2010   $ 4,581.82     $ 4,425.16     N/A
Chair for the Office
  WA   17/03/2010   $ 63.64     $ 63.64     N/A
Sub-total
          $ 171,338.30     $ 52,529.90      
Motor vehicles
                           
Mitsubishi Canter Truck (1BHZ615)
  WA   1/12/1999   $ 38,000.00     $ 9,602.18     WA Factory
Mitsubishi Canter Truck (1BHZ617)
  WA   1/12/1999   $ 38,000.00     $ 9,602.18     WA Factory
Mitsubishi Canter Truck (PWS949)
  VIC   6/12/1999   $ 38,000.00     $ 9,619.91     Victoria Factory
Honda Accord (1AGN076)
  VIC   30/03/2000   $ 39,000.00     $ 4,927.56     Meghan McShane
Holden Rodeo Ute 2003 (1BLD889)
  WA   18/08/2003   $ 29,106.00     $ 12,060.41     WA Factory

60



--------------------------------------------------------------------------------



 



                                                  WDV as at         Location  
Purchase           31 March   Asset Assigned Description of Asset   of Asset  
Date   Cost Price   2010   to:
Motor vehicles (cont’d)
                           
Mitsubisho Canter 2003 (YXX209)
  NSW   23/09/2003   $ 48,500.00     $ 20,374.48     NSW Factory
Ford Falcon BA XL Ute (XIJ763)
  SA   25/02/2004   $ 26,130.00     $ 11,621.74     David Hawkes
Ford Falcon BA XL Ute (SUH299)
  VIC   27/02/2004   $ 26,086.00     $ 11,610.48     Victoria Factory
VY Commodore Series (SUY855)
  VIC   23/04/2004   $ 33,180.00     $ 9,743.93     Luigi Donato
Ford Falcon BA XL Ute (ZIQ846)
  NSW   30/06/2004   $ 30,570.00     $ 14,209.66     Hiep Luc
Mitsubishi Canter (1BUO846)
  WA   26/11/2004   $ 46,665.00     $ 22,955.95     WA Factory
Komatsu Forklift
  WA   1/04/2005   $ 28,050.00     $ 13,537.77     WA Factory
Komatsu Forklift (SA)
  SA   9/10/2005   $ 25,500.00     $ 13,291.70     SA Factory
Mitsubishi Fuso (1CLC635)
  WA   18/12/2006   $ 42,500.00     $ 23,536.99     WA Factory
Mitsubishi Fuso (ULO848)
  VIC   18/12/2006   $ 42,300.00     $ 23,426.23     Victoria Factory
Mitsubishi Fuso (A098KT)
  NSW   6/03/2007   $ 42,737.00     $ 24,593.15     NSW Factory
Mitsubishi Fuso (UUY018K)
  VIC   26/06/2007   $ 42,986.00     $ 26,072.26     Victoria Factory
Holden Rodeo Ute 2007 (1CRW421)
  WA   29/02/2008   $ 35,240.00     $ 24,264.38     Freeman Parsons
Holden Commodore Ute (100KVU)
  QLD   13/05/2008   $ 29,645.00     $ 17,471.01     Shane McRostie
Mitsubishi Canter (959KYE) & Trailer (074QPH)
  QLD   19/05/2008   $ 58,273.00     $ 41,675.84     QLD Factory
Holden Rodeo Ute 2007 (1CVE528)
  WA   7/07/2008   $ 32,016.00     $ 23,434.54     Justin Vincent
Mitsubishi Canter (724LAS)
  QLD   29/07/2008   $ 44,955.64     $ 34,136.33     QLD Factory
Mitsubishi Canter FE84PE (422LDC)
  QLD   1/10/2008   $ 43,500.00     $ 33,335.10     QLD Factory
Mitsubishi Triton (BC30MT)
  NSW   31/07/2009   $ 27,221.82     $ 24,202.45     Peter Gulisano
Ford Falcon Ute (XDX108)
  VIC   31/08/2009   $ 31,074.37     $ 28,064.84     Cameron Knight
Mazda B3000 B30N (XOV672)
  VIC   19/03/2010   $ 30,107.00     $ 30,107.00     Phil Cantone
Sub-total
          $ 949,342.83     $ 517,478.08      
Kelso Tooling ****
  China       $ 300,000.00     $ 300,000.00     N/A
Totals
          $ 2,027,451.22     $ 1,136,121.76      

 

*   The items that make up this opening balance cannot be determined by
reference to any existing workpapers, however the following items (which have
not been recorded in the fixed asset register of the Company and were identified
as part of a physical review of the Kewdale premises) should be considered as
part of this balance:

61



--------------------------------------------------------------------------------



 



  •   Press — Jengjih Machine Industrial Co. Ltd — Model JPG-20     •   Press —
E.E. Bliss Co. Brooklyn N.Y.     •   Lathe — Pacific FV-2     •   Rotational
Molding Equipment     •   Microcut Drill — Buffalo Machinery     •   Gear cutter
    •   Lathe — Dean Smith Grace — Type 77     •   Drill & Cutter — Hafco Metal
Master — Hare & Forbes     •   Horizontal Electric Band Saw — Model H250A &
H250M     •   Press — Jengjih Machine Industrial Co. Ltd — Model ACP-40     •  
Pipe & Flat Bar Cutter and hole punch — VCIMV — Made in Italy     •   Chiller —
Champion Compressed Air & Cooling Machine     •   Press — Jengjih Machine
Industrial Co. Ltd — Model DHP150     •   Press — Jengjih Machine Industrial Co.
Ltd — Model DHP400     •   Mixer Bowl Press — Lienshen — Model Type: Edge
Rolling Machine     •   Guillotine — John Heine & Son — Model No. 55c     •  
Guillotine — John Heine & Son — Model No. 36BP     •   Tower Hydraulic Press —
Type 4-240142GMAE     •   Lathe — Chen Yeh Iron Works Co. Ltd — Model CY-450G  
  •   Chopper — WG Goetz & Sons Ltd, Melbourne

 

**   The items that make up this opening balance cannot be determined by
reference to any existing workpapers and the Vendor is unable to provide any
further detail. On the basis that the written down value of this amount is
$8,950.49 as at 31 March 2010, the Vendor would propose that this issue be dealt
with by the Purchaser undertaking a review and valuation of fixed assets located
at all sites (to be undertaken as part of the Completion process).       It
should be noted that additional items identified as part of the completion
process (i.e. such as tooling and fittings) may be included by way of a separate
listing or schedule (as agreed between the parties).       The only Westmix
tooling held in China is for the WA45SPOLY barrow (poly tray moulding). The
original cost of the tooling approximately 10 years ago was USD $8,000. Since
then, several repairs and upgrades have been made by the supplier in China. The
written down value of this tooling is not material.   ****   The following table
details the tooling and fittings that were purchased as part of the Kelso
purchase and are located at Qingdao Huatian Hand Truck Co. Ltd, Yinzhu
Industrial Zone, Jiaonan City, Qingdao, Shandong, 266431:

              Kit   Description   P/No.   Description    
 
  MW10291   Handle — 38 x 25    
 
  MW10411   Leg Flat — Right    
 
  MW10430   Wear Pad — Flat    
 
  MW10410   Leg Brace — Flat 220    
 
  MW10409   Leg Brace — Flat 420    
 
  MW10408   Leg Brace — Flat 350    
 
  MW10541   Leg — 25    
 
  MW10564   Leg Brace 25 — 451    
 
  MW10542   Wear Pad — 25    
 
  MW10526   Handle — 40 x 40    
 
  MW10530   Nose Piece Tubular    
 
  MW10544   Leg Brace — 25 — 455    
 
  MW10550   Axle Clamp — 20    
 
  MW10554   Handle Frame — Dia 25    
 
  MW 10556   Leg — 25 — Narrow    
 
  MW10557   Leg Brace — 25 — 365    
 
  MW10406   Tray Brace Flat    
 
  RW10822   Label — “Kelso” Black    
 
  RW10823   Label — “Kelso IXL” Black    
 
  RW10627   Label — “JBS”

62



--------------------------------------------------------------------------------



 



              Kit   Description   P/No.   Description    
 
  MW10411   Leg Flat — Right    
 
  MW10555   Poly
Tray — Narrow Utility rotational moulded    
 
  MW10553   PolyTray — Utility rotational moulded    
 
  FW80042   Folded Tray    
 
        HW1111  
Tipping Guard Assembly
  MW10063   Lifting Eye    
 
  MW10203   Tipping Guard    
 
        HW1371  
Wheel Assembly — Poly 4 x 8” Bearing
  MW10428   Polyrim 4.00” x 8.00”    
 
  RW10771   Ball Bearing — 50.8 x 25.4    
 
  RW10015   Type/Tube 4.00” x 8.00” Block Pattern Tread    
 
        HW1375  
Wheel Assembly 16 x 6.5 x 8.00”
  MW10431   Polyrim 16 x 6.5 x 8.0” — Bearing (RED)    
 
  RW10258   Tyre/Tube 16 x 6.5 x 8.0” PNEU Block    
 
  RW10771   Ball Bearing — 50.8 x 25.4    
 
        HW1378  
Leg Frame — 32
  MW10534   Leg — 32    
 
  MW10535   Leg Brace — 32-464    
 
  MW10536   Leg Brace — 32-378    
 
  MW10547   Wear Pad — 32    
 
        HW1326  
Leg Frame 32 — NARROW
  MW10364   Leg — 32 — NARROW    
 
  MW10372   Leg Brace 32-338    
 
  MW10547   Wear Pad — 32    
 
  MW10536   Leg Brace 32-378    
 
  MW10371   Handle Frame — 032    
 
  MW1090   Axle Clamp    
 
  MW10331   Base Board    
 
  MW10350   Wedge    
 
  MW10368   Axle Spacer — steel    
 
  MW10405   Tray Strap    
 
  MW10204   Tray Brace — Long    
 
  MW10489   PVC Handgrip    
 
  MW10524   Handle 57 x 35    
 
  MW10404   Tubular Tray Support    
 
  MW10552   PLASTIC SPACER    
 
  MW10129   Invisibolt bracket    
 
  RW10821   Label — “Kelso” White    
 
      POS labels (7 of)    
 
  FW80041   Narrabarra Tray (double cavity)    
 
  FW80039   Wide Poly Tray (double cavity)
Wheelbarrows

                  Kit   Description   P/No.   Description   Qty Narrabarra  
 
  FW80041   Tray Roto Mould   1 Master Builders Poly  
 
  FW80039   Tray Roto Mould   4

63



--------------------------------------------------------------------------------



 



Schedule 6 — Plant Leases
(clause 1)

                              Item   State   Assigned to:   Lessor   Term  
Payments   Residual Value
Quantum FM-VM Centre &
Ajax FEL 1740ENC Lathe
  WA   WA Factory   Westpac Banking Corporation
ABN 33 007 457 141   36 months
- commencing May 2008
- concluding April 2011   $2,445.28 per month
Total payments $88,030.08   $ 0.00  
Ford Falcon — XDX108
  VIC   Cameron Knight   Westpac Banking Corporation
ABN 33 007 457 141   36 months
- commencing July 2009
- concluding June 2012   $970.64 per month
Total payments $34,943.04   $ 0.00  
Mitsubishi Triton — BC30MT
  VIC   Peter Gulisano   Westpac Banking Corporation
ABN 33 007 457 141   36 months
- commencing August 2009
- concluding July 2012   $991.98 per month
Total payments $35,711.28   $ 0.00  
Mitsubishi Canter — 422LDC
  QLD   QLD Factory   Westpac Banking Corporation
ABN 33 007 457 141   36 months
- commencing October 2008
- concluding September 2011   $1,601.47 per month
Total payments $57,652.92   $ 0.00  
Mitsubishi Canter — 724LAS
  QLD   QLD Factory   Westpac Banking Corporation
ABN 33 007 457 141   36 months
- commencing July 2008
- concluding June 2011   $1,671.06 per month
Total payments $60,158.16   $ 0.00  
Mitsubishi Canter & Custom Trailer — 959KYE & 074QPH
  QLD   QLD Factory   Westpac Banking Corporation
ABN 33 007 457 141   36 months
- commencing May 2008
- concluding April 2011   $2,132.19 per month
Total payments $76,758.84   $ 0.00  
Holden Rodeo — 1CVE528
  WA   Justin Vincent   Westpac Banking Corporation
ABN 33 007 457 141   36 months
- commencing July 2008
- concluding June 2011   $991.78 per month
Total payments $35,704.08   $ 0.00  

64



--------------------------------------------------------------------------------



 



                              Item   State   Assigned to:   Lessor   Term  
Payments   Residual Value
Holden Crewman — 100KVU
  QLD   Shane McRostie   Westpac Banking Corporation
ABN 33 007 457 141   36 months
- commencing May 2008
- concluding April 2011   $1,105.93 per month
Total payments $39,813.48   $ 0.00  
Holden Rodeo — 1CRW421
  WA   Freeman Parsons   Westpac Banking Corporation
ABN 33 007 457 141   48 months
- commencing February 2008
- concluding January 2011   $876.79 per month
Total payments $42,085.92   $ 0.00  
Mitsubishi Fuso — UUY018
  VIC   Victoria Factory   Westpac Banking Corporation
ABN 33 007 457 141   36 months
- commencing June 2007
- concluding May 2010   $1,532.06 per month
Total payments $55,154.16   $ 0.00  
Mazda B300 B30N — XOV672
  VIC   Phil Cantone   Westpac Banking Corporation
ABN 33 007 457 141   36 months
- commencing March 2010
- concluding February 2013   $1,094.96 per month
Total payments $39,418.56   $ 0.00  

65



--------------------------------------------------------------------------------



 



Schedule 7 — Vendor’s and Covenantors’ Warranties
(clause 15)

1.   The Vendor   1.1.   The Vendor is duly incorporated and validly exists
under the laws of Australia.   1.2.   The Vendor is authorised to do business in
all jurisdictions in which the Business is conducted.   1.3.   The Vendor has
full corporate power and authority to own the Assets and conduct the Business.  
1.4.   The Vendor is not insolvent and no controller has been appointed over any
part of the Assets and no such appointment has been threatened.   1.5.   No
Asset is liable to a Claim by a trustee in bankruptcy or a liquidator.   1.6.  
The Vendor is not in liquidation or administration and no proceedings have been
brought or threatened or procedure commenced for the purpose of winding up the
Vendor or placing it under administration.   2.   Due authorisation   2.1.   The
execution and delivery of this Agreement has been properly authorised by all
necessary corporate action of the Vendor.   2.2.   The Vendor has full corporate
power and lawful authority to execute and deliver this Agreement and to
consummate and perform or cause to be performed its obligations under this
Agreement.   2.3.   This Agreement constitutes a legal, valid and binding
obligation of the Vendor enforceable in accordance with its terms by appropriate
legal remedy.   2.4.   This Agreement and Completion do not:

  2.4.1.   conflict with or result in a breach of or default under any provision
of the Constitution of the Vendor or any material term or provision of any
agreement or deed or any writ, order or injunction, judgment, law, rule or
regulation to which it is a party or is subject or by which it is bound;    
2.4.2.   cause a limitation on the Company’s powers or the powers of its
directors to be exceeded.

3.   Accuracy of information   3.1.   The facts set out in the recitals and in
the schedules are true and accurate in all respects.   3.2.   All information
which has been given by or on behalf of the Vendor to the Purchaser (or to any
director, agent or adviser of the Purchaser) with respect to the Business and
Assets is true and accurate in all material respects.   3.3.   All information
which is known to the Vendor relating to the Business or the Assets or otherwise
the subject matter of this Agreement which is material to the assessment of the
nature and the amount of risk undertaken by a prudent purchaser of the Business
has been disclosed to the Purchaser.

66



--------------------------------------------------------------------------------



 



4.   Title   4.1.   The Vendor is the sole legal and beneficial owner of the
Business and of all the Assets.   4.2.   The Vendor has full right, title and
interest in the Business and all the Assets free from any encumbrance, security
or third party interest, other than as disclosed in this Agreement.   4.3.   The
Vendor has not disposed of, agreed to dispose of or granted any option to any
person to purchase any of the Assets or any interest in any of the Assets.   5.
  The Business   5.1.   The Assets are all of the assets owned by the Vendor and
used in or in connection with the Business and that are necessary for the
conduct of the Business.   5.2.   The Plant and Leased Equipment are in good
repair and working condition fully operational and fit for the purpose for which
they are used in the Business (consistent with their respective ages).   5.3.  
The Plant and Leased Equipment has been maintained in a manner that does not
prejudice any rights under any maintenance contract in connection with the Plant
and Leased Equipment.   5.4.   No notice has been served on the Vendor in
respect of any of the Assets which might impair, prevent or otherwise interfere
with the use of or proprietary rights in the Assets or give rise to any right to
terminate any of the Contracts.   5.5.   The Business has been and is conducted
in accordance with all applicable laws and the conduct of the Business by the
Vendor has not contravened and does not contravene any laws and no allegation of
any contravention of any applicable laws is known to the Vendor.   6.   Plant  
6.1.   The rate of depreciation applied in the Accounts for each item of Plant
has been applied over previous accounting periods of the Vendor and is adequate
to write down its value to net realisable value at the end of its useful working
life.   6.2.   To the knowledge of the Vendor, the terms and conditions of each
Plant Lease have been fully complied with and the Vendor is not currently in
breach of any of the Plant Leases.   6.3.   There is no Claim outstanding
against any supplier of the Plant and Leased Equipment or of maintenance
services for that Plant and Leased Equipment in connection with any defect in
that Plant and Leased Equipment.   6.4.   Each item of Asset and Leased
Equipment is in the physical possession of the Vendor.   6.5.   To the knowledge
of the Vendor, each item of Assets and Leased Equipment is erected or positioned
in accordance with all applicable laws and is operated by the Vendor without
contravening any laws or industrial health and safety regulations.   7.   The
Properties   7.1.   Each Property Lease is a valid, binding and subsisting legal
obligation in accordance with its terms.

67



--------------------------------------------------------------------------------



 



7.2.   The Vendor has exclusive occupation of the Properties and, from and after
Completion, the Purchaser will have the right to exclusive occupation and use of
the Properties.   7.3.   To the knowledge of the Vendor, it has duly complied
with and fulfilled all of its obligations and duties under each Property Lease.
  7.4.   There is no litigation pending or threatened in connection with or
arising out of the Property Leases and no event has occurred and there is no
dispute or Claim in connection with or arising out of the Property Leases which
may give rise to litigation.   7.5.   The Vendor is not in breach of the
Property Leases and has not received a notice of termination of any of them.  
7.6.   To the knowledge of the Vendor, there are no restrictions or obligations
affecting the Properties which are of an onerous or unusual nature or conflict
with the present use.   7.7.   The interest of the Vendor as lessee of the
Properties under each Property Lease is free from any encumbrance, security or
third party interest.   7.8.   The use of the Properties for the purpose of the
Business is permitted under the relevant planning statutes and regulations and
there has been no contravention of a provision of those statutes or regulations.
  7.9.   No development, alterations or works have been carried out in relation
to the Properties which would require any permission or consent under any law
which has not been obtained and all conditions attaching to any such permission
or consent have been fully complied with.   7.10.   The Vendor has performed and
observed all covenants, conditions, agreements, statutory requirements, by-laws,
orders and regulations affecting the Properties.   7.11.   The use of the
Properties for the Business does not contravene any covenant, condition,
agreement, statutory requirement, by-law, order or regulation.   7.12.   There
are no outstanding orders or notices affecting the Properties.   7.13.   To the
knowledge of the Vendor, there are no proposals of any local or other authority
(including, without limitation, a proposal involving compulsory acquisition or
requisition) or any other circumstance which may result in an order or notice
being made or served or which may otherwise affect the Properties.   7.14.  
Each of the buildings and other erections on the Properties:

  7.14.1.   are in good condition and fit for carrying on the Business and there
is no proposal to carry out any work on the Properties.     7.14.2.   is
approved and otherwise complies with applicable laws and industrial health and
safety regulations.

7.15.   To the knowledge of the Vendor, the connections to power and waste
disposal services existing in the buildings and other erections on the
Properties are approved and otherwise comply with applicable laws. To the
knowledge of the Vendor there are no imminent or likely interruption of those
services.   8.   Contracts   8.1.   No Contract, Property Lease or Plant Lease:

68



--------------------------------------------------------------------------------



 



  8.1.1.   is outside the usual conduct of the Business or otherwise unusual;  
  8.1.2.   imposes or is likely to impose an obligation on the Vendor (or the
Purchaser after Completion) to make a payment greater than $25,000;     8.1.3.  
has a period of more than 24 months to run from the date of this Agreement until
its expiration or termination, other than as disclosed in this Agreement;    
8.1.4.   is incapable or being fulfilled or performed on time without undue or
unusual expenditure of time, money or effort;     8.1.5.   provides for any
payment or receipt of funds not accurately reflecting the value on an arm’s
length basis of the services or goods in consideration of which that payment or
receipt of funds has been made or is to be made;     8.1.6.   is known to the
Vendor to be likely to result in a loss for the Business;     8.1.7.   provides
that the Vendor or any other person will act as distributor of goods or services
or agent for another person;     8.1.8.   is with an Associated Person of the
Vendor, other than as disclosed in this Agreement;     8.1.9.   prohibits,
limits or confines the Vendor’s freedom or that of its employees of the owner of
the Business to engage or be engaged in any activity or business;     8.1.10.  
to the knowledge of the Vendor, involves or is likely to involve obligations,
restrictions or liabilities whose nature or magnitude ought reasonably to be
known by an intending purchaser of the Business; or     8.1.11.   restricts the
Vendor’s freedom to operate the whole or part of the Business or to use or
exploit any of the Assets as it decides.

8.2.   To the knowledge of the Vendor, the Vendor is not a party to any
agreement or arrangement in relation to the business of which it or any other
party is in default or, but for the requirements of notice or lapse of time or
both, would be in default and no fact or circumstance exists which might give
rise to such a default.   8.3.   The Vendor has not made any offers, tenders or
quotations which are still outstanding and capable of giving rise to a contract
by the unilateral act of a third party and where the value of that offer, tender
or quotation is greater that $25,000.   8.4.   To the knowledge of the Vendor,
apart from the Contracts, Property Leases and Plant Leases, there is no
contract, agreement, arrangement or understanding necessary to be assigned or
novated to the Purchaser to enable it to carry on the Business in the manner in
which it is carried on by the Vendor or to carry it on with the financial
results obtained by the Vendor.   8.5.   The Contracts and the Plant Leases are
all valid, subsisting, legal and binding obligations in accordance with their
respective terms.   8.6.   None of the Contracts or the Plant Leases contravenes
any applicable law.   8.7.   The Vendor has duly complied with and fulfilled all
the obligations and duties of the Vendor under each Contract and Plant Lease.  
8.8.   There is no litigation pending or threatened in connection with or
arising out of any or all of the Contracts, Property Leases and Plant Leases
nor, to the knowledge of each of the Vendor and the Covenantors, has any event
occurred nor is there any

69



--------------------------------------------------------------------------------



 



    dispute, Claim or demand in connection with or arising out of any or all of
the Contracts, Property Leases or Plant Leases, which may give rise to
litigation.

8.9.   Except for a condition or warranty implied by law or contained in its
standard terms of business or otherwise given in the usual course of the
Business, the Vendor has not given a condition or warranty, or made a
representation, in respect of goods or services supplied or agreed to be
supplied by it in the course of the Business, or accepted an obligation that
could give rise to a liability after the goods or services have been supplied by
it.   8.10.   The Vendor has not been notified of an actual or intended
amendment to the prices or other terms of a Contract, Property Lease or Plant
Lease.   8.11.   At no time during the last two years has the Vendor had a
direct or indirect interest in any contract or arrangement containing terms
which were not of an entirely arm’s length nature (other than contracts or
arrangements with a cumulative value of $25,000 in any one year) which resulted
in a material impact on the Business profits.   9.   Suppliers and customers  
9.1.   During the 12 months ending on the date of this Agreement and as at
Completion, no substantial customer or supplier of the Business has:

  9.1.1.   stopped, or indicated an intention to stop, trading with or supplying
the Business;     9.1.2.   reduced, or indicated an intention to reduce,
substantially its trading with or suppliers to the Business; or     9.1.3.  
changed, or indicated an intention to change, substantially the terms on which
it is prepared to trade with or supply the Business (other than normal price and
quota changes).

9.2.   To the knowledge of the Vendor, there is no existing customer or supplier
of the Business who will or is likely to:

  9.2.1.   cease trading with the Business; or     9.2.2.   materially reduce
its trading with the Business,     as a result of the acquisition of the
Business by the Purchaser.

10.   Business Intellectual property   10.1.   All of the Business Intellectual
Property is valid and subsisting and enforceable in the jurisdictions in which
those Intellectual Property Rights are registered or situated.   10.2.   The
Vendor has the exclusive and unfettered right to exploit, grant licences and
otherwise deal with the Business Intellectual Property.   10.3.   The Vendor
does not own, use, or require in the Business the use of any Intellectual
Property Rights in the conduct of the Business except for the Business
Intellectual Property and the Licensed IP.   10.4.   The Vendor does not in the
conduct of the Business infringe or wrongfully use any Intellectual Property
Rights.   10.5.   There are no users, licensees or parties with any other rights
with respect to any of the Business Intellectual Property except for the Vendor
and the Vendor is not

70



--------------------------------------------------------------------------------



 



    obliged to grant a licence, assignment or other right in respect of any
Business Intellectual Property to any third party (including companies related
to the Vendor).

10.6.   The Vendor has taken all necessary steps to obtain and maintain
appropriate registrations for the Business Intellectual Property to protect and
defend the Business Intellectual Property (including taking all necessary
precautions to ensure that it has not done or omitted to do any act, manner or
thing to invalidate the Business Intellectual Property). Renewal fees payable in
respect of all registrations of Business Intellectual Property have been paid.  
10.7.   To the knowledge of the Vendor there is no:

  10.7.1.   action or proposed action by any other person to challenge,
threaten, cancel or contravene any Business Intellectual Property; or    
10.7.2.   information, act or omission which may make the Business Intellectual
Property vulnerable.

10.8.   The Vendor has not received any notice or Claim from any party that the
use of any Business Intellectual Property:

  10.8.1.   infringes, or is alleged to infringe, the Intellectual Property
Rights of any third party; or     10.8.2.   is, or is alleged to be, in breach
of any obligation of confidence owed to any third party.

10.9.   To the knowledge of the Vendor, there has not been any infringement or
allegation of infringement in respect of any of the Business Intellectual
Property.   10.10.   To the knowledge of the Vendor there is no information, act
or omission which:

  10.10.1.   may make the grant of registration of any Business Intellectual
Property which is the subject of an application for registration unlikely or
vulnerable (such as to prior art or obviousness); or     10.10.2.   may allow
any person to seek cancellation, rectification or other modification of a
registration of any Business Intellectual Property.

10.11.   There are no interests of a third party, including parties related to
the Vendor, that prejudice the Business Intellectual Property. To the knowledge
of the Vendor there is no use by any other person of any of the Business Names
or the Business Trade Marks in contravention of the rights of the Vendor.  
10.12.   Schedule 1 includes any Trade Marks, patent (including applications and
granted patents), designs, copyright and trade secrets that relate to work in
progress for the development of Business Intellectual Property and developments,
modifications, enhancements or adaptations that may render some or all of the
Business Intellectual Property obsolete. In addition, to the knowledge of the
Vendor there is no third party, or party related to the Vendor, is developing
any Intellectual Property Rights that renders any of the Business Intellectual
Property obsolete.   10.13.   The Vendor has not received any correspondence
from a third party owner or exclusive licensee of a patent, Trade Mark or
copyright in relation to the existence

71



--------------------------------------------------------------------------------



 



    of a patent, Trade Mark or copyright (whether or not such correspondence
alleges infringement in relation to any Business Intellectual Property).

10.14.   To the knowledge of the Vendor, the Purchaser will be able to exercise
any and all rights in the Business Intellectual Property without identifying any
person as the individual responsible for creating any Business Intellectual
Property.   10.15.   The Vendor has the right to use the Licensed IP under the
relevant agreement granting the Licensed IP, for the duration specified in the
relevant agreement, in relation to the Business.   10.16.   Each license of
Licensed IP is valid, binding and enforceable against the parties to it in
accordance with its terms.   10.17.   To the knowledge of the Vendor, there has
not been any misuse or unauthorised disclosure of any information relating to
the Business or the Assets.   10.18.   The computer systems used by or on behalf
of the Vendor:

  10.18.1.   are included in the Assets;     10.18.2.   are not shared with or
used by or on behalf of or accessible by any persons other than the Employees
and casual employees who are engaged from time to time in accordance with
requirements of the Business;     10.18.3.   perform their intended function;  
  10.18.4.   are sufficient for the operation of the Business and have operated
to a level acceptable for the efficient operation of the Business;     10.18.5.
  can be run without undue reliance on persons other than Transferring Employees
of the Vendor; and     10.18.6.   are operated on the Premises.

11.   Financial statements and accounts   11.1.   The Accounts:

  11.1.1.   have been prepared in accordance with the Corporations Act, the
Company’s constitution and in accordance with the requirements of the Accounting
Principles and Accounting Standards described in Note 1 (“Accounting Policies”)
to the Accounts and give a true and fair view of the state of affairs of the
Company in accordance with the Accounting Policies as at the Accounts Date; and
    11.1.2.   disclose all assets and liabilities (actual, prospective,
contingent or otherwise) in compliance with the Accounting Principles described
in Note 1 of the Accounts of the Company and are not affected by any unusual or
non-recurring item.

11.2.   The management accounts for each month between 30 June 2009 and 28
February 2010:

72



--------------------------------------------------------------------------------



 



  11.2.1.   were prepared to reflect all financial transactions of the Vendor
for the period to which they relate;     11.2.2.   are true and not misleading,
    11.2.3.   have been prepared with due care and attention on a consistent
basis with the practice used in the preparation of management accounts of the
Business in the period ending on the Accounts Date; and     11.2.4.   show with
reasonable accuracy the state of affairs, financial position, assets and
liabilities and profit and loss of the Business,

    but noting the fact that the management accounts were prepared for the
purpose of informing the management of the financial position of the Company and
for no other purpose, and therefore may not include any year-end adjustments
which may relate to the period in question.   12.   Changes since Accounts Date
  12.1.   Since the Accounts Date:

  12.1.1.   in all material respects, the Vendor has continued to operate the
Business with due care, in the ordinary and normal course, at arm’s length and
on usual commercial terms and in accordance with normal and prudent practice and
consistently with the way in which the Business was operated in the financial
year ended on the Accounts Date;     12.1.2.   the Vendor has not:

  (a)   acquired or disposed, or agreed to acquire or dispose, of any material
assets in respect of the Business other than in the ordinary and normal course;
    (b)   dealt with any person except at arm’s length in relation to the
Business; and

  12.1.3.   no asset of the Company appearing in the Accounts has been revalued;
and     12.1.4.   the Business has not been materially adversely affected by the
termination or a change in the terms of an agreement or by an abnormal factor
not affecting similar businesses.

12.2.   To the knowledge of the Vendor, there is no fact or circumstance which
might have a Material Adverse Effect on the Business.   13.   Records   13.1.  
To the knowledge of the Vendor, the Records:

  13.1.1.   are complete, correct and not misleading;     13.1.2.   have been
fully and properly maintained;     13.1.3.   give a true and fair view of the
trading transaction, financial and contractual position of the Business and of
its assets and liabilities; and;     13.1.4.   so far as is relevant, have been
prepared in accordance with the Company’s constitution and in accordance with
the requirements of the Accounting Standards.

13.2.   The originals of all material Records which ought to be in the
possession of the Vendor are in its possession.

73



--------------------------------------------------------------------------------



 



14.   Employees   14.1.   Schedule 3 is a complete and accurate list as at 23
June 2010 of:

  14.1.1.   the period of service of each Employee, their applicable award or
enterprise agreement (if any), and accrued annual leave, long service leave and
sick leave entitlements; and     14.1.2.   remuneration and other benefits
(including commission, bonuses, profit sharing, superannuation entitlements,
shares and share options, details of which are shown separately) paid or
conferred on each Employee.

14.2.   All contracts of service and letters of appointment (if any) in respect
of any Employees to whom offers of employment are made under clause 11.2 have
been provided to the Purchaser and full details of the terms of employment
agreed orally between the Vendor and each Employee have been provided to the
Purchaser.   14.3.   The Vendor has provided to the Purchaser details of all
Employees who have prior service with a related body corporate of the Vendor or
who became employees of the Vendor as a result of a transmission of business
from the Employee’s previous employer to the Vendor.   14.4.   The Vendor has
provided to the Purchaser full details of the names and terms of engagement of
all independent contractors who provide personal services to the Vendor, whether
directly or pursuant to a contract between a corporate entity and the Vendor.  
14.5.   The Vendor is not a party to any agreement with any union or industrial
organisation in respect of the Employees and their employment.   14.6.   There
is no contract of employment with any Employee (or any contract for the services
of any person relating to the Business) which cannot be terminated by one
month’s notice or less or (where that contract has not been reduced in writing)
by reasonable notice not exceeding the month, and in each case without giving
rise to a claim for damage or compensation against the relevant Employer.  
14.7.   There is no threatened or pending dispute between the Vendor and any
Employee and to the knowledge of the Vendor there are no facts or circumstances
which are likely to result in such a dispute.   14.8.   All persons employed in
or necessary for the conduct of the Business are employed by the Vendor and are
included in the Employees.   14.9.   No director of the Vendor or Employee has
given notice (which has not yet expired) terminating his or her contract of
employment or is under notice of dismissal.   14.10.   Any payment made or
allowed to the Purchaser for the acceptance of an obligation to pay accrued
employee leave entitlements under this agreement does not constitute an “accrued
leave transfer payment” under any Australian law or an award, order,
determination or industrial agreement made under Australian law. Accordingly,
the Vendor must not claim a deduction for the payments pursuant to section 26-10
of the Income Tax Assessment Act 1997 (Cth).   14.11.   All employee
entitlements including wages, salary, allowances, overtime, penalty rates,
commissions, bonuses, superannuation, paid leave and expense reimbursements and
any payments which the Vendor is required to make to third

74



--------------------------------------------------------------------------------



 



    parties with respect to its employees, will be paid and will be up-to-date
at the Completion Date.

14.12.   The Vendor has provided to the Purchaser full details of:

  14.12.1.   Workers’ compensation payments being received or due to be received
by Employees or claimed by Employees, or by previous employees of the Vendor;
and     14.12.2.   all notices, prosecutions and fines received by the Vendor,
and details of all incidents which might potentially give rise to such, in
respect of any breach or alleged breach of occupational health and safety
standards,

    in the two years prior to the date of this Agreement and which relate to the
Business.   14.13.   The Vendor has disclosed to the Purchaser full details of
all incidents which might potentially give rise to occupational health and
safety notices, prosecutions or fines between the date of the Option Deed and
the Completion Date.   14.14.   The Vendor is not involved in any industrial or
trade dispute or any dispute regarding any Claim with any of the Employees or
with any trade union and, to the knowledge of the Vendor, there are no facts or
circumstances which are likely to result in such a dispute. The Vendor has
provided to the Purchaser full details of all industrial disputes in which the
Vendor has been involved during the period of twelve months prior to the date of
this Agreement.   14.15.   None of the Transferring Employees have been the
subject of material disciplinary action or grievance procedures.   14.16.  
Since the Accounts Date there has not been any material change in the
remuneration or benefits of any Employee who is or may be a Transferring
Employee.   15.   Compliance with law and absence of litigation   15.1.   To the
knowledge of each of the Vendor and Covenantors, there are no outstanding Claims
or facts or circumstances that are likely to cause a Claim (including, in each
case, customer complaints or product liability claims) in respect of the
Business or any of the Assets and there are no Claims relating to the Business
or the Assets which may give rise to litigation.   15.2.   Other than as set out
in the Disclosure Material, there were no Claims against the Vendor in relation
to product liability (including liability in respect of any personal injury,
death, damage to property or loss of profits) in the period seven years prior to
the date of the Option Deed.   15.3.   There is no unsatisfied judgment, order,
arbitral award or decision of any court, tribunal or arbitrator against the
Vendor or any of the Assets and there is no outstanding Claim to which the
Vendor is party pending or threatened against the Vendor in respect of the
Business or the Assets.   15.4.   The Vendor in relation to the Business is not
a party to any contract, agreement, arrangement or understanding which is in
breach of any applicable trade practices legislation or the requirements of any
consumer product safety standard or consumer product information standard
prescribed by law nor does the Vendor in relation to the business engage in any
conduct or practice which is in breach of that legislation.

75



--------------------------------------------------------------------------------



 



15.5.   The Vendor holds all necessary or desirable licences (including
statutory licences) and consents, planning permission’s, authorisations and
permits for the proper carrying on of the Business in all its aspects and, to
the knowledge of each of the Vendor and Covenantor, there is no fact or matter
that might prejudice the issue, continuance or renewal of those licences in the
name of the Purchaser.   15.6.   All of the licences, consents, permission’s,
authorisations and permits referred to in warranty 15.5:

  15.6.1.   have been fully paid up;     15.6.2.   have been fully complied
with;     15.6.3.   are in full force and effect and not liable to be revoked or
not renewed;     15.6.4.   are either assignable to the Purchaser or readily
available to the Purchaser from the appropriate authorities.

16.   Insurance   16.1.   Having regard to the customary practices applicable to
the industry in which the Business is operated, the Vendor has adequate product
liability and public risk insurance in full force and effect that is written
and, in relation to periods of insurance that have expired, was written on an
‘occurrence’ basis and all the Assets which are insurable are insured for the
full replacement value of them against fire and other risks normally insured
against and nothing has been done or omitted to be done which would make any
policy of insurance in respect of them or any of them void or voidable or which
would permit an insurer to cancel the policy or refuse or reduce a claim or
materially increase the premiums payable under the policy.   16.2.   Each Asset
of an insurable nature is insured with an insurance company duly authorised to
carry on insurance business in Australia in amounts representing their full
replacement or reinstatement value against the risks and all risks, whether in
relation to damage to property, personal injury, product liability or otherwise
are adequately insured for such amounts as would be maintained in accordance
with prudent business practice.   16.3.   The Vendor has not been notified by
any insurer that it is required or is advisable for it to carry out any
maintenance, repairs or other works in relation to any of the Assets.   16.4.  
There is no fact or circumstance known to the Vendor which would lead to any
contracts of insurance which cover those risks being prejudiced.   16.5.   No
claim is pending in respect of any policy of insurance and to the knowledge of
the Vendor, no fact or circumstance exists which might give rise to a claim
under any contract of insurance.   17.   Delegations and offers   17.1.   There
are no powers of attorney or other authorities given by the Vendor which could
authorise any person to deal with the whole or any part of the Assets and the
Business.   17.2.   No offer, tender, quotation or similar intimation given or
made by the Vendor and still outstanding and relating to the Business is capable
of giving rise to a contract merely by the unilateral act of a third party,
other than in the usual conduct of the Business.   18.   Profit sharing and
finder’s fees

76



--------------------------------------------------------------------------------



 



18.1.   The Vendor is not party to any agreement under which it is or may be
bound to share the profits or pay any royalties or to waive or abandon any
rights in connection with the Business or the Assets.   18.2.   No contract,
agreement, arrangement or understanding to which the Vendor is a party and which
affects the Business provides for any payment or receipt of funds not accurately
reflecting the value on an arm’s length basis of the services or goods in
consideration of which that payment or receipt of funds is made.   18.3.   No
contract or arrangement of the Vendor concerning the Business involves either
directly or indirectly any offer or payment to any government official to
influence him or to assist in the obtaining or retaining of business nor does it
involve any offer or payment to any other person while knowing or having reason
to know that all or a portion of the matter offered or any such payment would be
made available or paid to any government official for the same purposes.   18.4.
  The Vendor has not taken any action so that any person becomes entitled to
receive from the Purchaser any finder’s fee, brokerage or other commission in
connection with the sale of the Business or the Assets.   19.   Stamp duty      
Except in respect of this Agreement, and documents or transactions contemplated
by this Agreement, all Taxes payable in respect of every deed, agreement or
other document or transaction to which the Vendor is or has been a party or by
which the Vendor derives, has derived or will derive a substantial benefit which
relates to the Assets or the Business have been duly paid and no such deed,
agreement or other document is unstamped or insufficiently stamped.   20.  
Superannuation   20.1.   The Vendor is not in default in the payment of
superannuation contributions in respect of any Employees for contribution
periods up to Completion. In this warranty, contribution period has the mean
given to that term under the Superannuation Guarantee (Administration) Act 1992
(Cth) (SGA).   20.2.   The Vendor has not received any written notice that they
have any current liability to pay any amount by way of a superannuation
guarantee charge pursuant to the SGA , or any other amount by reason of the
application of the SGA, in respect of any Employees for contribution periods up
to the date of Completion. In this warranty, contribution period has the meaning
given to that term under the SGA.   21.   Environment   21.1.   To the knowledge
of the Vendor, the Vendor is in compliance and has always previously complied
with all Environmental Laws that are applicable to the Business.   21.2.   To
the knowledge of the Vendor, the Vendor has not received any actual or proposed
Claims, demands, actions, suits or order from any Governmental Agency in respect
of non-compliance with any Environmental Laws that are applicable to the
Business and there are not any facts or circumstances involving the Business
that may give rise to any such actual or proposed Claims, demands, actions,
suits or order being issued.   21.3.   To the knowledge of the Vendor, the
Vendor:

  21.3.1.   is not presently the owner or occupier of any Contaminated Land at
the Environmental Sites;

77



--------------------------------------------------------------------------------



 



  21.3.2.   has not previously caused or contributed to Pollution or
Environmental Harm on the Premises or any Land adjacent to the Premises; and    
21.3.3.   is not now causing or contributing to Pollution or Environmental Harm
of the Environmental Sites or any Land adjacent to the Environmental Sites.

21.4.   To the knowledge of the Vendor, the Vendor:

  21.4.1.   has always previously held and fully complied with all Approvals;  
  21.4.2.   currently holds, and is fully complying with, all Approvals; and    
21.4.3.   there is no proposal to revoke, suspend, modify or not renew any
Approval, or any reason why an Approval would not be transferred to a third
party of good standing.

21.5.   To the knowledge of the Vendor, the Approvals, amongst other things,
permit the use of relevant Assets and Leased Equipment to their maximum rated
capacity.   22.   Stock   22.1.   Unless otherwise indicated in the Records, all
Stock on hand is of good and merchantable quality, is fit for the purpose for
which the Company intends to use it in the Business and conforms with all
relevant specifications to the knowledge of the Vendor in relation to the Stock.
The packaging and labelling of the Stock by the Business are not false or
misleading or deceptive and do not contravene any applicable law.   22.2.   The
level of Stock (including spare parts) is sufficient to meet the requirements
for the Business and is not materially surplus to the requirements of the
Business, except to the extent it is recognised as surplus in the stocktake.  
22.3.   All the Stock is in the physical possession of the Vendor.   22.4.   In
determining the value of the Stock in the Accounts, Stock which is redundant,
superseded, obsolete or damaged has been written off or written down as
appropriate. The value of Stock in the Accounts also includes the allocation of
fixed and variable overheads, based on the directors’ assessment of the amount
of costs that can reasonably be attributed to the manufacture of Stock.

78



--------------------------------------------------------------------------------



 



Schedule 8 — Restraint
(clause 18)
Part 1 — Restrained Business
The manufacture, importation and distribution of wheelbarrows, cement mixers,
trolleys, compactors, bricksaws and related spare parts and accessories for the
building and hardware industry.
Part 2 — Restraint Area

(a)   Australia;

(b)   each of the states of New South Wales, Victoria, Western Australia,
Queensland and the Australian Capital Territory;

(c)   areas within:

  (i)   a radius of 75 kilometres from the Perth GPO;     (ii)   a radius of 70
kilometres from the Melbourne GPO;     (iii)   a radius of 50 kilometres from
the Sydney GPO;     (iv)   a radius of 22 kilometres from the Brisbane GPO;    
(v)   a radius of 29 kilometres from the Canberra Parliament House Post Office;

(d)   Western Australia;   (e)   a radius of 75 kilometres from the Perth GPO.

Part 3 — Restraint Periods

(a)   The period from Completion to the date 6 months after Completion.   (b)  
The period from Completion to the date 1 year after Completion.   (c)   The
period from Completion to the date 2 years after Completion.   (d)   The period
from Completion to the date 3 years after Completion.   (e)   The period from
Completion to the date 4 years after Completion.   (f)   The period from
Completion to the date 5 years after Completion.

79



--------------------------------------------------------------------------------



 



Schedule 9 — Disclosure Materials

                          Due             Diligence             Cross DOCUMENT
DESCRIPTION   Reference A.       
EMPLOYEES & BENEFITS
           
 
      1    
Organisational chart for Westmix showing: each location: the name of every full
time employee; the position each employee holds; the annual salary of each
employee (exclusive of SGC)
  A.1.        
 
      2    
A list of every employee (full-time, part-time and casual) by location showing
the following parameters (in order): employee number, name of employee, job
position, class of employment (i.e. whether part-time, full-time or casual),
hourly rate of pay, weekly rate of pay, date of birth, start date, frequency of
pay, annual rate of pay. This list also discloses number of employees per
location, the gross weekly pay per location and the average hourly rate per
location.
  A.2.
A.3. A.16.        
 
      3    
A list of every employee (full-time, part-time and casual) sorted (and totalled
for each class) by the following classifications:
  A.4.          
- Management
             
- Sales Staff
             
- Clerical/Admin Staff
             
- Production Staff
             
- Delivery Staff
             
- Other
             
disclosing the following parameters (in order): employee number, name of
employee, job position, class of employment (i.e. whether part-time, full-time
or casual), hourly rate of pay, weekly rate of pay.
           
 
           
This list also discloses number of employees per location, the gross weekly pay
per location and the average hourly rate per location.
           
 
      4    
A statement regarding employment contracts.
  A.5.        
 
      5    
A copy of a Contract of Service Agreement between Mr Salvatore Cantone of West
Barrows Mix Pty Ltd and Mr Chris Burke of Network Sales Force Pty Ltd
  A.5.a.        
 
      6    
A list of Motor Vehicles provided to employees as at 28 February 2010 which
details: the purchase date of the vehicle; a description of the vehicle; where
the vehicle is located (state); who the vehicle is allocated to and the position
of the employee who has been allocated the vehicle.
  A.5.b.        
 
      7    
A statement of what non-compensation “perks” are provided to Westmix employees.
  A.5.c.        
 
      8    
A print out from the Fair Work website showing what employees are entitled in
relation to Leave & public holidays
  A.6.        
 
      9    
A report from the PayPac system of the annual leave entitlements per employee,
detailing the following:
  A.6.          
- the employee number
             
- the employee name
             
- the start date of the employee
             
- the accrual start date of the employee
             
- the class of employment for the employee (e.g. full-time, part-time or casual)
             
- the hourly pay rate for each employee
             
- the hours of annual leave that the employee is entitled and the $ amount this
equates to
             
- the total hours of annual leave that the employee has taken and the $ amount
this equates to
             
- the net hours of entitlement left to the employee and the $ amount this
equates to
             
- the total liability per employee in hours and $
           
 
      10    
A report from the PayPac system of the annual leave loading entitlements per
employee, detailing the following:
  A.6.

80



--------------------------------------------------------------------------------



 



                          Due             Diligence             Cross DOCUMENT
DESCRIPTION   Reference          
- the employee number
             
- the employee name
             
- the start date of the employee
             
- the accrual start date of the employee
             
- the class of employment for the employee (e.g. full-time, part-time or casual)
             
- the hourly pay rate for each employee
             
- the hours of annual leave that the employee is entitled and the $ amount this
equates to
             
- the total hours of annual leave that the employee has taken and the $ amount
this equates to
             
- the net hours of entitlement left to the employee and the $ amount this
equates to
             
- the total liability per employee in hours and $
           
 
      11    
A copy of a document from the Department of Consumer and Employment Protection
(Government of Western Australia) detailing the provisions of the Long Service
Leave Act.
  A.6.        
 
      12    
A print out from an Excel spreadsheet that has been used to calculate the Long
Service Leave liability accrual for the company.
  A.6.        
 
      13    
A document that summarises the following:
  A.7.        
 
           
- other benefits or practices of the employees
  A.8.          
- whether the company is subject to any Union contracts
  A.11.          
- the severance arrangements the company has
  A.12.a.          
- a summary of the benefit policies that the company has in place as they relate
to:
  A.12.b.          
   * Health Plan
  A.12.c.          
   * Retirement Pension Plans
  A.12.d.          
   * Employee stock option plan
  A.12.e.          
   * Vacation policy
  A.12.f.          
   * Holiday Program
  A.13.a.          
   * Disability insurance plan
  A.13.b.          
- copies of any of the above policies
  A.13.c.          
 
  A.13.d.          
 
  A.13.e.          
 
  A.13.f.        
 
      14    
A copy of the company’s Occupational Health & Safety Procedures
  A.9.c.        
 
      15    
A statement regarding Westmix’s bonus programs
  A.10.        
 
      15    
A report of all employees that both commenced work and ceased work with Westmix
during the period 28 February 2008 and 28 February 2010.
  A.14.b.        
 
      16    
A report showing, per employee, what sick leave they have taken during the
2 year period ended 23 Feb 2010.
  A.14.b.        
 
      17    
A copy of an email from PayPac detailing the name of the payroll system that
Westmix is using and details of the company that is supporting the system.
  A.15.        
 
    B.      
REAL PROPERTY
           
 
      18    
A summary of the warehouses that are leased by Westmix. Including such
information as: the address; the size of the leased area; the expiry date of the
lease; the annual lease cost; the monthly lease cost; and a description of the
outgoings that the company is responsible for.
  B.2.a.        
 
      19    
A copy of the Deed of Extension of Lease for the warehouse in South Australia.
  B.2.b.i        
 
      20    
A copy of the Lease Agreement for the warehouse in Queensland.
  B.2.b.i        
 
      21    
A copy of the Lease Agreement for the warehouse in Victoria.
  B.2.b.i        
 
    C.      
ASSETS
           
 
      22    
A copy of the Company’s fixed asset register as at 28 February 2010. The
register is broken into 3 asset categories: Motor Vehicles; Plant & Machinery;
and Office furniture and Equipment
  C.1.a.        
 
      23    
A financial summary of the Company’s total Hire Purchase Contracts showing the
total payments to be made, by month, broken into principal and interest.
   

81



--------------------------------------------------------------------------------



 



                          Due
Diligence             Cross DOCUMENT DESCRIPTION   Reference   24    
A financial summary of each of the Company’s individual Hire Purchase Contracts
showing the total payments to be made, by month, broken into principal and
interest.
  C.1.c.        
 
      25    
A copy of the Hire Purchase agreement for the Quantum Centre and Lathe.
  C.1.c.        
 
      26    
A copy of the Hire Purchase agreement for a Ford Falcon — XDX108.
  C.1.c.        
 
      27    
A copy of the Hire Purchase agreement for a Mitsubishi Triton — BC30MT
  C.1.c.        
 
      28    
A copy of the Hire Purchase agreement for a Mitsubishi Canter — 422LDC
  C.1.c.        
 
      29    
A copy of the Hire Purchase agreement for a Mitsubishi Canter — 724LAS
  C.1.c.        
 
      30    
A copy of the Hire Purchase agreement for a Mitsubishi Canter & Custom Trailer
  C.1.c.        
 
      31    
A copy of the Hire Purchase agreement for a Holden Rodeo — 1 CVE528
  C.1.c.        
 
      32    
A copy of the Hire Purchase agreement for a Holden Crewman — 100KVU
  C.1.c.        
 
      33    
A copy of the Hire Purchase agreement for a Holden Rodeo — 1 CRW421
  C.1.c.        
 
      34    
A copy of the Hire Purchase agreement for a Holden Caprice — 1CPS242
  C.1.c.        
 
      35    
A copy of the Hire Purchase agreement for a Mitsubishi Fuso — 1CLC635
  C.1.c.        
 
      36    
A copy of the Hire Purchase agreement for a Mitsubishi Fuso — UUY018
  C.1.c.        
 
      37    
A copy of the Hire Purchase agreement for a Mitsubishi Fuso — ULO848
  C.1.c.        
 
      38    
A copy of the Hire Purchase agreement for a Mitsubishi Triton — A098KT
  C.1.c.        
 
      39    
A copy of the Trademark Registration — AU317466S — Design Number 200720294
  C.2.a.        
 
      40    
A copy of the Trademark Registration — AU156421S — Design Number 200203166
  C.2.a.        
 
      41    
A copy of the Trademark Registration — AU153715S — Design Number 200301621
  C.2.a.        
 
      42    
A copy of the Trademark Registration — AU136594S — Design Number 199802647
  C.2.a.        
 
      43    
A copy of the Trademark Registration — AU153394S — Design Number 200301620
  C.2.a.        
 
      44    
A copy of a letter sent to IP Australia re Application Number: 1344772 re the
word Kelso
  C.2.a.        
 
      45    
A copy of a receipt from IP Australia re Application Number: 1344772 re the word
Kelso
  C.2.a.        
 
      46    
A copy of the summary of Inventory as at 28 February 2010 which shows, by
warehouse: each category of inventory, the quantity on hand, the unit cost and $
value.
  C3.        
 
    D.      
PRODUCTS
           
 
      47    
Summary report of sales $ by inventory type for the 8 months ended 28 February
2010.
  D.1.        
 
      48    
Summary of the research and development undertaken by Westmix.
  D.2.        
 
      49    
Copy of Westmix’s National Products Catalogue
  D.3.        
 
      50    
Copy of Kelso Catalogue
  D.3.        
 
    E.      
SALES
           
 
      51    
A list of the top 10 competitors showing location, market share, and strengths
and weaknesses)
  E.1.        
 
      52    
A report of sales by product (category) for the whole company showing the
quantity, $ and % of total sales for the year ended 30 June 2009.
  E.2.a.        
 
      53    
A report of sales by product (category) for the whole company showing the
quantity, $ and % of total sales for the 8 months ended 28 February 2010.
  E.2.b.        
 
      54    
A report of sales by product (category) for the each state showing the quantity,
$ and % of total sales for the year ended 30 June 2009.
  E.2.c.        
 
      55    
A report of sales by product (category) for the top 10 customers showing the
quantity, $ and % of total sales for the year ended 30 June 2009.
  E.3.a.        
 
      56    
A report of sales by product (category) for the top 10 customers showing the
quantity, $ and % of total sales for the 8 months ended 28 February 2010.
  E.3.b.        
 
      57    
A paper showing the following: Westmix’s significant contracts with customers,
information about any sample contract forms that Westmix uses and information
about the Company’s sales facilities.
  E.4.
E.5.
E.7.        
 
      58    
Copies of the Trading Terms with the top 10 customers
  E.6.

82



--------------------------------------------------------------------------------



 



                              Due             Diligence             Cross
DOCUMENT DESCRIPTION   Reference        
 
          59    
A list of Westmlx’s sales team structure for the top 10 customers showing such
details as: the names of the sales reps, whether the sales reps are internal or
external and which state they operate in.
    E.8.
E.9.          
 
          60    
A statement regarding Westmix’s pricing policies and philosophies.
    E.10.          
 
        F.      
ADVERTISING AND PROMOTION
               
 
          61    
A paper disclosing the main forms of advertising undertaken by Westmix and
information on the amount of money spent on advertising and what our forecast
expenditure.
    F.1.
F.2.
F.3.          
 
        G.      
CUSTOMER SERVICE AND WARRANTY
               
 
          62    
A copy of Westmix’s 2.2cu.ft “C&G” cement mixer user and warranty guide
    G.1.          
 
          63    
A copy of Westmix’s products warranty for Bunnings
    G.1.          
 
          64    
A copy of Westmix’s products warranty policy.
    G.1.          
 
        H.      
PURCHASING
               
 
          65    
Details of all major vendors were included in Part 1 of Schedule 2 — Contracts
which were provided to ATT.
               
 
        I.      
PRODUCTION
               
 
          66    
Statement that no production capex is required for the next 12 months, however
some capex will be required for motor vehicles and IT.
    I.1.          
 
        J.      
Information Technology
               
 
          67    
A paper summarising the following: production hardware and software; the network
system; the office hardware and software; data processing and computer
personnel; computers used in the business; and what IT contracts currently has
in place.
    J.1.
J.2.
J.3.
J.4.
J.5.
J.6.          
 
          68    
A copy of the invoice from Professional Advantage that details the support that
Westmix will get in relation to the Company’s ERP system (System 77).
    J.6.b.          
 
        K.      
TRANSPORTATION
               
 
          69    
General information regarding transportation
    K.          
 
          70    
Statement the Westmix does not have any written trucking contracts
    K.1.          
 
          71    
Statement the Westmix does not have any written railroad contracts
    K.2.          
 
          71    
Comment that details of delivery vehicles are included in the fixed asset
register
    K.3.          
 
          72    
Comment that details of motor vehicles are included in the fixed asset register
and leases.
    K.4.          
 
        L.      
FINANCIAL
               
 
          73    
A copy of the consolidated Profit and Loss for 7 months ended 31 January 2010
    L.2.a.          
 
          74    
A copy of the consolidated Balance Sheet as at 31 January 2010
    L.2.b.          
 
          75    
A copy of the consolidated Trial Balance as at 31 January 2010
    L.2.c.          
 
          76    
A copy of the consolidated Profit and Loss for the year ended 30 June 2009
    L.3.a.          
 
          77    
A copy of the consolidated Balance Sheet as at 30 June 2009
    L.3.b.          
 
          78    
A copy of the consolidated Trial Balance as at 30 June 2009
    L.3.c.          
 
          79    
A copy of the consolidated Income Statement prepared for management purposes for
the year ending 30 June 2009 showing the results for each month.
    L.3.d.  

83



--------------------------------------------------------------------------------



 



                          Due             Diligence             Cross DOCUMENT
DESCRIPTION   Reference   80    
A copy of the consolidated Income Statement prepared for management purposes for
the 8 months ending 28 February June 2010 showing the results for each month.
  L.3.d.        
 
      81    
A copy of the detailed consolidated Transaction Activity Listing for each
general ledger account for the year ending 30 June 2009.
  L10.a        
 
      82    
A copy of the detailed consolidated Transaction Activity Listing for each
general ledger account for the 8 months ending 28 February June 2010.
  L10.a        
 
    M.      
CREDIT AND COLLECTIONS
           
 
      83    
A copy of the Trade Debtors ledger balance from System 77 as at 28 February 2010
  M.1.        
 
      84    
A detailed Trade Debtors aged Trial Balance as at 28 February 2010.
  M.1.        
 
      85    
A copy of the Trade Debtors ledger balance from System 77 as at 30 June 2009
  M.1.        
 
      86    
The Trade Debtors aged Trial Balance as at 30 June 2009
  M.1.        
 
    N.      
TAX
           
 
      87    
Request for information not applicable
           
 
    O.      
LEGAL
           
 
      88    
A statement acknowledging that to the best of Westmix’s knowledge there are no
outstanding threatened legal complaints or litigation against Westmix.
  Q.1.        
 
      89    
A statement that given there are no outstanding threatened legal complaints or
litigation against Westmix the dollar of any such claims is not applicable.
  Q.2.        
 
    Q.      
ENVIRONMENTAL
           
 
      90    
A paper summarising the following:
  Q.1.          
- what environmental reports are available (if any)
  Q.2.          
- whether Westmix has any environmental items that need to be completed for
compliance
  Q.3.          
- a list of the hazardous substances that are either used or stored on any
Westmix property
  Q.4.          
- whether Westmix has incurred any environmental citations
  Q.5.          
- whether Westmix has any storage tanks on any of its premises
           
 
    S.      
INSURANCE
           
 
      91    
A summary of the Company’s insurance policies (include policy numbers, terms,
deductibles and/or retentions, annual premiums, potential refunds and additional
premiums)
  S.1.        
 
      92    
A copy of the Company’s Steadfast Business Package Insurance Policy.
  S.1.        
 
      93    
A copy of the Company’s Public and Products Liability Insurance Policy.
  S.1.        
 
      94    
A copy of the Company’s Motor Vehicle Fleet Insurance Policy.
  S.1.        
 
      95    
A copy of the Company’s Marine Transit Insurance Policy.
  S.1.        
 
      96    
A copy of the Company’s Workers Compensation Insurance Policy — WA
  S.1.        
 
      97    
A copy of the Company’s Workers Compensation Insurance Policy — QLD
  S.1.        
 
      98    
A copy of the Company’s Workers Compensation Insurance Policy — NSW
  S.1.        
 
      99    
A copy of the Company’s Workers Compensation Insurance Policy — SA
  S.1.        
 
      100    
A copy of the Company’s Workers Compensation Insurance Policy — VIC
  S.1.        
 
      101    
A copy of the Worksafe Injury Insurance Final Claims Statement for claims
reported between 1 April 2006 and 31 December 2008 — VIC
  S.2.        
 
      102    
A copy of the Injury Management for an employee in NSW
  S.2.        
 
      103    
A copy of the Workers Compensation Claims in WA covering the period 2005 to 2009
  S.2.

84



--------------------------------------------------------------------------------



 



                          Due             Diligence             Cross DOCUMENT
DESCRIPTION   Reference   104    
A copy of the recorded Workers Compensation Claims in Queensland
  S.2.        
 
      105    
A copy of the recorded Marine Transit Claims for the last 5 years
  S.2.

      Document Description   E-mailed/provided by
Finalisation of Agreements (email)
  AS on 29-June-2010
Westmix — Call Option to purchase — markup PSWingate 29 June 2010 (attachment)
  AS on 29-June-2010
Option Deed — Final Execution Version (attachment)
  AS on 29-June-2010
Escrow Deed — Final Execution Version (attachment)
  AS on 29-June-2010
Designs Register Records (attachment)
  AS on 29-June-2010
Trade Mark Application Receipt (attachment)
  AS on 29-June-2010
2010 — 2011 Trading Terms for Natbuild (attachment)
  AS on 29-June-2010
Wetherill Park Lease — Final Form (attachment)
  AS on 29-June-2010
magnet mart trading terms 2011 (attachment)
  AS on 29-June-2010
Westmix — BSA Disclosure letter — 29 June — WingatePS — track (attachment)
  AS on 29-June-2010
Disclosure Letter — Final Execution Version (attachment)
  AS on 29-June-2010
Westmix sale agreement — 29.06.10 WingatePS track (attachment)
  AS on 29-June-2010
Kewdale Lease — 29 June — WingatePS — track (attachment)
  AS on 29-June-2010
Kewdale Park Lease — Final Form (attachment)
  AS on 29-June-2010
Westmix Update — 28 June 2010 (email)
  AS on 28-June-2010 at 9:20pm
FW: BSA Update (attachment)
  AS on 28-June-2010 at 9:20pm
Meghan McShane New Terms (attachment)
  AS on 28-June-2010 at 9:20pm
Summary of Commission Payments (attachment)
  AS on 28-June-2010 at 9:20pm
Signed AIS Trading Terms (attachment)
  AS on 28-June-2010 at 9:20pm
At Risk Wheels and Rims (attachment)
  AS on 28-June-2010 at 9:20pm
Shane McRostie Commission Calculation — Jan to Mar 2010 (attachment)
  AS on 28-June-2010 at 9:20pm
Peter Gulisano Commission Calculation — Jan to Mar 2010 (attachment)
  AS on 28-June-2010 at 9:20pm
Westmix sale agreement 28.06.10 WingatePS track (attachment)
  AS on 28-June-2010 at 9:20pm
FW: Westmix Update (email)
  AS on 27-June-2010 at 9:30pm
Andrew Brown Statement (16 March 2010) (attachment)
  AS on 27-June-2010 at 9:30pm
Westmix — BSA disclosure letter — 27 June — WingatePS (attachment)
  AS on 27-June-2010 at 9:30pm
Draft Lease — Wetherill Park 27 June 2010 — marked up — WingatePS (attachment)
  AS on 27-June-2010 at 9:30pm
Draft Lease — Kewdale 27 June 2010 — marked up — WingatePS (attachment)
  AS on 27-June-2010 at 9:30pm
Update 6/24 (email)
  AS on 25-June-2010 at 8:52pm
Westpac Memorandum of Common Provisions — May 2007 (attachment)
  AS on 25-June-2010 at 8:52pm

85



--------------------------------------------------------------------------------



 



      Document Description   E-mailed/provided by
Executed Sunpower Machinery Agreement (attachment)
  AS on 25-June-2010 at 8:52pm
Bunnings Supplier Trading Package 2010-2011 V0.1 (attachment)
  AS on 25-June-2010 at 8:52pm
Jack Isowski Insurance Claim (attachment)
  AS on 25-June-2010 at 8:52pm
Vendor assistance after the sale (attachment)
  AS on 25-June-2010 at 8:52pm
Summary of Jack Izowski Case (attachment)
  AS on 25-June-2010 at 8:52pm
Westmix-AIS contract (1) (attachment)
  AS on 25-June-2010 at 8:52pm
ISG Trading agreement 2010-2011 (attachment)
  AS on 25-June-2010 at 8:52pm
Totaltools agreement 2010-2011 (attachment)
  AS on 25-June-2010 at 8:52pm
AT RISK WHEELS (attachment)
  AS on 25-June-2010 at 8:52pm
Westmix — BSA disclosure letter — 25 June — PS (attachment)
  AS on 25-June-2010 at 8:52pm
Updated BSA, Option Deed and Additional Disclosure Materials (email)
  AS on 24-June-2010 at 10:23pm
Pro-Forma Calculation of Stock Trade Receivables and Trade Payables Target
Amounts (May Actuals) — July (attachment)
  AS on 24-June-2010 at 10:23pm
Westmix Financials 2010 (attachment)
  AS on 24-June-2010 at 10:23pm
Westmix sale agreement 24 June WgatePS — track (attachment)
  AS on 24-June-2010 at 10:23pm
Westmix — Option Deed — 24 June — markup — PS (attachment)
  AS on 24-June-2010 at 10:23pm
RE: Management Presentation (email)
  AS on 24-June-2010 at 9:53am
Management Presentation — March 2010 — Final (attachment)
  AS on 24-June-2010 at 9:53am
Key BSA Threshold Issues (email)
  AS on 22-June-2010 at 8:20pm
Reponses to open items from Dave Nuti email received on 19 June 2010 (email)
  AS on 19-June-2010 at 5:37pm
BSA Updates and Additional Disclosure Information (email)
  AS on 19-June-2010 at 5:36pm
Suggested Wording for Warranty 8.11 (attachment)
  AS on 19-June-2010 at 5:36pm
Westmix — disclosure (attachment)
  AS on 19-June-2010 at 5:36pm
Claim against Victorian Wheelbarrows Manufacturers Pty Ltd by Jack
Izowski (attachment)
  AS on 19-June-2010 at 5:36pm
Mark Batt vic employee (attachment)
  AS on 19-June-2010 at 5:36pm
FW: Email to Bunnings regarding Preliminary Proposal (attachment)
  AS on 19-June-2010 at 5:36pm
Bunnings New June 2010 Barrow Proposal (attachment)
  AS on 19-June-2010 at 5:36pm
S1 -Westmix Policies Summary (attachment)
  AS on 19-June-2010 at 5:36pm
Suggested Wording for Clauses 16.2 and 16.4 (attachment)
  AS on 19-June-2010 at 5:36pm
10377853_1 Westmix — BSA disclosure left (attachment)
  AS on 19-June-2010 at 5:36pm
Responses to open items from Dave Nuti email received on 16 June 2010 (email)
  AS on 16-June-2010 at 9:18pm
E6 — Bunnings 2011 trading terms (attachment)
  AS on 16-June-2010 at 9:18pm
E.6. — Network Sales Agreement (attachment)
  AS on 16-June-2010 at 9:18pm
Sunpower Agreement (attachment)
  AS on 16-June-2010 at 9:18pm
Photocopier Rental Agreement — Icon (attachment)
  AS on 16-June-2010 at 9:18pm

86



--------------------------------------------------------------------------------



 



      Document Description   E-mailed/provided by
S1 — Workers Compensation (attachment)
  AS on 16-June-2010 at 9:18pm
Westpac Memorandum of Common Provisions (attachment)
  AS on 16-June-2010 at 9:18pm
Honda correspondence (attachment)
  AS on 16-June-2010 at 9:18pm
Disclosure Materials List (attachment)
  AS on 16-June-2010 at 9:18pm
Responses to open items from Dave Nuti email received on 12 June 2010 (email)
  AS on 15-June-2010 at 10:44pm
C1c — Lease for Mazda XOV672 (attachment)
  AS on 15-June-2010 at 10:44pm
Schedule 3 — Employees (attachment)
  AS on 15-June-2010 at 10:44pm
BSA Update (email)
  AS on 15-June-2010 at 12:47am
10371311_2 Westmix — CallPut Option — 14 June 2010 — track (attachment)
  AS on 15-June-2010 at 12:47am
10363922_1 Acquisition of Westmix busine MALLON CO COMMENTS (attachment)
  AS on 15-June-2010 at 12:47am
10320834_2 Westmix — Escrow Deed 14 June 2010 — track (attachment)
  AS on 15-June-2010 at 12:47am
Westmix Financials 2010 (May Actuals) (attachment)
  AS on 15-June-2010 at 12:47am
10312891_14 Westmix sale agreement 10 6 — Wingate Amendments (attachment)
  AS on 15-June-2010 at 12:47am
Key Commercial Points: ATT/Westmix Conference Call (Tuesday, 8 June 2010)
Response to Open Items (email)
  AS on 11-June-2010 at 4:59pm
Option Deed (email)
  AS on 10-June-2010 at 9:45pm
Westmix — Call Option 10 June 2010 — track (attachment)
  AS on 10-June-2010 at 9:45pm
Key Commercial Points: ATT/Westmix Conference Call (Tuesday, 8 June 2010)
(email)
  AS on 9-June-2010 at 7:04pm
Schedule 3 — Employees (attachment)
  AS on 9-June-2010 at 7:04pm
Schedule 13 — Non-Business Related Assets (attachment)
  AS on 9-June-2010 at 7:04pm
Schedule 5 — Plant Equipment (attachment)
  AS on 9-June-2010 at 7:04pm
Schedule 2 — Contracts (attachment)
  AS on 9-June-2010 at 7:04pm
Disclosure Letter — 3 June 2010 (attachment)
  AS on 9-June-2010 at 7:04pm
Key Customers and Key Suppliers Analysis (attachment)
  AS on 9-June-2010 at 7:04pm
Response to Flat Free Tyre email sent by Dave Nuti on 4 June 2010 (email)
  SC on 4-June-2010 at 6:35pm
Wetherill Park and Kewdale Leases (email)
  AS on 4-June-2010 at 6:43pm
Draft Lease — Wetherill Park 4 June 2010 — marked up (attachment)
  AS on 4-June-2010 at 6:43pm
Draft Lease — Kewdale 4 June 2010 — marked up (attachment)
  AS on 4-June-2010 at 6:43pm
Schedule 5 — Plant & Equipment (attachment)
  AS on 4-June-2010 at 6:43pm
Schedule 2 — Contracts (attachment)
  AS on 4-June-2010 at 6:43pm
Draft Disclosure Letter, Escrow Deed and Responses to Outstanding Questions
(email)
  FD on 3-June-2010 at 10:50pm
Kelso Sale and Purchase Agreement (attachment)
  FD on 3-June-2010 at 10:50pm
Kelso sales invoice (attachment)
  FD on 3-June-2010 at 10:50pm
Schedule 13 — Non-Business Related Assets (attachment)
  FD on 3-June-2010 at 10:50pm

87



--------------------------------------------------------------------------------



 



      Document Description   E-mailed/provided by
Schedule 5 — Plant & Equipment (attachment)
  FD on 3-June-2010 at 10:50pm
Schedule 6 — Plant Leases (attachment)
  FD on 3-June-2010 at 10:50pm
10320834_2 Westmix — Escrow Deed (attachment)
  FD on 3-June-2010 at 10:50pm
Document2010-05-12-102742 (attachment)
  FD on 3-June-2010 at 10:50pm
Bunnings Proposed Flat Free Tyre Range (attachment)
  FD on 3-June-2010 at 10:50pm
Draft Disclosure Letter (attachment)
  FD on 3-June-2010 at 10:50pm
Westmix May Sales Analysis (attachment)
  FD on 3-June-2010 at 10:50pm
Schedule 2 (continued) — Summary of Verbal Agreements (attachment)
  FD on 3-June-2010 at 10:50pm
Customer Rebate analysis — example format (attachment)
  FD on 3-June-2010 at 10:50pm
RE: Marwon Leases and Customer Programs (email)
  AS on 1-June-2010 at 3:46pm
FW: WC (attachment)
  AS on 1-June-2010 at 3:46pm
Marwon Leases (email)
  AS on 31-May-2010 at 2:44pm
Westmix Contact Listing (attachment)
  AS on 31-May-2010 at 2:44pm
Westmix — incorporating a company (email)
  AS on 28-May-2010 at 12:51pm
Consent (attachment)
  AS on 28-May-2010 at 12:51pm
Key Commercial Points (email)
  AS on 27-May-2010 at 7:31pm
B2b — Lease agreement for SA property Standard Terms and Conditions (attachment)
  AS on 27-May-2010 at 7:31pm
B2b — Lease agreement for QLD property (attachment)
  AS on 27-May-2010 at 7:31pm
Schedule 3 — Employees (attachment)
  AS on 27-May-2010 at 7:31pm
Schedule 2 — Contracts (attachment)
  AS on 27-May-2010 at 7:31pm
Schedule 13 — Non-Business Related Assets (attachment)
  AS on 27-May-2010 at 7:31pm
Schedule 6 — Plant Leases (attachment)
  AS on 27-May-2010 at 7:31pm
Proposed wording for Clause 12.1 (attachment)
  AS on 27-May-2010 at 7:31pm
Draft Lease — Kewdale 21 April 2010 — clean (attachment)
  AS on 27-May-2010 at 7:31pm
Draft Lease — Wetheril Park 21 April 2010 — clean (attachment)
  AS on 27-May-2010 at 7:31pm
Email response to queries received from Paul Jones on 26 May 2010 (email)
  AS on 26-May-2010 at 7:59pm
Westmix Bunnings Warranty Book (attachment)
  AS on 26-May-2010 at 7:59pm
Westmix Warranty Book (attachment)
  AS on 26-May-2010 at 7:59pm
Sample of Mixer Warranty Book (attachment)
  AS on 26-May-2010 at 7:59pm
Vendor Purchases YTD 30 April 2010 (attachment)
  AS on 26-May-2010 at 7:59pm
Provision for Rebates Calculation — FY 2010 (attachment)
  AS on 26-May-2010 at 7:59pm
Schedule 5 — Plant Equipment (attachment)
  AS on 26-May-2010 at 7:59pm
Issues Paper and Facility Lease Terms (email)
  FD on 25-May-2010 at 6:09pm
Summary of Westmix Product Liability Claims (attachment)
  FD on 25-May-2010 at 6:09pm
Applebygroup Bayswater Lease (attachment)
  FD on 25-May-2010 at 6:09pm

88



--------------------------------------------------------------------------------



 



      Document Description   E-mailed/provided by
Response to Dave Nuti queries relating to Bunnings dated 20 May 2010 (email)
  AB on 23-May-2010 at 5:44pm
Kelso Sales Invoice (attachment)
  AS on 22-May-10 at 7:38pm
Kelso Sale and Purchase Agreement (attachment)
  AS on 22-May-10 at 7:38pm
Response to Paul Jones queries dated 22 May 2010 (email)
  AS on 22-May-10 at 7:38pm
Sales Report to 20 May 2010 “Bunnings vs Non-Bunnings Sales by State” — Actual
Sales vs Forecast (hard copy provided to ATT)
  AS on 21-May-10 on site
Letters of Employment for Cameron Knight, Meghan McShane and Shane McRostie
(hard copy provided to ATT)
  AS on 21-May-10 on site
Bunnings Warehouse Wheelbarrow Review — April 2010 (hard copy provided to ATT)
  AS on 21-May-10 on site
HP Summary Worksheets (attachment)
  AS on 21-May-10 on site
Pay Rates History Report by Employee since Start Date (hard copy provided to
ATT)
  AS on 21-May-10 on site
Employee Payroll Details — Wages History FY06 to FY10 (hard copy provided to
ATT)
  AS on 21-May-10 on site
Schedule of 2010 YTD Property Expenses — Kewdale and Wetherill Park (hard copy
provided to ATT)
  AS on 21-May-10 on site
Schedule of 2009 Property Expenses — Kewdale (hard copy provided to ATT)
  AS on 21-May-10 on site
Inventory On-Cost Allocation (FY10 YTD) Analysis (hard copy provided to ATT)
  AS on 21-May-10 on site
Legal Entity Chart (hard copy provided to ATT)
  AS on 21-May-10 on site
Kelso Sales Report — 2010 (hard copy provided to ATT)
  AS on 21-May-10 on site
Sales by Category Report — YTD April 2010 (hard copy provided to ATT)
  AS on 21-May-10 on site
Correspondence received from Mallon and Co. Lawyers in relation to IP (hard copy
provided to ATT)
  AS on 21-May-10 on site
Product Liability Claims correspondence from I C Frith (hard copy provided to
ATT)
  AS on 21-May-10 on site
Claims History Report for the period 30/6/2007 to 11/5/2010 — Suncorp Policy
(hard copy provided to ATT)
  AS on 21-May-10 on site
Public Liability Insurance Claim re James Gan dated 28/10/2008 (hard copy
provided to ATT)
  AS on 21-May-10 on site
Public Liability Insurance Claim re Rick West dated 10/8/2007 (hard copy
provided to ATT)
  AS on 21-May-10 on site
Claims History Report for the period 01/1/1901 to 31/12/9999 — GIO Policy (hard
copy provided to ATT)
  AS on 21-May-10 on site
Claim Experience Report from Vero Insurance Limited for the period 30/6/2007 to
7/5/2010 (hard copy provided to ATT)
  AS on 21-May-10 on site
Claims History Report for the period 01/7/1999 to 1/7/2000 — Zurich Insurance
Policy (hard copy provided to ATT)
  AS on 21-May-10 on site
Aged Accounts Receivable Trial Balance as at 30 April 2010 (hard copy provided
to ATT)
  AS on 21-May-10 on site
Summary of Trade Receivables 2010 (hard copy provided to ATT)
  AS on 21-May-10 on site

89



--------------------------------------------------------------------------------



 



      Document Description   E-mailed/provided by
Westmix Financials 2010 Reforecast and 2011 Budget — 21 May 2010 (attachment)
  AS on 21-May-10 on site
Summary of Inventory by Location as at 19 May 2010 (hard copy couriered to ATT)
  AS on 21-May-10 on site
Correspondence received from Appleby Group re Rent Review — 4 Diligent Drive
Bayswater (hard copy provided to ATT)
  AS on 21-May-10 on site
Response to ATT Due Diligence List — 14 May 2010 (hard copy document provided to
ATT)
  AS on 21-May-10 on site
Pro-Forma Calculation of Stock Trade Receivables and Trade Payables Target
Amounts (April Actuals) (attachment)
  AS on 20-May-10 at 10:02pm
Accounts receivable, accounts payable and inventory target calculations (email)
  AS on 20-May-10 at 10:02pm
Westmix Financials 2010 Reforecast — 17 May 2010 (attachment)
  AS on 17-May-10 at 6:19pm
Westmix Forecast for year ending 30 June 2010 (email)
  AS on 17-May-10 at 6:19pm
Co-executed copy of the NBIO (email and attachment)
  AS on 13-May-10 at 1:22pm
Executed NBIO (email and attachment)
  FD on 11-May-10 at 4:38pm
MLV Real Estate Rental Assessment on 638 Casella Place Kewdale
(attachment)
  AS on 10-May-10 at 5:49pm
Executed NBIO — Ames True Temper (attachment)
  FD on 7-May-10 at 4:38pm
Claims History Report (attachment)
  FD on 7-May-10 at 4:38pm
Westmix April Sales Analysis (attachment)
  FD on 7-May-10 at 4:38pm
Illustrative Example of Pro-Forma Calculation of Stock, Trade Receivables and
Trade Payables Target Amounts (attachment)
  FD on 7-May-10 at 4:38pm
638 Casella Place Kewdale — Market Rental Appraisal (May 2010) (attachment)
  FD on 7-May-10 at 4:38pm
Mcllwraith Street (12-14) — Wetherill Park — Submission (April 2010)
(attachment)
  FD on 7-May-10 at 4:38pm
Executed NBIO and requested information (email)
  FD on 7-May-10 at 4:38pm
Draft Lease — Wetherill Park 21 April 2010 — clean (attachment)
  FD on 30-Apr-10 at 6:43pm
Draft Lease — Kewdale 21 April 2010 — clean (attachment)
  FD on 30-Apr-10 at 6:43pm
Revised Westmix Business Sale Agreement 30 April 2010 — track (attachment)
  FD on 30-Apr-10 at 6:43pm
Amended Westmix Business Sale Agreement and draft lease agreements (email)
  FD on 30-Apr-10 at 6:43pm
Commentary and discussion points on NBIO (email)
  FD on 25-Apr-10 at 7:17pm
Responses to ATT queries on Consulting Arrangements and Kerbside Valuations
(email)
  AS on 21-Apr-10 at 7:35am
Normalised Analysis and Adjustments — March YTD 2010 (attachment)
  AS on 16-Apr-10 at 10:39am
Illustrative Example of Debtors and Creditors to be Assumed by Vendor
(attachment)
  AS on 13-Apr-10 at 6:59pm
Response to Dave Nuti query on definition of debtors and creditors (email)
  AS on 13-Apr-10 at 6:59pm

90



--------------------------------------------------------------------------------



 



      Document Description   E-mailed/provided by
Schedule 14 — Escrow Deed — 12 April 2010 (attachment)
  FD on 12-Apr-10 at 7:21pm
Westmix Business Sale Agreement — 12 April 2010 (attachment)
  FD on 12-Apr-10 at 7:21pm
Westmix Business Sale Agreement — First Draft (email)
  FD on 12-Apr-10 at 7:21pm
Summary March sales analysis split b/w Westmix and Kelso (attachment)
  AS on 8-Apr-10 at 3:28pm  
Aged Debtors Trial Balance as at 28 February 2010 (attachment)
  AS on 31-Mar-10 at 2:03pm
Response to Dave Nuti queries dated 30-Mar-10 (email)
  AS on 31-Mar-10 at 2:03pm
Management Presentation — March 2010 (hard copy provided to ATT)
  AS on 22-Mar-10 on site
Westmix Financials 2010 (8 months actual, 4 months budget) (provided copy to
ATT)
  AS on 19-Mar-10 on site
2010 Normalised EBITDA Schedule (provided copy to ATT)
  AS on 19-Mar-10 on site
2010 Payroll Analysis Schedule (provided copy to ATT)
  AS on 19-Mar-10 on site
Normalisation Analysis and Adjustments and Workpapers — 2008 Financial Year
(post audit) (provided copy to ATT)
  AS on 19-Mar-10 on site
Normalisation Analysis and Adjustments and Workpapers — 2009 Financial Year
(post audit) (provided copy to ATT)
  AS on 19-Mar-10 on site
YTD (December 2009) Summary P & L (provided hard copy to ATT)
  AS on 19-Mar-10 on site  
Westmix Company Overview dated February 2010 (attachment)
  AS on 17-Feb-10 at 4:30pm
Kelso Brand Communication from Hills to its customers (attachment)
  AS on 17-Feb-10 at 4:30pm
Details of Kelso Trade Marks (attachment)
  AS on 17-Feb-10 at 4:30pm
Clarification on use of Kelso Trade Marks (email)
  AS on 17-Feb-10 at 4:30pm
Westmix sales team structure (attachment)
  AS on 11-Feb-10 at 6:59pm
Westmix Organisation Chart dated January 2010 (attachment)
  AS on 11-Feb-10 at 6:59pm
Wheelbarrow supplier market data dated October 2009 (attachment)
  AS on 11-Feb-10 at 6:59pm
Map of Australia (attachment)
  AS on 11-Feb-10 at 6:59pm
Responses to questions raised by ATT during a conference call on 6 February 2010
(email)
  AS on 11-Feb-10 at 6:59pm  
Appendix 12 (continued) — Current Westmix Catalogue (attachment)
  AS on 30-Jan-10 at 10:58pm
Westmix Information — Appendices (Email 3 of 3) (email)
  AS on 30-Jan-10 at 10:58pm
Appendix 12 — Proposed Kelso Catalogue (attachment)
  AS on 30-Jan-10 at 10:58pm
Appendix 11 — Sales by Category (attachment)
  AS on 30-Jan-10 at 10:58pm
Appendix 10 (continued) — Deed of Assignment (attachment)
  AS on 30-Jan-10 at 10:58pm
Westmix Information — Appendices (Email 2 of 3) (email)
  AS on 30-Jan-10 at 10:58pm
Appendix 10 — Westmix and Kelso Patent Registrations (attachment)
  AS on 30-Jan-10 at 10:58pm
Appendix 9 — Fixed Assets Register (attachment)
  AS on 30-Jan-10 at 10:58pm
Appendix 8 — Westmix HP Report — Westpac (attachment)
  AS on 30-Jan-10 at 10:58pm

91



--------------------------------------------------------------------------------



 



      Document Description   E-mailed/provided by
Appendix 7 — Westmix Organisational Chart (attachment)
  AS on 30-Jan-10 at 10:58pm
Appendix 6 — Freight and Import Charges (attachment)
  AS on 30-Jan-10 at 10:58pm
Appendix 5 — Supplier List and Purchases (attachment)
  AS on 30-Jan-10 at 10:58pm
Appendix 4 — Top 10 Customer Sales and Margins (attachment)
  AS on 30-Jan-10 at 10:58pm
Appendix 3 — Kelso Sales Analysis (attachment)
  AS on 30-Jan-10 at 10:58pm
Appendix 2 — Kelso Sale and Purchase Agreement (attachment)
  AS on 30-Jan-10 at 10:58pm
Appendix 1 — Nationwide Sales Report (attachment)
  AS on 30-Jan-10 at 10:58pm
Westmix Information — Appendices (Email 1 of 3) (email)
  AS on 30-Jan-10 at 10:58pm
Normalised EBITDA Analysis — 2009 Financial Year (attachment)
  AS on 30-Jan-10 at 10:58pm
Normalised EBITDA Analysis — 2008 Financial Year (attachment)
  AS on 30-Jan-10 at 10:58pm
Response to Ames True Temper (attachment)
  AS on 30-Jan-10 at 10:58pm
Westmix Audited Financial Statements — 2009 Financial Year (attachment)
  AS on 30-Jan-10 at 10:58pm
Westmix Information — Response to initial request for information (email)
  AS on 30-Jan-10 at 10:58pm

92



--------------------------------------------------------------------------------



 



Schedule 10 — Disclosure Letter

93



--------------------------------------------------------------------------------



 



Schedule 11 — Stocktake Procedures
Pre-stocktake physical procedures (to be performed prior to the stocktake)

  •   Warehouse stock to be labelled with pre-coded stickers (i.e. stock
labelled with corresponding stocklist item code);

  •   Bulk or slow moving stock can be pre-counted (if appropriate);

  •   To the extent that is practical/possible, identical stock items to be
physically grouped together in warehouse;

  •   Preparation of a “master chart” identifying major stock items geographical
location in warehouse;

  •   Shutdown manufacturing and assembly process. Allow sufficient time to
convert any semi-assembled/manufactured products into finished goods (i.e. only
finished goods or raw materials should remain prior to stocktake commencement);

  •   Ensure all stock that is being written off and disposed off has been
physically removed;

  •   Notify suppliers and customers of close of business for stocktake — ensure
no deliveries or orders during stocktake period;

  •   Ensure accurate quarantine of goods:

  –   Goods received post cut-off should be positioned in a pre-deterrnined
area;     –   Goods to be dispatched post cut-off should be positioned in a
pre-determined area;

  •   Prepare pre-numbered count sheets;     •   Prepare a “control listing” of
count sheets, so that as each sheet is distributed to staff it can be noted who
has the sheet, and can be ticked off as they return it (to ensure no sheet is
lost and excluded from the final stock figures).

Pre-stocktake accounting procedures (to be performed prior to the stocktake)

  •   Incomplete picking slips are to be removed from system (these can be
re-entered at the completion of the stocktake);

  •   Ensure all orders are accounted for, complete and entered;

  •   Ensure all received stock is receipted and all shipments are completed;

  •   Close internal accounting system (i.e. System 77) the night before the
stocktake from further processing and undertake back up of system;

  •   Outbound stock cut-off procedures — no picking slips should be generated
that are unable to be picked and shipped prior to stocktake. In the event there
are incomplete picking slips (i.e. the picking slip is generated but the stock
is not yet picked), these should be reconciled to System 77 (that is, the system
should show the stock as being committed to a customer, but not yet taken out of
stock);

94



--------------------------------------------------------------------------------



 



  •   Inbound stock cut-off procedures — all invoices and delivery dockets
should be entered into the system prior to the stock count. In the event that an
invoice is received but the stock has not yet been received, the invoice should
be held over until after stocktake.

Stocktake physical procedures (to be performed from the day of the stocktake
onwards)

  •   Record details of dates and times of stocktake, including names of
employees or staff responsible for supervising the stocktake;

  •   Stocktake should be conducted in a methodical manner (i.e. warehouse
should be divided into sections/lanes with allocated staff counting from one end
to the other);

  •   Stock counters should work in teams of two (i.e. one counting the stock
and the other recording the count);

  •   Staff in each warehouse should be allocated to supervise the count. These
staff should conduct “spot” counts and confirm their count numbers back to the
team’s count (the count sheet should contain another column for the supervisor
to sign off or enter his count number in);

  •   Ensure each stock line is clearly marked whilst counting;

  •   Ensure all pre-printed, numbered count sheets are returned to supervising
staff member;

  •   Ensure all goods are counted only once (i.e. you may wish to attach
coloured stickers to stock items as they are counted in order to identify the
counted items);

  •   Ensure detailed instructions are given to staff in relation to the
accurate description of items and for determination of quantities by count,
weight or other measurement. Staff count should clearly note measurement method
(ie. instead of simply writing “12” the count should show 12 units, 12 kgs, 12
cartons, or whatever the appropriate measurement is);

  •   For high volume, low value items (ie. nuts, bolts, small components, etc)
where counting individually is inefficient, these may be measured by weight
(i.e. one bolt weighs 10 grams, the entire container of bolts weights 15kgs,
therefore there are approximately 1,500 bolts);

  •   Damaged or obsolete stock for which the net realisable value is below cost
need to be identified in the stock count:

  –   Damaged stock will need to be separately identified by the warehouse
manager prior to the stocktake — at the conclusion of the stocktake, management
should assess whether the stock has any recoverable value, and the stock should
be written down accordingly. Stock with no recoverable value should be written
off completely;     –   System 77 allows management to run a report showing slow
moving stock items. At the conclusion of the stocktake, management should run a
report showing all slow moving items (for the sake of the exercise, let’s say
any stock items where less than 5 items have been used in the past 12 months).
Management should assess each item and where it is unlikely that the items can
be used, they should be written down to nil;

  •   Stock in transit — where the stock reports identify stock in transit, it
is clearly not possible to count this stock. In lieu of being able to count the
stock, management should provide both the purchase invoice and evidence of
payment for the stock (i.e. bank transfer), as a means

95



--------------------------------------------------------------------------------



 



      of ascertaining that the stock does exist, and that Westmix has the legal
rights to the stock (i.e. has paid for it);     •   Stock in transit (internal
transfers) — where the stock reports identify stock being transferred between
locations within Australia, management should provide the documentation for the
transfer out of stock, and the documentation for the stock being transferred in
to its new location. The dates on this documentation should support management’s
assertion that the stock was in transit on stocktake date and was unable to be
counted;     •   Prepaid Stock — where the Company has placed an order for stock
and paid for this stock but the stock has not been shipped, it is clearly not
possible to count this stock. In lieu of being able to count the stock,
management should provide both the purchase order and evidence of payment for
the stock (i.e. bank transfer), as a means of ascertaining that the stock does
exist, and that Westmix has the legal rights to the stock (i.e. has paid for
it);     •   Complete recount of any items with material discrepancies (note
this is to be conducted by different counts teams).

Stocktake accounting procedures (to be performed from the day of the stocktake
onwards)

  •   The use of System 77 should be restricted to the entering of stocktake
(i.e. no movement of stock or order dispatching should be attempted as this can
corrupt the stocktake process);

  •   Prepare stocktake in System 77 (in accordance with System 77 procedures
attached);

  •   Upon completion of the stocktake, data entry staff should enter the counts
into System 77 (in accordance with System 77 stocktake procedures attached);

  •   Prepare report showing stock discrepancies- this will determine whether
discrepancies outside of preset tolerances trigger a recount of particular stock
items or locations;

  •   Investigate and provide reasons for material discrepancies from count;

  •   At the conclusion of the stocktake, and once all large variances have been
investigated, the stocktake should be completed in System 77 (that is, the
actual counted quantities should be entered into the system to replace the
previous system quantities). A final stock report can then be generated, showing
all stock items on hand, at the quantities that were counted by staff.

96



--------------------------------------------------------------------------------



 



HOW TO DO A STOCK TAKE (IN SYSTEM 77)
From main menu
3 Inventory (opens Inventory menu window)
From Inventory menu
5 Stock take (opens inventory stock take window)
From inventory stocktake
2 Create Stock take records
Enter warehouse stock take to be done from.
Stock take should be done by either category or inventory.
Enter category or inventory number.
Exclude Zero 0/H y/n (always choose NO)
Cycle (you need to create a cycle number)
Press F5 key to open window press (L) key to take you to the last cycle number.
Remember the next sequence number. Press (Q) key then enter the new cycle
number.
Once you have entered the new number press enter and print report. (1)
3 Print forms (stock take form)
Enter cycle number. Enter category or inventory number and print forms.
Enter stock count on the stock take form.
4 Enter stock
This will open stock take auto entry window.
Enter cycle number. Enter category or inventory number and print forms.
This will open another stock take auto entry window.
Enter the stock counts next to each product in the right hand column.
Once the count entry is complete enter Y to confirm or N if you have to amend.
If Y to confirm, hit enter F2 key to take you back to the inventory stock take
menu.
8 Variation report
Enter to print a stock take variance report.

97



--------------------------------------------------------------------------------



 



Enter cycle number. Enter category or inventory number and print report.
12 Variance update
Enter and enter cycle number.
Continue Y/N
If yes enter year (financial year) then enter period (month number).
Enter GL Account (general ledger account) number.
27320 NSW
27330 VIC
27340 QLD
27350 SA
27360 WA
27380 NT
27390 TAS
Once GL Account number has been entered print report.
9 Update report
Enter and enter cycle number. Enter category or inventory number and print
report.

98



--------------------------------------------------------------------------------



 



Schedule 12 — Accounting Principles
NOTE 1: STATEMENT OF SIGNIFICANT ACCOUNTING POLICIES
The financial report is a special purpose financial report prepared in
accordance with the company’s constitution.
The directors have determined that the company is not a reporting entity.
West Barrows Mix Pty Ltd is a company limited by shares, incorporated and
domiciled in Australia.
Basis of Preparation
The report has been prepared in accordance with the requirements of the
following applicable Australian Accounting Standards and Australian Accounting
interpretations:
AASB 101: Presentation of Financial Statements;
AASB 107: Cash Flow Statements;
AASB 108: Accounting Policies, Changes in Accounting Estimates and Errors;
AASB 110: Events after the Balance Sheet Date;
AASB 117: Leases;
AASB 1031: Materiality; and
AASB 1048: Interpretation and Application of Standards.
No other Accounting Standards, Accounting Interpretations or other authoritative
pronouncements of the Australian Accounting Standards Board have been applied.
Reporting Basis and Conventions
The financial report has been prepared on an accruals basis and is based on
historical costs modified, where applicable, by the revaluation of selected
non-current assets, and financial assets and financial liabilities for which the
fair value basis of accounting has been applied.
The following is a summary of the material accounting policies adopted by the
company in the preparation of the financial report. The accounting policies have
been consistently applied, unless otherwise stated.
Accounting Policies

a.   Income Tax       The income tax expense (revenue) for the year comprises
current income tax expense (income) and deferred tax expense (income).      
Current income tax expense charged to the profit or loss is the tax payable on
taxable income calculated using applicable income tax rates enacted, or
substantially enacted, as at reporting date. Current tax liabilities
(assets) are therefore measured at the amounts expected to be paid to (recovered
from) the relevant taxation authority.       Deferred income tax expense
reflects movements in deferred tax asset and deferred tax liability balances
during the year as well unused tax losses.       Current and deferred income tax
expense (income) is charged or credited directly to equity instead of the profit
or loss when the tax relates to items that are credited or charged directly to
equity.       Deferred tax assets and liabilities are ascertained based on
temporary differences arising between the tax bases of assets and liabilities
and their carrying amounts in the financial statements. Deferred tax assets also
result where amounts have been fully expensed but future tax deductions are
available. No deferred income tax will be recognised from the initial
recognition of an asset or liability, excluding a business combination, where
there is no effect on accounting or taxable profit or loss.

99



--------------------------------------------------------------------------------



 



    Deferred tax assets and liabilities are calculated at the tax rates that are
expected to apply to the period when the asset is realised or the liability is
settled, based on tax rates enacted or substantively enacted at reporting date.
Their measurement also reflects the manner in which management expects to
recover or settle the carrying amount of the related asset or liability.      
Deferred tax assets relating to temporary differences and unused tax losses are
recognised only to the extent that it is probable that future taxable profit
will be available against which the benefits of the deferred tax asset can be
utilised.       Current tax assets and liabilities are offset where a legally
enforceable right of set-off exists and it is intended that net settlement or
simultaneous realisation and settlement of the respective asset and liability
will occur. Deferred tax assets and liabilities are offset where a legally
enforceable right of set-off exists, the deferred tax assets and liabilities
relate to income taxes levied by the same taxation authority on either the same
taxable entity or different taxable entities where it is intended that net
settlement or simultaneous realisation and settlement of the respective asset
and liability will occur in future periods in which significant amounts of
deferred tax assets or liabilities are expected to be recovered or settled.   b.
  Inventories       Inventories are measured at the lower of cost and net
realisable value. The cost of manufactured products includes direct materials,
direct labour and an appropriate portion of variable and fixed overheads. These
costs are assigned to inventory at each balance date rather than on a
progressive basis. See Note 7 for further detail.   c.   Property, Plant and
Equipment       Each class of property, plant and equipment is carried at cost
or fair value as indicated less, where applicable, any accumulated depreciation
and impairment losses.       Plant and equipment       Plant and equipment are
measured on the cost basis.       The carrying amount of plant and equipment is
reviewed annually by directors to ensure it is not in excess of the recoverable
amount from these assets. The recoverable amount is assessed on the basis of the
expected net cash flows that will be received from the asset’s employment and
subsequent disposal. The expected net cash flows have been discounted to their
present values in determining recoverable amounts.       Depreciation       The
depreciable amount of all fixed assets is depreciated on either a straight-line
or diminishing-value basis over the asset’s useful life to the company
commencing from the time the asset is held ready for use.       The depreciation
rates used for each class of depreciable assets are:

      Class of Fixed Asset   Depreciation Rate
Plant & Equipment
  7.5 — 40% (diminishing)
Motor Vehicles
  7.5 — 20% (diminishing)
Office Furniture
  15 — 50% (diminishing)

    The assets’ residual values and useful lives are reviewed, and adjusted if
appropriate, at each balance sheet date.       An asset’s carrying amount is
written down immediately to its recoverable amount if the asset’s carrying
amount is greater than its estimated recoverable amount.       Gains and losses
on disposals are determined by comparing proceeds with the carrying amount.
These gains or losses are included in the income statement. When revalued assets
are sold, amounts included in the revaluation reserve relating to that asset are
transferred to retained earnings.

100



--------------------------------------------------------------------------------



 



d.   Leases       Leases of fixed assets where substantially all the risks and
benefits incidental to the ownership of the asset, but not the legal ownership
that are transferred to the company are classified as finance leases.      
Finance leases are capitalised by recording an asset and a liability at the
lower of the amounts equal to the fair value of the leased property or the
present value of the minimum lease payments, including any guaranteed residual
values. Lease payments are allocated between the reduction of the lease
liability and the lease interest expense for the period.       Leased assets are
depreciated on a straight-line basis over the shorter of their estimated useful
lives or the lease term.       Lease payments for operating leases, where
substantially all the risks and benefits remain with the lessor, are charged as
expenses in the periods in which they are incurred.   e.   Financial Assets    
  Recognition and Initial Measurement       Financial instruments, incorporating
financial assets and financial liabilities, are recognised when the entity
becomes a party to the contractual provisions of the instrument. Trade date
accounting is adopted for financial assets that are delivered within timeframes
established by marketplace convention.       Financial instruments are initially
measured at fair value plus transactions costs where the instrument is not
classified as at fair value through profit or loss. Transaction costs related to
instruments classified as at fair value through profit or loss are expensed to
profit or loss immediately. Financial instruments are classified and measured as
set out below.       Classification and Subsequent Measurement

  (i)   Financial assets at fair value through profit or loss

    Financial assets are classified at fair value through profit of loss when
they are held for trading for the purpose of short term profit taking, where
they are derivatives not held for hedging purposes, or designated as such to
avoid an accounting mismatch or to enable performance evaluation where a group
of financial assets is managed by key management personnel on a fair value basis
in accordance with a documented risk management or investment strategy. Realised
and unrealised gains and losses arising from changes in fair value are included
in profit or loss in the period in which they arise.

  (ii)   Loans and receivables

    Loans and receivables are non-derivative financial assets with fixed or
determinable payments that are not quoted in an active market and are
subsequently measured at amortised cost using the effective interest rate
method.

  (iii)   Held-to-maturity investments

    Held-to-maturity investments are non-derivative financial assets that have
fixed maturities and fixed or determinable payments, and it is the entity’s
intention to hold these investments to maturity. They are subsequently measured
at amortised cost using the effective interest rate method.

  (iv)   Availabie-for-sale financial assets

    Available-for-sale financial assets are non-derivative financial assets that
are either designated as such or that are not classified in any of the other
categories. They comprise investments in the equity of other entities where
there is neither a fixed maturity nor fixed or determinable payments.

  (v)   Financial Liabilities

    Non-derivative financial liabilities (excluding financial guarantees) are
subsequently measured at amortised cost using the effective interest rate
method.

101



--------------------------------------------------------------------------------



 



  (vi)   Fair value

    Fair value is determined based on current bid prices for all quoted
investments. Valuation techniques are applied to determine the fair value for
all unlisted securities, including recent arm’s length transactions, reference
to similar instruments and option pricing models.   f.   Impairment of Assets  
    At each reporting date, the company reviews the carrying values of its
tangible and intangible assets to determine whether there is any indication that
those assets have been impaired. If such an indication exists, the recoverable
amount of the asset, being the higher of the asset’s fair value less costs to
sell and value in use, is compared to the asset’s carrying value. Any excess of
the asset’s carrying value over its recoverable amount is expensed to the income
statement.       Impairment testing is performed annually for goodwill and
intangible assets with indefinite lives.       Where it is not possible to
estimate the recoverable amount of an individual asset, the company estimates
the recoverable amount of the cash-generating unit to which the asset belongs.  
g.   Employee Benefits       Provision is made for the company’s liability for
employee benefits arising from services rendered by employees to balance date.
Employee benefits that are expected to be settled within one year have been
measured at the amounts expected to be paid when the liability is settled, plus
related on-costs. Employee benefits payable later than one year have been
measured at the present value of the estimated future cash outflows to be made
for those benefits.   h.   Provisions       Provisions are recognised when the
company has a legal or constructive obligation, as a result of past events, for
which it is probable that an outflow of economic benefits will result and that
outflow can be reliably measured.   i.   Cash and Cash Equivalents       Cash
and cash equivalents include cash on hand, deposits held at call with banks,
other short-term highly liquid investments with original maturities of three
months or less, and bank overdrafts. Bank overdrafts are shown within financial
liabilities in current liabilities on the balance sheet.   j.   Revenue and
Other Income       Revenue is measured at the fair value of the consideration
received or receivable after taking into account any trade discounts and volume
rebates allowed. Any consideration deferred is treated as the provision of
finance and is discounted at a rate of interest that is generally accepted in
the market for similar arrangements. The difference between the amount initially
recognised and the amount ultimately received is interest revenue.       Revenue
from the sale of goods is recognised at the point of delivery as this
corresponds to the transfer of significant risks and rewards of ownership of the
goods and the cessation of all involvement in those goods.       Interest
revenue is recognised using the effective interest rate method, which, for
floating rate financial assets is the rate inherent in the instrument. Dividend
revenue is recognised when the right to receive a dividend has been established.
      All revenue is stated net of the amount of goods and services tax (GST).  
k.   Borrowing Costs       Borrowing costs directly attributable to the
acquisition, construction or production of assets that necessarily take a
substantial period of time to prepare for their intended use or sale, are added
to the cost of those assets, until such time as the assets are substantially
ready for their intended use or sale.

102



--------------------------------------------------------------------------------



 



    All other borrowing costs are recognised in income in the period in which
they are incurred.   I.   Goods and Services Tax (GST)       Revenues, expenses
and assets are recognised net of the amount of GST, except where the amount of
GST incurred is not recoverable from the Australian Taxation Office. In these
circumstances the GST is recognised as part of the cost of acquisition of the
asset or as part of an item of the expense. Receivables and payables in the
balance sheet are shown inclusive of GST.       Cash flows are presented in the
cash flow statement on a gross basis, except for the GST component of investing
and financing activities, which are disclosed as operating cash flows.   m.  
Comparative Figures

Comparative figures have been adjusted to conform to changes in presentation for
the current financial year where required by accounting standards or as a result
of changes in accounting policy.
Critical Accounting Estimates and Judgments
Preparation of these financial statements has required the use of certain
critical accounting estimates as well as management being required to exercise
its judgement in the process of applying the company’s accounting policies.
Estimates and judgments incorporated into the financial report are based on
historical knowledge and best available current information. Estimates assume a
reasonable expectation of future events and are based on current trends and
economic data, obtained both externally and within the company.
NOTE 6: TRADE AND OTHER RECEIVABLES
The trade receivables amount is stated net of rebates to be claimed by customers
when they settle their obligation to the company. Directors have estimated a
rebate claim based on the past history of rebate claims and future expectations.

Included in the trade receivables amount is a directors’ estimate of potential
non-recoverable debtors. The provision is calculated as 50% of all 90 day
debtors, plus 25% of all 60 day debtors.

NOTE 7: INVENTORIES
The inventory balance includes the allocation of fixed and variable overheads as
disclosed in note 1(b). The allocation of these costs is based on the directors’
assessment of the amount of costs that can reasonably be attributed to the
manufacture of inventory.
The inventory balance also includes a provision for obsolescence, slow moving
stock and other inventory write-downs. The provision is calculated as the total
of all stock write-offs during the period combined with the total stock take
variances at year end.

103



--------------------------------------------------------------------------------



 



Schedule 13 — Non-Business Related Assets

                  Vehicle Type   Make   Model   Registration   Assigned to:
Car
  Holden   Statesman   1BIA956   Jewell Cantone
Car
  Holden   Statesman   TDQ145   Salvatore Cantone
Car
  Holden   Statesman   TDQ146   Giuseppe Cantone
Car
  Holden   Caprice   1CPS242   Michelangelo Cantone
Tractor
  Antonio Carraro   TF8400   1CGU642   Michelangelo Cantone
Car
  BMW   E90   1DDB575   Michelangelo Cantone
Car
  BMW   E90   1DDB577   Andrew Brown

104



--------------------------------------------------------------------------------



 



Schedule 14 — Escrow Deed

105



--------------------------------------------------------------------------------



 



Schedule 15 — Marwon Leases

106



--------------------------------------------------------------------------------



 



                 
Executed as an Agreement:
               
 
               
EXECUTED by WEST BARROWS MIX PTY
    )          
LTD (ACN 059 493 284) in accordance with
    )          
section 127 of the Corporations Act
    )          
 
               
/s/ Michelangelo Cantone
          /s/ Jewell Cantone    
 
Director
         
 
Director    
 
               
MICHELANGELO CANTONE
          JEWELL CANTONE    
 
Name of Director
         
 
Name of Director    
(BLOCK LETTERS)
          (BLOCK LETTERS)    
 
               
EXECUTED by AMES TRUE TEMPER
    )          
AUSTRALIA PTY LTD (ACN 144 018 280)
    )          
 
    )            
/s/ Duane R. Greenly
          /s/ Paul R. Jones    
 
Director/Company Secretary
         
 
Director    
 
               
DUANE R. GREENLY
          PAUL R. JONES    
 
Name of Director/Company Secretary
         
 
Name of Director    
(BLOCK LETTERS)
          (BLOCK LETTERS)    
 
               
SIGNED by Michelangelo Cantone in the
    )          
presence of:
    )          
 
    )            
/s/ Peter Williams
          /s/ Michelangelo Cantone    
 
Witness Signature
         
 
Signature    
 
               
Peter Williams
               
 
Witness Name
               
 
               
7 Foxtail Mall Stirling WA
               
 
Witness Address
               
 
               
Accountant
               
 
Witness Occupation
               

107



--------------------------------------------------------------------------------



 



                 
SIGNED by Jewell Cantone in the presence of:
    )          

    )          
 
    )          
/s/ Peter Williams
          /s/ Jewell Cantone    
 
Witness Signature
         
 
Signature    
 
               
Peter Williams
               
 
Witness Name
               
 
               
7 Foxtail Mall Stirling WA
               
 
Witness Address
               
 
               
Accountant
               
 
Witness Occupation
               

108